PAUL MUELLER COMPANY



EMPLOYEE BENEFIT PLAN



SUMMARY PLAN DESCRIPTION



 

M U E L L E R



 

JULY 1, 2004



 

-- (cover) --

END OF PAGE 23

PAUL MUELLER COMPANY EMPLOYEE BENEFIT PLAN

QUICK REFERENCE GUIDE

PLAN NAME

Paul Mueller Company Employee Benefit Plan

GROUP NUMBER

65801

ADMINISTRATIVE MANAGER

Benefit Consultants, Inc.
13515 Barrett Parkway Drive, Suite 265
Ballwin, MO 63021-5870
Telephone:  (800) 434-4620

Call Benefit Consultants, Inc. with any questions concerning your eligibility,
coverage, claims or predetermination of benefits.  Benefit Consultants, Inc.'s
office hours are 8:00 a.m. to 4:30 p.m. Monday through Friday.  (After office
hours, the phone will be answered by an answering machine.  Leave your message
on the recorder with your phone number.  Your call will be answered the next
business day.)



PREFERRED PROVIDER ORGANIZATIONS (PPOs):

LOCATION

PREFERRED PROVIDER ORGANIZATION

Springfield, MO and


surrounding Area

St. John's Health System, Inc.
1235 East Cherokee
Springfield, Missouri 65804
Telephone:  (417) 841-3815
http://www.stjohns.com

Iowa

Accountable Health Plan
P. O. Box 90613
Arlington, Texas 76006
Telephone:  (800) 613-1124
http://www.accountablehealth.com

St. Louis, MO and


surrounding area

HealthLink, Inc.
P. O. Box 419104
St. Louis, Missouri 63141-9104
Telephone:  (800) 624-2356
http://www.healthlink.com

Kansas City, MO and


surrounding area

Freedom Network
c/o HealthLink, Inc.
P. O. Box 419104
St. Louis, Missouri 63141-9104
Telephone:  (800) 624-2356

Elsewhere in the U.S.

USA MCO
c/o Benefit Consultants, Inc.
13515 Barrett Parkway Drive, Suite 265
Ballwin, MO 63021-5870
Telephone:  (800) 872-3860
http://www.usamco.com

IMPORTANT

:  Contact your provider or the appropriate PPO listed above to make sure your
provider is a PPO member.

-- (first page of quick reference) --

END OF PAGE 24

PHARMACY BENEFIT MANAGER

Express Scripts, Inc. (ESI)
14000 Riverport Drive
Maryland Heights, Missouri 63043
Telephone:  (888) 854-6633
http://www.express-scripts.com

Call ESI with any questions about participating pharmacies, prescription drug
coverage and prior authorization requests. 



IMPORTANT

:  Prescription drugs must be obtained from a participating ESI pharmacy, unless
coverage under the Plan is secondary (see pages 9 and 56-59 for details).





EMPLOYEE ASSISTANCE PROGRAM (EAP)

New Directions Behavioral Health
1736 E. Sunshine, Suite 709
Springfield, Missouri 65804
Telephone:  (877) 568-9654


LIFE INSURANCE COMPANY

Hartford Life and Accident Insurance Company
P.O. Box 2999
Hartford, Connecticut 06104-2999
Telephone:  (888) 563-1124

PREDETERMINATION OF BENEFITS:



The Plan does not require that you or your health care provider obtain
precertification prior to receiving health care services or supplies nor does it
provide reduced benefits if you fail to obtain precertification.  The Plan
offers a voluntary predetermination program that you or your health care
provider may use to determine whether the Plan considers health care services or
supplies that have not yet been provided to you to be medically necessary and
appropriate.  If you participate in this voluntary predetermination program and
a service or supply is determined to be medically necessary and appropriate,
when your claim is submitted after the service or supply is provided, your claim
will not be denied on the basis of medical necessity and appropriateness.  There
is no penalty for failure to request a predetermination.  However, if you
receive health care services or supplies without obtaining a predetermination,
you risk learning after receiving the services or supplies, that they are not
covered under the Plan because they are not considered medically necessary and
appropriate.  Unless you obtain a predetermination, medical necessity will be
decided when a claim is filed after the service or supply has been provided.  In
such a case, you may be entirely responsible for the cost of any non-covered
services or supplies.  To predetermine whether a hospitalization or a surgical
procedure or other outpatient procedure is considered medically necessary and
appropriate, contact Benefit Consultants, Inc. at (800) 434-4620.  BCI may refer
your request to an independent medical consultant to determine the medical
necessity and appropriateness of the service.  You and your physician will be
informed of the decision



FREQUENTLY REFERENCED ITEMS IN THE SUMMARY PLAN DESCRIPTION:

See Pages

Dental Benefits
Eligibility
Employee Assistance Program
Life Insurance Benefits
Maternity / Pregnancy Coverage
Medical Coverage ---- Limitations and Exclusions
Medical Schedule of Deductibles and Coinsurance
Medical items covered 100% (not subject to Deductible or Coinsurance)
Predetermination of Benefits
Prescription Drug Benefits
Smoking Cessation Program
Special Spousal Deductible (When Other Available Medical Coverage is Not Taken)
Termination of Coverage
Weekly Disability Income Benefits

7, 60-62
13-25
38
4, 25-29
34 & 38
45-49
33-36
33
36-37
9, 56-59
36, 43-44
33
18
5, 30-32

-- (second page of quick reference) --

END OF PAGE 25

T A B L E O F C O N T E N T S



SECTION I

-- GENERAL INFORMATION
 

Name of Plan
Plan Sponsor and Benefits Committee
Effective Date
Company
Participating Employers
Plan Administrator
Plan Office and Administrative Manager
Service Providers
Identification Numbers
Type of Plan
Service of Legal Process
Source of Contributions
Payment of Benefits
Plan Year
Language in This Booklet Controlling
Plan Documents Available to Participants and Beneficiaries
Reservation of Authority
Further Information Available
Termination of Plan
Claims Procedures for Life Insurance and Accidental Death and Dismemberment
Insurance Benefits
Claims Procedures for Weekly Disability Income Benefits
Claims Procedures for Medical and Dental Benefits
Claims Procedures for Prescription Drug Benefits
Claims for Other Matters
Privacy
Other Things You Need To Know


1
1
1
1
1
1
1
2
2
2
2
2
2
2
3
3
3
3
4
4
5
7
9
9
10
11


SECTION II

-- ELIGIBILITY
 

Employee Eligibility and Effective Date
Dependent Eligibility and Effective Date
Enrollment
Special Enrollment
Termination of Employee Coverage
Termination of Dependent Coverage
Reinstatement of Coverage
Family and Medical Leave Act Coverage (FMLA Leave)
Extended Benefits
COBRA Continuation Coverage
Duration of COBRA Continuation Coverage
Military Leave of Absence
Limited Self-Payment Privilege for Retired Employees and Surviving Dependent(s)
Obtaining Individual Health Insurance Once Your Coverage Ends
Eligibility Definitions


13
13
14
14
15
17
17
18
19
19
21
22
22
23
23


SECTION III

-- GROUP LIFE AND ACCIDENTAL DEATH
                                        AND DISMEMBERMENT INSURANCE
 

SCHEDULE OF BENEFITS


Employee Life Insurance Amount
Employee Accidental Death and Dismemberment Maximum Amount
Dependent Life Insurance Amount


26
26
26



-- i --

END OF PAGE 26

EMPLOYEE LIFE INSURANCE


When Benefit is Payable
Total Disability Death Benefit
Beneficiary
Accelerated Benefit
Conversion Privilege



26
26
27
27
27

DEPENDENT LIFE INSURANCE


When Benefit is Payable
Total Disability Death Benefit
Conversion Privilege



28
28
28

ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE


When Benefit is Payable
Death Benefit
Dismemberment Benefit
Limitations and Exclusions



28
28
28
29


SECTION IV

-- WEEKLY DISABILITY INCOME COVERAGE
 

SCHEDULE OF BENEFITS


Weekly Benefit Amount
Day Benefits Begin in Each Disability Period
Maximum Payment Period for Each Disability Period



30
30
30

EMPLOYEE WEEKLY DISABILITY INCOME BENEFITS


When Benefits are Payable
Amount of Benefits
Weekly Disability Income Definitions
Limitations and Exclusions



30
31
31
31

SECTION V

-- MEDICAL COVERAGE
 

SCHEDULE OF BENEFITS


Lifetime Maximums
Annual Maximums
Deductible
Benefit Amount (after satisfaction of the Deductible)
Exceptions to Benefit Amount Percentages



33
33
33
34
34

EMPLOYEE AND DEPENDENT MEDICAL BENEFITS


Deductible
-   Individual
-   Family
Coinsurance
-   Amount of Benefits
-   Exceptions to Amount of Benefits
-   Maximum Benefit
Voluntary Predetermination Program
How to Obtain Predetermination
Concurrent Review
Emergency Hospital Admissions


34
34
35
35
35
36
36
36
37
37
37



-- ii --

END OF PAGE 27

Review of Predetermination Decisions
Eligibility and Coverage
Second Surgical Opinion Benefit
High Risk Pregnancy Benefit
Audit by Participants
Employee Assistance Program
Covered Expenses
Limitations and Exclusions
Medical Definitions
Coordination of Benefits
Recovery from Third Parties -- Subrogation, Restitution and Set-Off
Medicare Coverage
Medicaid


37
37
38
38
38
38
39
45
49
54
54
55
55

SECTION VI

-- PRESCRIPTION DRUG COVERAGE
 

SCHEDULE OF BENEFITS


Deductible
Benefit Amount



56
56

EMPLOYEE AND DEPENDENT PRESCRIPTION DRUG BENEFITS


Deductible
Amount of Benefits
Coordination of Benefits
Participating Retail Pharmacies
Mail Order Pharmacy
Specialty Drugs
Supply Limitations
-   Migraine Medications
-   Erectile Dysfunction or Impotency
Covered Prescriptions
Limitations and Exclusions
Drugs Requiring Preauthorization



56
56
56
56
57
57
57
57
57
57
58
58

SECTION VII

-- DENTAL COVERAGE
 

SCHEDULE OF BENEFITS


Maximum Benefit per Calendar Year
Deductible
Benefit Amount



60
60
60

EMPLOYEE AND DEPENDENT DENTAL BENEFITS


Deductible
Amount of Benefits
Maximum Benefit
Covered Dental Expenses
Limitations and Exclusions
Dental Definitions
Coordination of Benefits



60
60
60
60
61
61
62

SECTION VIII

-- PAYING FOR COVERAGE UNDER THE PLAN
 

Tax Status of Contributions Deducted From Your Pay
Changing Elections During the Plan Year
Nondiscrimination Rules

63
63
65



-- iii --

END OF PAGE 28

APPENDIX A

-- SUBROGATION, RESTITUTION, SET-OFF
                                        AND COORDINATION OF BENEFITS
 

Subrogation, Restitution, and Set-Off
Coordination of Benefits and Excess Coverage


66
70

APPENDIX B

-- NOTICE OF PRIVACY PRACTICES
 

Standard Use and Disclosure of Your Medical Information
-   Payment
-   Health Care Operations
The Plan's Disclosure of PHI to the Plan Sponsor
Limitation of Staff with Access to PHI
Additional Uses and Disclosures
Your Rights
Complaints

74
74
75
75
76
76
77
78

-- iii --

END OF PAGE 29

SECTION I



GENERAL INFORMATION



NAME OF PLAN: 

Paul Mueller Company Employee Benefit Plan. 





PLAN SPONSOR AND BENEFITS COMMITTEE: 

The Plan is sponsored by Paul Mueller Company (the "Company").  The Plan's
assets are held as part of the Company's general assets.  The members of the
Benefits Committee (appointed by the Company's Board of Directors) are as
follows:





Donald E. Golik
Chairman of Benefits Committee
Paul Mueller Company
1600 West Phelps Street
P.O. Box 828
Springfield, Missouri 65801-0828


Michael W. Young
Vice Chairman of Benefits Committee
Paul Mueller Company
1600 West Phelps Street
P.O. Box 828
Springfield, Missouri 65801-0828


Gerald S. Miller
Treasurer of Benefits Committee
Paul Mueller Company
1600 West Phelps Street
P.O. Box 828
Springfield, Missouri 65801-0828

Gail Henrichs
Secretary of Benefits Committee
Paul Mueller Company
1600 West Phelps Street
P.O. Box 828
Springfield, Missouri 65801-0828

The Benefits Committee shall be the named fiduciary of the Plan, pursuant to the
Employee Retirement Income Security Act of 1974, as amended.  Any act which the
Plan authorizes or requires the Benefits Committee to do may be done by a
majority of the members then serving.  The action of such majority of the
Committee may be expressed by vote at a meeting or in writing without a
meeting.  The Committee may authorize one or more of its members to sign on its
behalf any instructions, instruments, or other documents.  The Plan may be
amended by resolution of the Committee. 



EFFECTIVE DATE: 

This Plan is a Restatement of the Paul Mueller Company Employee Benefit Plan. 
The Plan was originally effective as of June 1, 1988.  The Restatement is
effective as of July 1, 2004. 





COMPANY: 

The term "Company" is used in this Summary Plan Description to mean Paul Mueller
Company and any Participating Employers. 





PARTICIPATING EMPLOYERS: 

Any member of Paul Mueller Company's controlled group (as defined by the
Internal Revenue Code) may, with the consent of the Benefits Committee, adopt
the Plan for some or all of its Employees.  An employer that has done so becomes
an additional Participating Employer.  At the time of printing of this Summary
Plan Description, the only Participating Employer other than the Paul Mueller
Company is Mueller Field Operations, Inc., which has adopted the Plan for
certain of its nonbargaining unit Employees.  Upon written request, the Plan
Administrator will provide you information as to whether a particular employer
is a sponsor of the Plan and, if the employer is a Plan sponsor, the sponsor's
address. 





PLAN ADMINISTRATOR: 

The Plan Administrator is Paul Mueller Company, 1600 West Phelps Street, P.O.
Box 828, Springfield, Missouri 65801-0828, (417) 831-3000. 





PLAN OFFICE AND ADMINISTRATIVE MANAGER: 

The Benefits Committee maintains a Plan Office where the day-to-day business of
the Plan is handled, pursuant to a contract with Benefit Consultants, Inc., to
provide such services.  Benefit Consultants, Inc., is the Administrative Manager
of the Plan.  All communications, notices and claims should be addressed to:





-- 1 --

END OF PAGE 30

Benefit Consultants, Inc.
13515 Barrett Parkway Drive, Suite 265
Ballwin, Missouri 63021-5870
Telephone:  (800) 434-4620 toll free or (314) 822-7890 in St. Louis



SERVICE PROVIDERS:

The Plan contracts with service providers to provide certain services under the
Plan.  As of the date of printing of this Summary Plan Description, the Plan's
service providers are:





Preferred Provider Organizations

St. John's Health System, Inc.
Accountable Health Plan
HealthLink, Inc.
Freedom Network
USA MCO


Pharmacy Benefit Manager

Express Scripts, Inc.


Life Insurance Company

Hartford Life and Accident Insurance Company


Employee Assistance Program

New Directions Behavioral Health



Refer to the Quick Reference Guide in the front of this Summary Plan Description
for contact information for these service providers. 



IDENTIFICATION NUMBERS: 

The IRS Employer Identification Number of Paul Mueller Company is 44-0520907;
the Plan Number is 504.  The Plan number for the separate cafeteria plan set
forth in Section VIII is 506. 





TYPE OF PLAN: 

The Plan is an employee welfare benefit plan that provides hospital, medical,
dental, disability income, death, and dismemberment benefits.  It includes a
cafeteria plan, the provisions of which you can find in Section VIII. 





SERVICE OF LEGAL PROCESS: 

Service of legal process may be made upon the Plan Administrator at the
following address: 1600 West Phelps Street, P.O. Box 828, Springfield, Missouri
65801-0828. 





SOURCE OF CONTRIBUTIONS: 

The Plan is maintained through Company contributions and contributions of
Participants.  In addition, under certain circumstances, Participants and
Dependents, whose coverage would otherwise terminate, are permitted to make
contributions to keep their coverage in effect for limited periods. 





PAYMENT OF BENEFITS: 

Life Insurance and Accidental Death and Dismemberment Benefits are insured
pursuant to a Group Insurance Contract maintained by the Company.  Section III
of this booklet describes the Benefits available to Eligible Participants, which
are underwritten by a life insurance company, herein called the "Insurance
Company." The Insurance Company is obligated to provide the Benefits which are
described in detail in the Group Insurance Contract and which are described in
summary form in this booklet, subject to payment of premiums by the Company. 
Beyond payment of premiums due to the Insurance Company for Eligible Employees,
the Company has no obligation with respect to these Benefits. 





Weekly Disability Income, Medical Care, Prescription Drug, and Dental Care
Benefits are provided directly by the Company pursuant to the terms of the Paul
Mueller Company Employee Benefit Plan Document. 



PLAN YEAR: 

The Plan is operated on a calendar-year basis.  The records for the separate
cafeteria plan set forth in Section VIII are also maintained on a calendar-year
basis. 





-- 2 --

END OF PAGE 31

LANGUAGE IN THIS BOOKLET CONTROLLING: 

This booklet is not just a summary of your Plan, but the actual Plan Document --
written so that it can be used by you, the Benefits Committee, and the
Administrative Manager in administering the Plan.  However, the controlling
document as to Life Insurance and Accidental Death and Dismemberment Insurance
Benefits is the Group Insurance Contract issued by the Insurance Company. 





PLAN DOCUMENTS AVAILABLE TO PARTICIPANTS AND BENEFICIARIES: 

Any Plan Document is available for inspection at the offices of Paul Mueller
Company and at the Plan Office during regular business hours.  The Plan
Documents include:





--

reports filed with the Federal Government describing the Plan and its financial
status,



--

the Collective Bargaining Agreement currently in effect,



--

the Paul Mueller Company Employee Benefit Plan Document, and



--

Insurance Contract. 



These documents are also available for your inspection at the offices of the
Sheet Metal Workers' International Association, Local No. 208, 314-I East
Pershing, Springfield, Missouri 65806-2112, within 10 days after receipt of a
written request at the Plan Office. 



Upon written request to the Plan Office, you will be furnished with a copy of
any Plan Document or part of any Plan Document that you specify.  There may be a
charge to you for the cost of reproducing the requested material.  You may
contact the Plan Office to learn what, if any, charge will be made. 



RESERVATION OF AUTHORITY: 

The Benefits Committee retains the authority to change the Eligibility Rules and
to change the Benefit program at any time.  At the Committee's discretion, such
changes may include, but are not limited to: 





--

increasing or decreasing any of the Benefits,



--

the time or other requirements relating to eligibility, or



--

the classes of persons who may become or remain eligible. 



The Company specifically intends that the Benefits Committee have the greatest
permissible discretionary authority to construe the terms of the Plan and to
determine all questions concerning eligibility, participation, and benefits. 
Any such decision made by the Committee shall be binding on the Company and on
all employees, retirees, Participants, dependents and beneficiaries, and is
intended to be subject to the most deferential standard of judicial review. 
Such standard of review is not to be affected by any real or alleged conflict of
interest on the part of the Committee. 



FURTHER INFORMATION AVAILABLE: 

In addition to this document, there are other documents that govern the
operation of the Plan.  As noted above under "Plan Documents Available to
Participants and Beneficiaries," those other documents will be made available to
you upon your request. 





No representative of the Company nor any individual member of the Benefits
Committee has any authority to speak on behalf of the Committee.  If you have
any questions pertaining to your eligibility or Benefits, the only party
authorized to answer such questions for the Committee is the Administrative
Manager.  Matters that are not clear or which require interpretation will be
referred by the Administrative Manager to the full Committee.  Neither the
Administrative Manager nor any other party has authority to act contrary to the
written terms of the governing Plan Documents. 



-- 3 --

END OF PAGE 32

Any questions pertaining to the Life Insurance and Accidental Death and
Dismemberment Insurance portion of the Benefit program must be answered by the
Insurance Company; the Administrative Manager will help any Participant or
Beneficiary in communicating with the Insurance Company, but the Administrative
Manager is not authorized to make decisions for them.  With respect to any
matter covered by a group contract with an insurance company, the terms of such
contract are controlling. 



TERMINATION OF PLAN: 

The Plan may be terminated at any time by action of the Board of Directors of
Paul Mueller Company. 





CLAIMS PROCEDURES FOR LIFE INSURANCE AND ACCIDENTAL DEATH AND DISMEMBERMENT
INSURANCE BENEFITS: 

Claims for Life Insurance and Accidental Death and Dismemberment Insurance
Benefits must be submitted to the Insurance Company through the Administrative
Manager on forms available from the Administrative Manager.  Written notice of
Accidental Death and Dismemberment claims must be given to the Insurance
Company, through the Administrative Manager, within 20 days of occurrence of the
loss on which claim is based.  Written proof of claim must be furnished within
90 days after the date of the loss in the case of death and dismemberment claims
and within 12 months of termination of Life Insurance coverage in the case of
Total Disability Death Benefit claims.  Except in the case of Total Disability
Death Benefit claims, failure to furnish notice or proof of claim within the
time required above will not invalidate or reduce any claim if it is shown not
to have been reasonably possible to furnish such notice or proof within such
time, provided such notice or proof is furnished as soon as possible
thereafter. 





Life Insurance and Accidental Death and Dismemberment Insurance Benefits will be
paid to your designated beneficiary or, if none, as provided by the insurance
policy.  Life Insurance and Accidental Death and Dismemberment Insurance
Benefits are assignable only to the extent permitted by the Insurance Company. 



If a claim for Life Insurance or Accidental Death and Dismemberment Insurance
Benefits is wholly or partially denied by the Insurance Company, the claimant
will be given written notice of the decision by the Insurance Company within 90
days after receipt of the claim, unless special circumstances require an
extension of time for processing.  If such an extension of time is required,
written notice of the extension will be sent to the claimant prior to
termination of the 90-day period.  The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
insurance carrier expects to render a final decision.  In no event will this
date be more than 90 days after the end of the initial 90-day period.  If no
response is received within 90 days, allowing reasonable time for mailing, the
claimant may assume the claim has been denied and proceed to the claim review
stage outlined below.  The notice of denial will contain the following
information:



1.

the specific reason or reasons for the denial;



2.

specific reference to the pertinent provision of the Group Insurance Contract
upon which the denial is based;



3.

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



4.

an explanation of the Plan's review procedure. 



The claimant or his duly authorized representative may: 



--

request a review of the decision by written application to the Insurance Company
not later than 60 days after receipt by the claimant of written notification of
denial of the claim,



--

review pertinent documents, and



--

submit issues and comments in writing. 



-- 4 --

END OF PAGE 33

A decision on review of the denied claim will be made by the Insurance Company
not later than 60 days after the Insurance Company's receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered within a reasonable period
of time, but in no event later than 120 days after receipt of a request for
review.  If such an extension is required, the claimant will be so notified
within 60 days after receipt of the request for review.  The decision on review
will be in writing and will include the specific reason(s) for the decision and
specific reference(s) to the pertinent Group Insurance Contract provisions on
which the decision is based.  The decision of the Insurance Company will be
final. 



CLAIMS PROCEDURES FOR WEEKLY DISABILITY INCOME BENEFITS: 

Claims for Weekly Disability Income Benefits must be submitted to the
Administrative Manager on forms prescribed by the Benefits Committee.  Forms may
be obtained from the Administrative Manager or from the Human Resources office
of Paul Mueller Company.  The Committee may, at its own expense, require an
independent medical examination to be performed by a Physician selected by the
Committee. 





Affirmative proof of claim must be furnished to the Administrative Manager
within 90 days following commencement of Disability and as requested by the
Administrative Manager thereafter during the continuation of Disability. 



Failure to furnish proof of claim within the time required above will not
invalidate or reduce any claim if it is shown not to have been reasonably
possible to furnish such proof within such time, provided such proof is
furnished as soon as possible thereafter. 



Weekly Disability Income Benefits will be paid every two weeks during the period
the claimant is eligible to receive Benefits, and any balance still unpaid at
the end of such period will be paid immediately after receipt of due proof of
claim. 



Weekly Disability Income Benefits are not assignable, except where benefits are
payable following the death of a claimant, in which case benefits will be paid
to the beneficiary or estate of the deceased Participant. 



Any unassigned Weekly Disability Income Benefits for services rendered that are
unpaid at your death will be paid to the Beneficiary you designated under your
Life Insurance under the Plan.  If you are incompetent, any unassigned Weekly
Disability Income Benefits payable during your lifetime will be paid to your
Life Insurance Beneficiary or, if you have not designated one, to the person or
institution who is caring for you. 



If a claim for Weekly Disability Income Benefits is wholly or partially denied
by the Administrative Manager, written notice of the decision will be furnished
to the claimant by the Administrative Manager within 45 days after receipt of
the claim, unless due to matters beyond the control of the Plan, an extension of
time is necessary for processing.  If such an extension of time is required, the
45-day period may be extended for a period of up to 30 additional days and
written notice of the extension will be sent to the claimant prior to
termination of the 45-day period.  If, prior to the end of the first 30-day
extension period, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to an additional 30 days.  The claimant
will be notified of this additional extension prior to the expiration of the
first 30-day extension period.  In the case of any extension under this
paragraph, the notice of extension will specifically explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information (if any) needed to resolve
those issues; and the claimant shall be afforded at least 45 days within which
to provide the specified information.  All extension notices will indicate the
circumstances requiring an extension of time and the date by which the Plan
expects to render a final decision.  The notice of any adverse benefit
determination will contain the following information:



-- 5 --

END OF PAGE 34

1.

the specific reason or reasons for the adverse determination;



2.

specific reference to the pertinent provision(s) of the Plan upon which the
determination is based;



3.

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



4.

a description of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review. 

The claimant or his duly authorized representative may:



--

request a review of the decision by written application to the Benefits
Committee not later than 180 days after receipt by the claimant of written
notification of adverse benefit determination;



--

upon request and free of charge, review and obtain copies of all documents,
records, and other information relevant to the claimant's claim for benefits;
and



--

submit written comments, documents, records, and other information relating to
the claim for benefits. 



The Benefits Committee's review of the appeal will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The review will not afford
deference to the initial adverse benefit determination and will be conducted by
an appropriate named fiduciary of the Plan who is neither the individual who
made the adverse benefit determination that is the subject of the appeal, nor
the subordinate of such individual.  In deciding an appeal of any adverse
benefit determination that is based in whole or in part on a medical judgment,
including determinations with regard to whether a particular treatment, drug, or
other item is experimental, investigational, or not medically necessary or
appropriate, the appropriate named fiduciary shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual.  Medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a claimant's adverse benefit determination will be identified without
regard to whether the advice was relied upon in making the benefit
determination. 



A decision on review of a denied claim will be made by the Benefits Committee
not later than 45 days following the Administrative Manager's receipt of a
request for review.  If special circumstances require a further extension of
time for processing, a decision will be rendered within a reasonable period of
time, but in no event later than 90 days following the Administrative Manager's
receipt of the request for review.  If such an extension is required, the
claimant shall be so notified within 45 days after the Administrative Manager's
receipt of the request for review. 



The decision on review will be in writing and will include the specific
reason(s) for the decision and specific reference(s) to the pertinent Plan
provision(s) on which the decision is based.  The decision of the Benefits
Committee will be final. 



As part of an initial benefit determination and upon review of an adverse
benefit determination, if an internal rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination, a copy of
such rule, guideline, protocol, or other criterion will be provided free of
charge to the claimant upon request.  Likewise, if the adverse benefit
determination or the decision on review is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical basis for the determination, applying the terms of the
Plan to the claimant's medical circumstances, will be provided free of charge
upon request. 

-- 6 --

END OF PAGE 35

CLAIMS PROCEDURES FOR MEDICAL AND DENTAL BENEFITS: 

Providers of medical and dental services and supplies may file claims in writing
or electronically with the Administrative Manager (via the managed care
organization in which the providers participate, if applicable).  Claims filed
by Participants for reimbursement of medical and dental expenses must be filed
in writing with the Administrative Manager.  Medicare Explanation of Benefit
forms must accompany medical claims submitted on behalf of Medicare Retirees. 
Claims must include a claim form prescribed by the Benefits Committee.  Claim
forms may be obtained from the Administrative Manager or from the Human
Resources office of Paul Mueller Company.  The Committee may, at its own
expense, require an independent medical examination to be performed by a
Physician selected by the Committee. 





A request for predetermination is not a claim.  To file a claim under this Plan,
there must be a written request for payment of services or supplies that have
already been provided to you.  If a request is made to extend a course of
treatment beyond the period of time or number of treatments previously approved,
the request must be made to the Administrative Manager in writing and the
request will be treated as a request for predetermination. 



Affirmative proof of claim must be furnished to the Administrative Manager
within 12 months following the date the Covered Expense on which the claim is
based was incurred.  Failure to furnish proof of claim within the time required
above will not invalidate or reduce any claim if it is shown not to have been
reasonably possible to furnish such proof within such time, provided such proof
is furnished as soon as possible thereafter. 



Medical and Dental Benefits provided under the Plan for Covered Expenses with
respect to which a health care provider has allowed a discount to the Plan, in
accordance with a discount agreement between the provider and the Benefits
Committee, will be paid directly to the Hospital, Physician or Dentist.  All
other Medical and Dental Benefits will be paid to you (or to a custodial parent
pursuant to the terms of a Qualified Medical Child Support Order), except that
you may assign payment of Benefits directly to the Hospital, Physician, or other
person or institution rendering services or furnishing supplies for which
Benefits are payable under the Plan.  The Committee is not required to inquire
into the validity of any such assignment, and any payment made in good faith by
the Committee discharges the obligation of the Committee to the extent of such
payment.  The Plan will also honor any assignment of rights made by or on your
behalf as required by Medicaid.  In addition, if Medicaid makes payments which
this Plan has a legal liability to make, the Plan will reimburse Medicaid for
those payments, but only to the extent it is required to do so by State
statute. 



Any unassigned Medical and Dental Benefits for services rendered, that are
unpaid at your death will be paid to the Beneficiary you designated under your
Life Insurance under the Plan.  If you are incompetent, any unassigned Medical
and Dental Benefits payable during your lifetime will be paid to your Life
Insurance Beneficiary or, if you have not designated one, to the person or
institution who is caring for you. 



The Administrative Manager will make a decision with respect to a claim for
Medical and Dental Benefits within 30 days after receipt of the claim, unless
matters beyond the control of the plan require an extension of time for
processing.  If such an extension of time is required, written notice of the
extension will be sent to the claimant prior to termination of the 30-day
period.  The extension notice will indicate the circumstances requiring an
extension of time and the date by which the Plan expects to render a final
decision.  In no event will this date be more than 15 days after the end of the
initial 30-day period.  If the extension of time is necessary due to the
claimant's failure to submit all the information necessary to decide the claim,
the claimant will be notified of the additional information needed and will be
given 45 days to provide the information.  (The Plan's time limits are tolled
while the Plan is waiting for you to provide the information.)



If a claim is denied, the notice of denial will contain the following
information:



-- 7 --

END OF PAGE 36

1.

the specific reason or reasons for the denial;



2.

reference to the specific provision(s) of the Plan upon which the denial is
based;



3.

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;



4.

an explanation of the Plan's claim review procedure, and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under section 502(a) of ERISA following a denial on review;



5.

if an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the denial, either the specific rule, guideline protocol, or
other similar criterion; or a statement that such rule, guideline, protocol, or
other similar criterion was relied upon in making the denial and that a copy of
such rule, guideline, protocol, or other criterion will be provided free of
charge to the claimant upon request; and



6.

if the denial is based on medical necessity or experimental treatment or similar
exclusion or limit, either an explanation of the scientific or clinical judgment
for the determination, applying the terms of the plan to the claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge upon request. 



The claimant, his duly authorized representative or any provider to whom
benefits have been assigned may:



--

request a review of the decision by written application to the Benefits
Committee not later than 180 days after receipt by the claimant of written
notification of denial of the claim;



--

review, upon request and free of charge, documents, records, and other
information relevant to the claimant's claim for benefits; and



--

submit written comments, documents, records, and other information relating to
the claim for benefits. 



Information Available On Written Request

.  With respect to an initial benefit determination and the review of an adverse
benefit determination, if an internal rule, guideline, protocol, or other
similar criterion was relied upon, a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the claimant upon written
request.  If an adverse benefit determination or the decision on review is based
on a medical necessity or experimental treatment or similar exclusion or limit,
an explanation of the scientific or clinical basis for the determination,
applying the terms of the plan to the claimant's medical circumstances, will be
provided free of charge upon written request.  If advice was obtained from
medical or vocational experts in connection with a claimant's adverse benefit
determination, the identity of such experts will be provided free of charge upon
written request regardless of whether their advice was relied upon in making the
benefit determination. 





The Benefits Committee's review of the appeal will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The review will not afford
deference to the initial adverse benefit determination and will be conducted by
an appropriate named fiduciary of the plan who is neither the individual who
made the adverse benefit determination that is the subject of the appeal, nor
the subordinate of such individual.  In deciding an appeal of any adverse
benefit determination that is based in whole or in part on a medical judgment,
including determinations with regard to whether a particular treatment, drug, or
other item is experimental, investigational, or not medically necessary or
appropriate, the appropriate named fiduciary shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual. 



-- 8 --

END OF PAGE 37

A decision on review of a denied claim will be made by the Benefits Committee
not later than 60 days following the Administrative Manager's receipt of a
request for review. 



The claimant will be notified in writing of the decision on review not later
than five days after the decision is made.  If the decision is adverse to the
claimant, the notice will include:



1.

the specific reason(s) for the decision;



2.

reference(s) to the specific Plan provision(s) on which the decision is based;



3.

a statement that the claimant is entitled to receive, upon request and free of
charge, documents, records, and other information relevant to the claimant's
claim for benefits;



4.

if an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the denial, either the specific rule, guideline protocol, or
other similar criterion; or a statement that such rule, guideline, protocol, or
other similar criterion was relied upon in making the denial and that a copy of
such rule, guideline, protocol, or other criterion will be provided free of
charge to the claimant upon request; and



5.

if the denial is based on medical necessity or experimental treatment or similar
exclusion or limit, either an explanation of the scientific or clinical judgment
for the determination, applying the terms of the plan to the claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge upon request. 



The decision of the Benefits Committee will be final. 



If an appeal of denial of a claim for benefits or any other matter is denied,
the Participant or claimant has the right to bring a civil suit under ERISA
Section 502(a).  However, no legal action may be brought to recover on this plan
prior to exhaustion of the plan's claims appeals process.  Nor may such action
be brought after two years following the Benefits Committee's final appeal
decision. 



CLAIMS PROCEDURES FOR PRESCRIPTION DRUG BENEFITS: 

Providers of Prescription Drugs must file their requests for payment directly
with the Pharmacy Benefit Manager.  Submission of a prescription to a pharmacy
is not a claim.  If you receive a medication or supply from a pharmacy and
believe that the copayment or other amount charged by the pharmacy is incorrect,
you may then submit a written claim to the Administrative Manager requesting
reimbursement of any amounts you believe were overcharged.  A request for
reimbursement for a medication or supply obtained from a non-participating
pharmacy will be considered a claim when filed with the Administrative Manager
in writing. 





If this plan is your only or primary plan for prescription drugs, you must
obtain prescriptions through a participating or mail order pharmacy and pay your
portion of the cost directly to the pharmacy at the time you receive your
prescription.  The plan will then reimburse the pharmacy through its pharmacy
benefit manager.  If you have other prescription drug coverage that is primary,
you must obtain prescriptions through that plan and may submit your receipts for
any copayments to the Administrative Manager within 12 months of the date the
prescription was filled for reimbursement.  Such reimbursement will be paid
directly to you and may not be assigned. 



If your claim for prescription drug benefits has been denied, you may appeal
through the Administrative Manager as shown above for Medical and Dental
Benefits. 



CLAIMS FOR OTHER MATTERS: 

Any claim by an Employee, Beneficiary, or other party involving a matter other
than benefits (for example, if the Plan has denied that an Employee is eligible
as a Participant) must be presented in writing to the Administrative Manager.  A
written response will be furnished to the person presenting the claim.  If any
Employee, Beneficiary, or other party believes that any action of the Plan is
incorrect or improper, an appeal must be filed.  The appeal must be signed by
the person affected by the action and submitted to the Administrative Manager
within 180 days following the action which the appeal concerns.  The person
appealing may review all papers pertinent to the subject matter of the appeal in
the possession of the Benefits Committee and may present additional evidence and
a statement of his position.  The Committee or a party appointed by the
Committee will review the appeal and provide a prompt written decision to the
person appealing. 





-- 9 --

END OF PAGE 38

Information Available On Written Request

(this paragraph applies to Medical, Dental and Prescription Drug Benefits and to
Weekly Disability Income Benefits as well).  With respect to an initial benefit
determination and the review of an adverse benefit determination, if an internal
rule, guideline, protocol, or other similar criterion was relied upon, a copy of
such rule, guideline, protocol, or other criterion will be provided free of
charge to the claimant upon written request.  If an adverse benefit
determination or the decision on review is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical basis for the determination, applying the terms of the
plan to the claimant's medical circumstances, will be provided free of charge
upon written request.  If advice was obtained from medical or vocational experts
in connection with a claimant's adverse benefit determination, the identity of
such experts will be provided free of charge upon written request regardless of
whether their advice was relied upon in making the benefit determination. 





Legal Action

:  If an appeal of denial of a claim for benefits or any other matter is denied,
the Participant or claimant has the right to bring a civil suit under ERISA
Section 502(a).  However, no legal action may be brought to recover on this plan
prior to exhaustion of the plan's claims appeals process.  Nor may such action
may be brought after two years following the Benefits Committee's final appeal
decision. 





PRIVACY: 

The Plan will disclose protected health information ("PHI") that is created or
received in connection with the Medical, Prescription Drug, and Dental coverage
under the Plan to the Company only to the extent permitted by the administrative
simplification provisions of the Health Insurance Portability and Accountability
Act (HIPAA) of 1996 and its regulations (the "Privacy Rule"). 





The Company agrees to:



--

not use or further disclose PHI other than as permitted or required by the Plan
Document or as required by law;



--

ensure that any agents, including a subcontractor, to whom the Company provides
PHI received from the Plan agree to the same restrictions and conditions that
apply to the Company with respect to such PHI;



--

not use or disclose PHI for employment-related actions and decisions unless
authorized by an individual;

--

not use or disclose PHI in connection with any other benefit or employee benefit
plan of the Company unless authorized by an individual;



--

report to the Plan any PHI use or disclosure that is inconsistent with the uses
or disclosures provided for of which it becomes aware;



--

make PHI available to an individual in accordance with the Privacy Rule's access
requirements;



--

make PHI available for amendment and incorporate any amendments to PHI in
accordance with the Privacy Rule;



--

make available the information required to provide an accounting of disclosures;



-- 10 --

END OF PAGE 39

--

make its internal practices, books, and records relating to the use and
disclosure of PHI received from the Plan available to the Secretary of the U.S.
Department of Health and Human Services for the purposes of determining the
Plan's compliance with the Privacy Rule;



--

if feasible, return or destroy all PHI received from the Plan that the Company
still maintains in any form, and retain no copies of such PHI when no longer
needed for the purpose for which disclosure was made (or if return or
destruction is not feasible, limit further uses and disclosures to those
purposes that make the return or destruction infeasible); and



--

ensure that adequate separation between the Plan and the Company is
established. 



Access to and use and disclosure of PHI will be limited to only those employees
designated by the Privacy Officer who have a need for the PHI in conjunction
with their performance of plan administration functions for the Plan, including
any employee who receives PHI relating to payment under, health care operations
of, or other matters pertaining to the Plan in the ordinary course of business. 
If the persons described above do not comply with the conditions set forth
above, the Company will provide a mechanism for resolving issues of
noncompliance, including appropriate disciplinary sanctions. 



Participants in the Plan have the right to notice of the uses and disclosures of
PHI that may be made by the Plan, and of their rights and the Plan's legal
duties with respect to PHI.  A complete copy of the Plan's Notice of Privacy
Practices can be found in Appendix B. 



OTHER THINGS YOU NEED TO KNOW: 

As a Participant covered under the Paul Mueller Company Employee Benefit Plan,
you are entitled to certain rights and protections under the Employee Retirement
Income Security Act of 1974 (ERISA).  ERISA specifies that all Participants
shall be entitled to:





1.

RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS

-- Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.  )



Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description.  The Administrator may make a
reasonable charge for the copies. 



Receive a summary of the Plan's annual financial report.  The Plan Administrator
is required by law to furnish each Participant with a copy of this Summary
Annual Report. 

2.

CONTINUE GROUP HEALTH PLAN COVERAGE

-- Continue health care coverage for yourself, Spouse, or Dependents if there is
a loss of coverage under the Plan as a result of a Qualifying Event.  You or
your Dependents may have to pay for such coverage.  Review this Summary Plan
Description and the documents governing the Plan on the rules governing your
COBRA continuation coverage rights. 



Reduction or elimination of exclusionary periods of coverage for preexisting
conditions under your group health plan, if you have creditable coverage from
another plan.  You should be provided a certificate of creditable coverage, free
of charge, from your group health plan or health insurance issuer when you lose
coverage under the Plan, when you become entitled to elect COBRA continuation
coverage, when your COBRA continuation coverage ceases, if you request it before
losing coverage, or if you request it up to 24 months after losing coverage. 
Without evidence of creditable coverage, you may be subject to a
preexisting-condition exclusion for 12 months after your enrollment date in your
coverage. 



-- 11_ --

END OF PAGE 40

3.

PRUDENT ACTIONS BY PLAN FIDUCIARIES

-- In addition to creating rights for Plan Participants ERISA imposes duties
upon the people who are responsible for the operation of the Employee Benefit
Plan.  The people who operate your Plan, called ''fiduciaries'' of the Plan,
have a duty to do so prudently and in the interest of you and other Plan
Participants and beneficiaries.  No one, including your employer, your union, or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a welfare benefit or exercising your rights under
ERISA. 

4.

ENFORCE YOUR RIGHTS

-- If your claim for benefits is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules. 



Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan Documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.  If you have a claim for benefits that is denied
or ignored, in whole or in part, you may file suit in a State or Federal court. 
In addition, if you disagree with the Plan's decision or lack thereof concerning
the qualified status of a medical child support order, you may file suit in
Federal court.  If it should happen that Plan fiduciaries misuse the Plan's
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person you have sued to
pay these costs and fees.  If you lose, the court may order you to pay these
costs and fees, for example, if it finds your claim is frivolous. 

5.

ASSISTANCE WITH YOUR QUESTIONS

-- If you have any questions about your plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration. 



The Plan is maintained pursuant to a Collective Bargaining Agreement. 



Words used in this Summary Plan Description in the masculine gender include the
feminine and vice versa. 



-- 12 --

END OF PAGE 41

SECTION II



ELIGIBILITY



 

EMPLOYEE ELIGIBILITY AND EFFECTIVE DATE: 

If you are a permanent Employee performing Active Work on a Full-Time Basis,
your coverage will become effective on the day following the end of the first 90
days of employment during which you have worked 360 hours for the Company,
provided that you properly enroll in the Plan and pay any required
contributions, in accordance with the provisions of Section VIII.  You must
still be performing Active Work on a Full-Time Basis on your eligibility date in
order to become covered.  If you are otherwise eligible for coverage and are not
performing Active Work on a Full-Time Basis on your eligibility date because of
a health status-related reason, coverage will nevertheless become effective on
your eligibility date. 





If, at 12:01 a.m. on the date your coverage (or an increase in the amount of
coverage) would otherwise become effective or be reinstated, you are away from
work due to Injury or Illness, the effective date of Weekly Disability Income
coverage (or an increase in the amount of coverage) is postponed until you are
available to return to Active Work on a Full-Time Basis.  If, on the date your
coverage (or an increase in the amount of coverage) would otherwise become
effective or be reinstated, you are not actively at work, your Life Insurance
and Accidental Death and Dismemberment Insurance (or increase in the amount of
coverage) will not become effective until you return to Active Work on a
Full-Time Basis, provided you still meet the other requirements for eligibility
at that time. 



A Participant may have a right to continue coverage for himself and his Eligible
Dependent(s) during a period when the Participant is on a leave of absence
authorized by the Company pursuant to the Family and Medical Leave Act of 1993
(FMLA Leave).  The Participant's right to continue coverage during a period of
FMLA Leave and the manner in which that coverage is continued is described in
the section entitled "Family and Medical Leave Act Coverage" on page 18. 



DEPENDENT ELIGIBILITY AND EFFECTIVE DATE: 

"Eligible Dependents" are the following persons who have been properly enrolled
in the Plan and for whom the required contributions for coverage have been
received:





1.

your lawful Spouse (except a Spouse who is legally separated from you). 



2.

each unmarried Child of the Employee who has not attained the age of 19 years. 



3.

ach unmarried Child who has attained age 19 but has not attained age 23, is a
full-time student in an accredited school, and is dependent upon the Employee
for his principal support and maintenance. 



 

a)

If an unmarried Child between ages 19 and 23 completes the spring semester as a
full-time student in an accredited school and does not graduate, he will
continue to be considered an Eligible Dependent through the summer.  If he does
not resume full-time student status in the fall, his coverage will be
discontinued on the date the fall semester commences at the institution at which
the Child was enrolled. 



 

b)

If such a Child completes the spring semester and does graduate, he will be
covered through the summer only if the Participant furnishes the Benefits
Committee with documentation that the Child is preenrolled as a full-time
student for the fall semester.  If coverage is continued based on preenrollment
and the Child does not actually resume full-time student status in the fall,
coverage will be discontinued on the date the fall semester commences at the
institution at which the Child was enrolled



-- 13 --

END OF PAGE 42

 

c)

If such a Child completes the spring semester, does graduate, and is not
preenrolled as a full-time student for the fall semester, his coverage will be
discontinued at the end of the spring semester.  If he resumes full-time student
status in the fall, any premiums for COBRA Continuation Coverage that were paid
for the summer will be refunded to the extent they exceed the cost of coverage
for the Child had his coverage not been discontinued, and coverage will be
reinstated retroactive to the end of the spring semester. 



4.

the Child of an Employee to the extent required by a qualified Medical Child
Support Order.  See paragraph 7 (on page 24) of the section entitled
"Eligibility Definitions" for a definition of "Medical Child Support Order."



No person may be simultaneously covered as an Employee and a Dependent or as a
Dependent of more than one Employee. 



Your Eligible Dependent(s) will be covered on the same date your coverage is
effective or the date they become an Eligible Dependent, whichever is later,
provided that they are properly enrolled in the Plan within 30 days of their
eligibility date.  If an Eligible Dependent is enrolled due to a Special
Enrollment caused by loss of other group health coverage and within the 30-day
enrollment period, coverage will be effective on the first day of the month
following enrollment.  If an Eligible Dependent is enrolled due to Special
Enrollment caused by marriage, birth or adoption within the 30-day enrollment
period, coverage will become effective on the date of the marriage, birth or
adoption.  In all events, coverage of your Dependents will be conditioned on
your payment of the required contribution for Dependent coverage, in accordance
with the provisions of Section VIII. 



If an Eligible Dependent, other than a newborn, is confined at home, in a
hospital, or elsewhere because of a physical or mental condition on the date
Dependent Life Insurance (or any increase or additional benefit provided under
the insurance policy) would otherwise have become effective, the effective date
of Dependent Life Insurance (or any increase or additional benefit provided
under the insurance policy) will be deferred until the Eligible Dependent is
discharged from the hospital or no longer confined and has engaged in
substantially all the normal activities of a healthy person of the same age for
a period of at least 15 consecutive days.  For purposes of this paragraph, the
term "confined elsewhere" means the Eligible Dependent is unable to perform,
unaided, the normal functions of daily living, or leave home or other place of
residence without assistance. 



ENROLLMENT: 

Employees and Eligible Dependents may be enrolled in the Plan in the following
circumstances:





1.

When becoming eligible under the Plan;



2.

Upon the occurrence of a Special Enrollment event, as described below;



3.

During an Open Enrollment period, which will be available to each employee once
during his or her lifetime while covered by the Plan. 



Open Enrollment will be held during the month of December.  You may elect
coverage under the Plan for yourself and your Eligible Dependents during this
period by completing an enrollment form, which the Plan must receive by December
31.  Coverage will become effective on the following January 1.  Please note
that each employee is only entitled to one Open Enrollment during his or her
lifetime even if he or she gains additional dependents following such open
enrollment.  Once you have used Open Enrollment to add coverage, additional
enrollment changes will only be permitted due to eligibility changes or Special
Enrollment events. 



SPECIAL ENROLLMENT: 

You and your Eligible Dependents may be enrolled in the Plan in the following
circumstances:





-- 14 --

END OF PAGE 43

1.

LOSS OF OTHER GROUP HEALTH COVERAGE

-- If you decline enrollment for yourself or an Eligible Dependent (including a
Spouse) because of other health insurance coverage, you or your Dependents may
be enrolled in the future, provided that enrollment is requested within 30 days
after the loss of the other health coverage. 



In order to qualify for Special Enrollment under this provision, you or your
Dependent must have lost other health coverage.  This loss may be due to
separation, divorce, death, termination of employment, reduction in work hours,
termination of employer contributions toward coverage, or exhaustion of COBRA
continuation or State continuation.  Special enrollment requests based on loss
of other coverage may be made only after losing eligibility for the other
coverage and are not available if the previous coverage loss resulted from
fraudulent activity or from nonpayment of premiums. 

2.

NEWLY ACQUIRED DEPENDENTS

-- If you acquire new Eligible Dependents as a result of marriage, birth,
adoption or placement for adoption, your Spouse and/or those newly acquired
Eligible Dependents may be enrolled provided that enrollment is requested within
30 days after the marriage, birth, adoption or placement for adoption and all
other eligibility requirements shown above have been met.  A Child who becomes
an Eligible Dependent due to enrollment as a full-time student at an accredited
school may also be enrolled in the Plan within 30 days of the commencement of
the first semester of full-time attendance. 



TERMINATION OF EMPLOYEE COVERAGE: 

Your coverage will terminate as follows:





--

If you do not cease work because of retirement or FMLA Leave, coverage will
terminate on the day you cease Active Work on a Full-Time Basis;



--

If you cease Active Work on a Full-Time Basis because of retirement, coverage
will terminate on the last day for which you receive wages from the Company
prior to retirement;



--

If you cease Active Work on a Full-Time Basis while on a period of FMLA Leave,
coverage will terminate, if at all, in accordance with the provisions of the
section entitled "Family and Medical Leave Act Coverage" on page 18; or



--

If you fail to make a required contribution for coverage, coverage will
terminate at the end of the last period for which required contributions were
made. 



However,



1.

if you have been employed by the Company for a continuous period of at least
four months but less than one year immediately prior to the date your coverage
would otherwise terminate in accordance with this provision, your Life Insurance
and Accidental Death and Dismemberment Insurance and your Medical, Prescription
Drug, and Dental coverage and that of your Eligible Dependent(s) (but not your
Weekly Disability Income coverage*) will be extended for 14 days. 

2.

if you have been employed by the Company for a continuous period of at least one
year immediately prior to the date your coverage would otherwise terminate in
accordance with this provision, your Life Insurance and Accidental Death and
Dismemberment Insurance and your Medical, Prescription Drug, and Dental coverage
(but not your Weekly Disability Income coverage for a Disability commencing
after cessation of Active Work on a Full-Time Basis for reasons other than
Disability*) and that of your Eligible Dependent(s) will be extended for:



--

90 days, and



-- 15 --

END OF PAGE 44

--

up to an additional 90 days (for a total of up to 180 days from the date you
ceased work), if you ceased work because of Total Disability and remain
continuously Totally Disabled. 



3.

if you --



 

a)

cease work because of Total Disability and remain Totally Disabled,



 

b)

have been employed by the Company for at least 10 years prior to cessation of
work, and



 

c)

apply for and receive Social Security Disability Income Benefits,



 

your Medical, Prescription Drug, and Dental coverage and that of your Eligible
Dependent(s) (but not your Life Insurance and Accidental Death and Dismemberment
Insurance or Weekly Disability Income coverage) will be further extended until
the earlier of (i) the expiration of 30 months from the date your Disability
commenced or (ii) the date you become entitled to Medicare. 



In no event, however, will your coverage be continued beyond the earliest of the
following dates:



--

with respect to Weekly Disability Income and Accidental Death and Dismemberment
coverage, the date you become a Retired Employee;



--

the date you become covered under another group plan as a result of employment
with another employer;



--

the date the Plan terminates or is amended to exclude the class of Employees to
which you belong; or



--

with respect to continuation of medical coverage under the 90-day extension
referred to in paragraph 2(a) above, the date a Retired Employee becomes
entitled to Medicare. 



 

*

If you return to work while still covered for Medical, Prescription Drug, and
Dental coverage, Weekly Disability Income coverage will be reinstated
immediately upon return to work and the "160 hours of work" requirement will not
apply. 



If your coverage is terminated because you retire, a reduced amount of Life
Insurance will be continued after your retirement in accordance with the
provisions in the "Schedule of Benefits" (on page 26) in Section III of this
booklet.  In addition, you may be eligible to continue your Medical and
Prescription Drug coverage on a self-payment basis.  See "COBRA Continuation
Coverage" and ''Limited Self-Payment Privilege for Retired Employees and
Surviving Dependent(s)" on pages 19 and 22, respectively, in this booklet. 



The length of coverage you are entitled to under this section after you cease
Active Work on a Full-Time Basis shall be reduced to the extent necessary to
avoid duplicating any coverage available under the section entitled "Family and
Medical Leave Act Coverage." If your coverage is extended under this section on
account of your retirement, termination of employment, involuntary layoff, Total
Disability, or period of military service or training and FMLA leave, any
contributions for your coverage or that of your Eligible Dependents will be
waived during the period of extended coverage.  If your coverage is extended
under this section because you took unpaid leave, were "out of work" or were
voluntarily laid off, and you choose not to drop coverage for yourself or your
Eligible Dependents in accordance with Section VIII, your contributions for
coverage must be made on a pre-tax basis under that section once you return to
pay status.  Contributions will be recouped over a six-month period on a
pro-rata basis, or sooner if you elect. 



-- 16 --

END OF PAGE 45

The Administrative Manager will furnish to persons whose coverage under the Plan
terminates a Certificate of Creditable Coverage as required by the Health
Insurance Portability and Accountability Act (HIPAA). 



TERMINATION OF DEPENDENT COVERAGE: 

The coverage of your Dependent(s) will terminate on the earliest of the
following dates:





1.

the date your coverage terminates, except that if your coverage terminates due
to your death and you had been continuously employed in Active Work on a
Full-Time Basis by the Company for a period of at least:



 

a)

four months but less than one year immediately preceding your death, Medical,
Prescription Drug, and Dental coverage of your Eligible Dependent(s) will be
extended for 14 days, or



 

b)

one year immediately preceding your death, Medical, Prescription Drug, and
Dental coverage of your Eligible Dependent(s) will be extended for 90 days;



2.

as to a particular Dependent, the date the Dependent ceases to qualify as an
Eligible Dependent;



3.

the end of the last period for which required contributions were made for the
Eligible Dependent. 



If a covered unmarried Child, who is dependent upon you for support, is
incapable of self-sustaining employment because of mental retardation or
physical handicap on the date his coverage would otherwise terminate, his
coverage will not terminate solely because of attained age.  Proof of such
current and continuing incapacity is required within 31 days after the date the
Child would otherwise cease to be eligible and from time to time thereafter as
requested by the Benefits Committee. 



Upon notice of termination, the Administrative Manager will furnish to persons
whose coverage under the Plan terminates a Certificate of Creditable Coverage as
required by the Health Insurance Portability and Accountability Act (HIPAA). 



REINSTATEMENT OF COVERAGE: 

Except as described in the "Family and Medical Leave Act Coverage" section
below, if, after your coverage is terminated (or would have been terminated were
it not for your election of Continuation Coverage), you resume Active Work on a
Full-Time Basis, your coverage will be reinstated as follows:





1.

if your employment has not been terminated, on the day immediately following
completion of 160 hours of work in a period not exceeding 60 days; or



2.

if your employment has been terminated, on the day immediately following the end
of a 90-day period commencing on or after your date of employment during which
you have worked 360 hours for the Company. 



If the termination of coverage is due to the cessation of work by reason of
military leave, the "160 hours of work" requirement will not apply and your
coverage will be made effective on the date you resume Active Work on a
Full-Time Basis, provided that you apply for reemployment within the time
periods specified by the Uniformed Services Employment and Reemployment Rights
Act of 1994 (USERRA). 



If termination is due to Total Disability and you remain continuously Totally
Disabled until you resume employment with the Company, the "160 hours of work"
requirement will not apply and your coverage will be made effective on the date
you resume Active Work on a Full-Time Basis. 



Upon reinstatement of your coverage, you may also cover any Eligible Dependents
who were covered at the time your coverage was terminated and any Eligible
Dependents who you acquired subsequent to termination of your coverage.  You may
not add coverage for any Eligible Dependents for whom you previously declined
coverage.  Such Eligible Dependents may be enrolled only if a Special Enrollment
Event occurs or during a once per lifetime Open Enrollment period.  (See
"Enrollment" on page 14). 



-- 17 --

END OF PAGE 46

FAMILY AND MEDICAL LEAVE ACT COVERAGE (FMLA Leave):



1.

CONTINUATION OF COVERAGE

-- You may continue Medical, Prescription Drug, and Dental coverage but not Life
and Accidental Death and Dismemberment Insurance or Weekly Disability Income
coverage for yourself and your Eligible Dependent(s) during a period of FMLA
Leave as if you had not taken FMLA Leave, but had instead continued your
employment and your participation in the Plan.  Any otherwise required
contributions for your coverage or that of your Eligible Dependents will be
waived during periods of FMLA leave, to the extent your pay during such leave is
inadequate to fund those contributions.  You will not have the right to continue
coverage during a period of FMLA Leave, however, if you inform the Company
before beginning your leave that you do not intend to return to work for the
Company at the conclusion of your leave.  In that event, you may have a right to
continue coverage under the provisions described on page 19 in the section
entitled "COBRA Continuation Coverage."

2.

TERMINATION OF COVERAGE

-- If you elect to continue coverage during a period of FMLA Leave, your
coverage and that of your Eligible Dependent(s) will continue until the earliest
of:

 

a)

the date you notify the Company that you do not intend to return to work for the
Company after the conclusion of the FMLA Leave;



 

b)

the date your employment is terminated because you fail to return to work for
the Company after the period of FMLA Leave; or



 

c)

the date the Company's participation in the Plan terminates. 



3.

RESTORATION OF COVERAGE

-- Any coverage you do not continue while on FMLA Leave will be reinstated upon
your return from FMLA Leave.  You and your Eligible Dependent(s) will receive
the same coverage you had prior to the commencement of the FMLA Leave.  Neither
you nor your Eligible Dependent(s), if they were covered under the Plan at the
time the FMLA Leave commenced, will be subject to any new preexisting condition
limitation.  If you had been subject to the preexisting condition limitation
previously, however, that limitation will remain in effect, applied as if
coverage under the Plan had been in effect during the period of FMLA Leave. 

4.

NEED TO REPAY CONTRIBUTIONS

--

 

a)

General Rule

-- If you begin a period of FMLA Leave and continue your coverage under the Plan
and that of your Eligible Dependent(s), and if you fail to return to work for
the Company after your FMLA Leave entitlement has been exhausted or expires, the
Company will have the right to recover from you the contributions it made toward
your and your Eligible Dependent's coverage under the Plan during the FMLA
Leave.  You will be considered to have returned to work for the Company for this
purpose only if you return to work for at least 30 calendar days. 

 

b)

Exception

-- The Company will not have a right to recover its contributions if you fail to
return to work for the Company due to:

   

 i)

the continuation, recurrence, or onset of a serious health condition which would
otherwise entitle you to a period of FMLA Leave, or



   

ii)

other circumstances beyond your control. 



 

c)

Method of Recovery

-- If the Company is entitled to recover its contributions under these rules, it
may do so in any manner permitted by law, including deducting those amounts from
amounts otherwise due you.  This might include, for example, deducting those
amounts from accrued but unpaid wages or vacation pay. 



-- 18 --

END OF PAGE 47

5.

SPECIAL RULES FOR KEY EMPLOYEES --



 

a)

Key Employee

-- Special rules apply to Key Employees.  For this purpose, a "Key Employee" is
a salaried Employee who is among the highest paid 10% of all Employees employed
by the Company within 75 miles of the Company's worksite, and who is FMLA
eligible (who, for example, meets the minimum hour requirements and works for a
large enough facility to be covered under the FMLA).  Determinations of whether
an Employee is a Key Employee will be made under certain technical rules set
forth in government regulations

 

b)

Continuation of Coverage

-- If you are a Key Employee, special rules will apply.  In that event, if you
are entitled to FMLA Leave and the Company properly notifies you that it does
not intend to restore you to your job at the end of your leave because doing so
would cause substantial and grievous economic injury to the Company's
operations, and if you nevertheless do not, within a reasonable time after
receiving that notice, terminate your FMLA Leave and return to work for the
Company, your coverage and that of your Eligible Dependent(s) will continue
until the earliest of:

   

  i)

the date you give notice to the Company that you no longer wish to return to
work;



   

 ii)

the date the Company denies your reinstatement to employment at the end of the
FMLA Leave; or



   

iii)

the date the Company's participation in the Plan terminates. 



 

c)

Recovery of Contributions

-- If you are a Key Employee and continue your coverage and that of your
Eligible Dependent(s) under the Plan, and if you are denied employment
reinstatement by the Company after the period of FMLA Leave, the Company is not
entitled to recover from you the contributions it made toward your and your
Eligible Dependent's coverage under the Plan during the FMLA Leave. 



EXTENDED BENEFITS: 

If your Medical and Prescription Drug coverage is terminated while you are
Totally Disabled, Extended Benefits will be payable with respect to Covered
Expenses incurred after such termination solely as a result of the Injury or
Illness causing such Total Disability.  Extended Benefits will also be payable,
in the case of a Dependent whose coverage is terminated while the Dependent is
Totally Disabled, solely for Covered Expenses resulting from the Injury or
Illness causing such Total Disability. 





Extended Benefits will be payable for six months, but in no event beyond the
earliest of the date:



1.

you (or your Dependent) cease to be Totally Disabled



2.

you (or your Dependent) become covered under another group plan covering the
Disability,



3.

you (or your Dependent) become entitled to Medicare, or



4.

the Plan terminates. 



[NOTE:  Pregnancy is treated as any other Illness in determining eligibility for
Extended Benefits (i.e., you must be Totally Disabled in order to qualify).]



COBRA CONTINUATION COVERAGE: 

You and your Eligible Dependents have the opportunity to continue coverage in
certain instances where coverage would otherwise end.  Such continuation
coverage is described in the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA").  You may elect COBRA Continuation Coverage at your own expense
if your Medical, Prescription Drug, and Dental coverage under the Plan
terminates because of a reduction in hours of employment or termination of
employment (for reasons other than gross misconduct). 





-- 19 --

END OF PAGE 48

Your Spouse may elect COBRA Continuation Coverage if his or her Medical,
Prescription Drug, and Dental coverage under the Plan terminates for any of the
following reasons:



1.

your death,



2.

termination of your employment (for reasons other than gross misconduct) or
reduction in your hours of employment, or



3.

divorce or legal separation from you. 



Your Dependent Child may elect COBRA Continuation Coverage if his Medical,
Prescription Drug, and Dental coverage under the Plan terminates for any of the
following reasons:



1.

your death,



2.

termination of your employment (for reasons other than gross misconduct) or
reduction in your hours of employment,



3.

your divorce or legal separation, or



4.

the Dependent ceases to be an Eligible Dependent under the Plan. 



The events described above which may result in eligibility for COBRA
Continuation Coverage are referred to as "Qualifying Events." In the event you
fail to return to work at the conclusion of your FMLA Leave, the Qualifying
Event occurs on the last day of your FMLA Leave. 



Under COBRA, "Qualified Beneficiaries" are entitled to elect COBRA Continuation
Coverage.  A "Qualified Beneficiary" is an individual who was covered by this
Plan on the day before experiencing a Qualifying Event and who lost coverage
under the Plan as a result of that event within the applicable maximum COBRA
coverage period.  The following persons are also Qualified Beneficiaries:



1.

Children born to, adopted by, or placed for adoption with a Participant while
the Participant is receiving COBRA Continuation Coverage. 



2.

Individuals whose coverage is reduced or eliminated in anticipation of a
Qualifying Event.  Such individuals become eligible to elect COBRA Continuation
Coverage upon the occurrence of the Qualifying Event. 



If multiple individuals are eligible to elect COBRA Continuation Coverage due to
the same Qualifying Event, each individual has a separate and independent right
to elect COBRA Continuation Coverage.  You are not eligible to elect COBRA
coverage if, on the day before the Qualifying Event, you are covered under the
Plan by reason of another individual's electing of COBRA Continuation Coverage
and you are not already eligible for COBRA Continuation Coverage. 



For COBRA Continuation Coverage to be available, the Qualified Beneficiary or
Participant must inform Paul Mueller Company, by written notice to the following
address, of a divorce or legal separation or of a Child ceasing to be an
Eligible Dependent under the Plan within 60 days of the Qualifying Event:



Paul Mueller Company
Human Resources
1600 West Phelps Street, P.O. Box 828
Springfield, Missouri 65801-0828

-- 20 --

END OF PAGE 49

The Administrative Manager will, within 14 days after receipt of notification
from Paul Mueller Company that a Qualifying Event has occurred, notify the
Qualified Beneficiary that he has the right to elect COBRA Continuation
Coverage.  The Qualified Beneficiary must then make a written election of COBRA
Continuation Coverage.  That election must be submitted to the Administrative
Manager within 60 days after the later of:



1.

the date the notice of the right to elect COBRA Continuation Coverage is
provided, or



2.

the date coverage would otherwise terminate as a result of the Qualifying
Event. 



If the Qualified Beneficiary does not elect COBRA Continuation Coverage within
the time limits described above, his Medical, Prescription Drug, and Dental
coverage will not be continued. 



Each Qualified Beneficiary has a separate and independent right to elect COBRA
Continuation Coverage.  If any Qualified Beneficiary elects COBRA Continuation
Coverage, the Plan will provide him with Medical, Prescription Drug, and Dental
coverage which, as of the time coverage is being provided, is identical to the
Medical, Prescription Drug, and Dental coverage provided under the Plan to
similarly situated active Covered Individuals. 



If a Qualified Beneficiary acquires a new Dependent while on COBRA Continuation
Coverage, that new dependent can be covered for the balance of the maximum
coverage period, provided that the Qualified Beneficiary notifies the
Administrative Manager of the new Dependent within 30 days after the date the
new Dependent was acquired and provided the Qualified Beneficiary pays any
additional COBRA premium that may be required. 



[NOTE:  If an employee on COBRA has a new Child or adopts or has one placed for
adoption, the new Child has an independent right to continue coverage for the
balance of the maximum coverage period, even if the employee's coverage does not
continue for the entire maximum coverage period.  No other after-acquired
Dependent has this right.]



DURATION OF COBRA CONTINUATION COVERAGE: 

COBRA Continuation Coverage may be maintained for a maximum of 36 months from
the date of the Qualifying Event unless coverage was lost because of termination
of employment or reduction in hours.  In that case, the maximum COBRA
Continuation Coverage period is 18 months from the date of the Qualifying
Event. 





If the Qualified Beneficiary is determined by the Social Security Administration
to be Totally Disabled as of the date of the Qualifying Event or within the
first 60 days of COBRA Continuation Coverage and so notifies the Administrative
Manager within 60 days after the Social Security Administration's determination
and prior to the end of the 18-month coverage period, the maximum COBRA
Continuation Coverage period for the disabled Qualified Beneficiary as well as
for every other Qualified Beneficiary who lost coverage due to the same
Qualifying Event will be extended for an additional 11 months -- for a total of
29 months -- but not beyond the first day of the month that is more than 30 days
after the date of a final determination by the Social Security Administration
that the disabled Qualified Beneficiary is no longer Totally Disabled.  The
Qualified Beneficiary must notify the Administrative Manager within 30 days
following a determination by the Social Security Administration that the
Qualified Beneficiary is no longer Totally Disabled. 



If, during that 18 or 29 months, a Qualified Beneficiary experiences another
Qualifying Event (employee's death, divorce or legal separation, or loss of
Dependent status), coverage may be extended, but in no case may the total amount
of COBRA Continuation Coverage be more than 36 months from the date of the
original Qualifying Event.  Please note that termination of employment following
a reduction in work hours is not considered a second Qualifying Event and will
not entitle Qualified Beneficiaries to coverage beyond the initial 18 months of
COBRA Continuation Coverage. 



A special rule applies if you become entitled to Medicare benefits within 18
months prior to terminating employment.  Even if that Medicare entitlement does
not cause your Eligible Dependents to lose coverage under the Plan, your
subsequent termination of employment will entitle your Eligible Dependents to
COBRA Continuation Coverage that extends until the later of 18 months after your
termination of employment or 36 months after your Medicare entitlement. 



-- 21 --

END OF PAGE 50

The 18-, 29-, and 36-month periods referred to in this section include (i.e.,
are reduced by) the 14-, 90-, and 180-day and the 30-month extensions provided
in paragraphs 1, 2, and 3 of the section entitled "Termination of Employee
Coverage" on pages 15 and 16. 



In no event will COBRA Continuation Coverage be continued beyond the earliest of
the following dates:



1.

the date Paul Mueller Company ceases to provide group health coverage to any of
its Employees,



2.

the date the premium for COBRA Continuation Coverage is not paid by the end of
the 45- or 30-day grace period described below,



 

3.

the date, if after the date of the election of COBRA Continuation Coverage, on
which the Qualified Beneficiary becomes covered under another group health plan
which does not limit or exclude coverage for any preexisting health conditions
of such individual, or



4.

the date, if after the date of the election of COBRA Continuation Coverage, on
which the Qualified Beneficiary becomes entitled to Medicare. 



The Benefits Committee will determine the monthly premium rates applicable to
Qualified Beneficiaries who elect COBRA Continuation Coverage annually.  Premium
rates may be higher for the additional 11 months of COBRA Continuation Coverage
available to Totally Disabled Qualified Beneficiaries than during the first 18
months of COBRA Continuation Coverage. 



A grace period of 45 days from the election date will be allowed for payment of
the initial premium for COBRA Continuation Coverage and 30 days for payment of
each subsequent COBRA Continuation Coverage premium.  If the first premium is
not received by the end of the grace period, COBRA Continuation Coverage will
not take effect and the right to COBRA Continuation Coverage is forfeited.  If
any subsequent premium is not received by the end of the grace period, COBRA
Continuation Coverage will be terminated as of the end of the period for which
the last timely premium was received and may not be reinstated.  Premiums must
be made in full; however if a timely payment is made in an amount that is "not
significantly less" than the full amount due, the Qualified Beneficiary will be
notified and will have 30 days from the date of such notice to pay the
delinquent amount.  For purposes of this provision, a payment will be considered
"not significantly less" than the amount due if it is within the lesser of 10%
or $50 of the required premium. 



MILITARY LEAVE OF ABSENCE: 

If you take a leave of absence for the purpose of military service or training
(as described in the Uniformed Services Employment and Reemployment Rights Act),
you may continue your coverage under the Plan (and that of your enrolled
Dependents, as well).  The rules applicable to such continued coverage are
similar to the COBRA Continuation Coverage rules described above.  Unlike COBRA
Continuation Coverage, however, no contribution is required for your or your
Eligible Dependents' coverage during the first 30 days of such a leave or, if
longer, the duration of your extended coverage under the section entitled
"Termination of Employee Coverage" on page 15.  Contact the Administrative
Manager for additional information concerning this coverage continuation
option. 





LIMITED SELF-PAYMENT PRIVILEGE FOR RETIRED EMPLOYEES AND SURVIVING
DEPENDENT(S): 

If you become a Retired Employee, you may elect, following the COBRA
Continuation Coverage described in the section entitled "COBRA Continuation
Coverage" above, to continue your Medical and Prescription Drug coverage
(provided you are not eligible for Federal Medicare coverage, Part A or Part B)
and/or that of your Eligible Dependent(s) (provided they are not eligible for
Federal Medicare coverage, Part A or Part B), but not your Life Insurance and
Accidental Death and Dismemberment Insurance or your Weekly Disability Income or
Dental coverage, on a self-payment basis at rates determined by the Benefits
Committee. 





-- 22 --

END OF PAGE 51

Self-payment coverage must commence immediately upon termination of your (and/or
your Eligible Dependent's) COBRA Continuation Coverage under the Plan and must
be continuous.  Self-payment must be made monthly as determined by the Benefits
Committee and must be received by the Administrative Manager within 30 days
following the beginning of the period for which due. 



Your coverage may not be continued beyond the earliest of the date you: 



--

die,



--

become eligible for Federal Medicare coverage (Part A or Part B), or



--

attain age 65. 



Coverage of your Eligible Dependent(s) may not be continued beyond the earliest
of the date:



1.

15 years from the date of your retirement,



2.

the Eligible Dependent becomes eligible for Federal Medicare coverage (Part A or
Part B)



3.

the Eligible Dependent attains age 65,



4.

the Dependent ceases to be an Eligible Dependent, or



5.

your coverage ceases, except:



 

a)

if your coverage ceases due to your death while you and your Eligible
Dependent(s) are covered under the Plan, continued Medical and Prescription Drug
coverage is available to your surviving Eligible Dependent(s) at their expense
until they become eligible for Federal Medicare coverage (Part A or Part B),
attain age 65, remarry (in the case of your surviving Spouse), cease to be an
Eligible Dependent, or until 15 years following the date of your retirement,
whichever occurs first; or



 

b)

if your coverage ceases because you become eligible for Federal Medicare
coverage or attain age 65, continued Medical and Prescription Drug coverage is
available to your Eligible Dependent(s) at their expense until they become
eligible for Federal Medicare coverage (Part A or Part B), attain age 65, cease
to be an Eligible Dependent, or until 15 years following the date of your
retirement, whichever occurs first. 



If you die while an active Participant and while eligible for early or normal
retirement, continued Medical and Prescription Drug coverage on a self-payment
basis is also available to your surviving Eligible Dependent(s) to the same
extent and subject to the same requirements and limitations as if you had been a
Retired Participant at the time of your death. 



OBTAINING INDIVIDUAL HEALTH INSURANCE ONCE YOUR COVERAGE ENDS: 

If you exhaust COBRA Continuation Coverage and you are ineligible for Medicare
or any other group health coverage or insurance, you may be able to obtain an
individual health insurance policy from an insurance company.  Federal law
requires issuers of individual health insurance to accept such enrollees without
imposing a preexisting condition limitation as long as any break in creditable
coverage is fewer than 63 days.  This Plan does not provide such individual
health insurance.  To see if you can take advantage of this Federal law, you
should contact an insurance agent or the State Insurance Commissioner. 





ELIGIBILITY DEFINITIONS: 

For purposes of the eligibility provisions of the Plan:





1.

"Active Work on a Full-Time Basis" means the performance of work by an Employee
for the Company, either at his customary place of employment or such other place
or places as required by the Company in the course of such work, for the full
number of hours and full rate of pay in accordance with the established
employment practices of the Company, as determined by the Company.  An Employee
shall be deemed to be performing Active Work on a Full-Time Basis during excused
absences (other than due to Disability in excess of five Working Days), as
determined by the Company. 



-- 23 --

END OF PAGE 52

2.

"Child" includes, in addition to a natural Child of the Employee, the following
persons dependent upon the Employee for principal support and maintenance: 



 

a)

an adopted Child (a Child is considered "adopted" only when he is adopted or
placed for adoption and only if the adoption or placement occurs before the
Child reaches his 18th birthday; a Child is placed for adoption when a
Participant assumes and retains a legal obligation for total or partial support
of the Child in anticipation of adoption; and the Child's placement with the
Participant terminates upon the termination of such legal obligation),



 

b)

a Stepchild; and



 

c)

a Foster Child ("Foster Child" means a Child for whom the Participant is the
legal guardian, who resides in the Participant's household, for whom the
Participant provides parental care, including health care, and who is claimed as
a dependent on the Employee's federal income tax return). 



3.

"Covered Individual" means a Participant or an Eligible Dependent who is covered
under the Plan. 



4.

"Disability" and "Total Disability" mean you are unable to perform your regular
work solely because of accidental bodily Injury or bodily or mental infirmity,
or a Dependent is unable to engage in all the normal activities of a person of
like age and sex in good health solely because of accidental bodily Injury or
bodily or mental infirmity.  With respect to eligibility for extended COBRA
Continuation Coverage, "Total Disability" is defined and determined by the
Social Security Administration. 



5.

"Employee" means a permanent full-time Employee of Paul Mueller Company or a
Participating Employer, except you may not join the Plan if you are an "excluded
employee." You are an "excluded employee" if you are:  (a) an employee of
Mueller Field Operations, Inc., who is represented for collective bargaining
purposes by a union, (b) a "learner helper" as defined in the Collective
Bargaining Agreement or (c) any other employee hired on a temporary or contract
basis. 



6.

"FMLA Leave" means leave granted to a Participant by the Company under the
Family and Medical Leave Act of 1993. 



7.

"Medical Child Support Order" means an order, typically issued in a divorce or
as part of a State child support order proceeding, which may create or recognize
the right of a Child of a Participant to be covered under this Plan.  Such an
order must be qualified and issued by a court of competent jurisdiction or
through an administrative process having the force and effect of law for this
Plan to be bound by it.  The Administrative Manager will provide to
Participants, on request and without charge, guidelines used to determine
whether a Medical Child Support Order is qualified. 



8.

"Retired Employee" means a person who:



 

a)

is separated from the active service of the Company,



 

b)

is not engaged in active, full-time work,



 

c)

has attained age 55, and



 

d)

Has a total of five years of employment with the Company. 



-- 24 --

END OF PAGE 53

 

Retired Employees are eligible for Employee Life Insurance and Employee and
Dependent Medical and Prescription Drug Benefits only. 



-- 25 --

END OF PAGE 54

SECTION III



GROUP LIFE AND ACCIDENTAL DEATH AND

DISMEMBERMENT INSURANCE



 

SCHEDULE OF BENEFITS



EMPLOYEE LIFE INSURANCE AMOUNT



$50,000*

EMPLOYEE ACCIDENTAL DEATH AND
    DISMEMBERMENT MAXIMUM AMOUNT




Additional $50,000*

DEPENDENT LIFE INSURANCE AMOUNT:

*

 

o

Spouse



$2,000

o

Children -- less than 23 years**



$2,000

 

*

The amount of your Life Insurance will be reduced to $1,000 and your Accidental
Death and Dismemberment Insurance and your Dependent Life Insurance will
terminate on the date you become a Retired Employee.  In order for your $1,000
of Life Insurance to continue after retirement, you must qualify as a Retired
Employee as defined on page 24. 



   

**

In order to be eligible, a Child between ages 19 and 23 must be a full-time
student (see paragraph 3 of "Dependent Eligibility and Effective Date" on page
13 and definition of "Child" in paragraph 2 on page 24). 

 



EMPLOYEE LIFE INSURANCE



WHEN BENEFIT IS PAYABLE: 

If you die at any time or place while you are insured, your Life Insurance
Benefit of $50,000 will be paid in a lump sum (or, if elected, in installments
as provided in the group insurance policy) to your Beneficiary. 





TOTAL DISABILITY DEATH BENEFIT: 

If you become Totally Disabled while insured and before you attain age 65, and
if your Life Insurance is terminated, a death Benefit will nevertheless be
payable when you die provided that all the following requirements are fulfilled:





--

you must remain continuously Totally Disabled until death;



--

due written proof of Total Disability must be furnished to the Insurance Company
within 12 months after your insurance terminates and annually thereafter (the
Insurance Company also has the right to have you medically examined); and



--

this death Benefit is not payable unless any individual policy of Life Insurance
obtained under the Conversion Privilege is surrendered for return of premiums,
less dividends or indebtedness (if any), nor is it payable if a Benefit becomes
payable as provided under "Conversion Privilege" below. 



The amount of the Total Disability Death Benefit is $50,000 if you die before
attaining age 65.  If you qualify as a Retired Employee at age 65, the Total
Disability Death Benefit payable, if you die thereafter, is $1,000.  If you do
not qualify as a Retired Employee at age 65, no Total Disability Death Benefit
is payable if you die thereafter. 



-- 26 --

END OF PAGE 55

"Totally Disabled" for the purposes of this Total Disability Death Benefit means
that you have a condition that prevents you from performing the material and
substantial duties of any occupation for which you are suited by education,
training, or experience, and it is expected that this condition will last for at
least 180 days from your last day of work as an active, full-time employee; or
you have been diagnosed with a life expectancy of six months or less. 



BENEFICIARY: 

Payment will be made to the Beneficiary designated by you.  You may change your
beneficiary designation whenever you wish.  To do so, simply ask the
Administrative Manager for a "Change of Beneficiary" form, fill it out, sign it,
and return it, so that the change may be properly recorded. 





If you have no designated Beneficiary, your Life Insurance may be paid --



--

up to $2,000 to any party that the Insurance Company deems entitled because of
payment of your burial expenses; and/or



--

to the executors or administrators of your estate; and/or



--

to your surviving relatives in the following order:



 

-

to your Spouse;



 

-

otherwise equally to your children, if any;



 

-

otherwise equally to your father and mother, if any. 



If a minor beneficiary does not have a legal guardian, the Insurance Company
may, until such a guardian is appointed, pay the person it deems to be caring
for and supporting him.  Such payment will be in monthly installments of not
more than $200. 



If you apply for an individual policy under the Conversion Privilege described
below and name a different Beneficiary than the one you named under the group
policy, you will be considered to have changed your Beneficiary under the group
policy to the Beneficiary designated in the application for the individual
policy. 



ACCELERATED BENEFIT: 

If you are under 65 years of age, insured for at least $10,000 and submit
satisfactory proof to the Insurance Company that you have been diagnosed as
having a terminal Illness with a life expectancy of six months or less as
certified by your Physician, you may request that a portion of your Life
Insurance Benefit be paid to you prior to your death.  This "Accelerated
Benefit" must be at least $3,000 and cannot exceed 80% of the maximum Life
Insurance Benefit to which you are entitled.  The Accelerated Benefit is a
prepayment of a portion of your Life Insurance Benefit and will be deducted from
the Life Insurance Benefit payable to your Beneficiary upon your death. 





You are entitled to only one Accelerated Benefit. 



CONVERSION PRIVILEGE: 

If your Life Insurance or any portion of it terminates, you will have a period
of 31 days following such termination during which you may obtain an individual
Life Insurance policy, without medical examination, by making application to the
Insurance Company and paying the applicable premium.  The amount of the
individual policy may not exceed the amount of your Life Insurance that ceases
because of such termination.  Any type of individual policy (except term
insurance), without Disability or other supplementary Benefits, customarily
issued by the Insurance Company at the time, will be available. 





If you should die during this 31-day period, the amount of insurance convertible
will be payable whether or not you applied for an individual policy. 



If your Life Insurance terminates because of termination of the group insurance
policy, a more limited Conversion Privilege is available. 



The Administrative Manager will assist you in contacting the Insurance Company,
but it is your responsibility to initiate the request for conversion. 



-- 27 --

END OF PAGE 56

DEPENDENT LIFE INSURANCE



WHEN BENEFIT IS PAYABLE: 

If any of your Eligible Dependents dies while covered, the Dependent Life
Insurance amount shown in the "Schedule of Benefits" will be paid --





--

to you, if you are living at the time of the death of the Dependent;



--

otherwise to your Spouse, if living;



--

otherwise to your estate. 



TOTAL DISABILITY DEATH BENEFIT: 

If you qualify for the Total Disability Death Benefit, above, your Dependent
Life Insurance will continue until the earliest of the date:





--

you die;



--

you no longer qualify for the Total Disability Death Benefit;



--

the group insurance policy terminates; or



--

you attain age 65. 



CONVERSION PRIVILEGE: 

If your Dependent Life Insurance is terminated because of your death or your
cessation of eligibility under the Plan, the group coverage may be changed to an
individual Life Insurance policy.  Written application must be made for the
individual policy on the life of each Dependent whose coverage is terminated
within the same period and under the same terms and conditions as those
described under "Conversion Privilege" for your insurance. 





ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE



WHEN BENEFIT IS PAYABLE: 

If you sustain accidental bodily injuries while your Accidental Death and
Dismemberment Insurance is in force, and as a direct result of the accident and
independently of all other causes you suffer the loss of life or limb or sight,
the Benefit indicated below will be payable, provided the loss occurs within 90
days of the accident and is not excluded by the Limitations and Exclusions
provision. 





DEATH BENEFIT: 

For loss of life, the Maximum Amount of $50,000 will be payable to your
Beneficiary. 





Your Beneficiary will be the same as under the Life Insurance coverage unless
you make a separate written designation for the Accidental Death Benefit.  Any
such separate designation shall be subject to all terms of the beneficiary
provision of the Life Insurance coverage, including the effect of designating a
Beneficiary in an application for conversion to an individual policy of Life
Insurance. 



DISMEMBERMENT BENEFIT: 

One-half of the Maximum Amount (i.e., $25,000) will be payable to you for loss
of:





--

one hand,



--

one foot, or



--

sight of one eye. 



The Maximum Amount of $50,000 will be payable to you for loss of more than one
of the above, resulting from one accident. 



-- 28 --

END OF PAGE 57

Loss of hand or foot means loss by severance through or above the wrist or ankle
joint, respectively, and loss of sight means the loss of an eye or the complete
and irrevocable loss of sight of an eye. 



LIMITATIONS AND EXCLUSIONS: 

No more than the Maximum Amount of $50,000 will be paid for all losses sustained
as a result of any one accident whether or not such losses occur simultaneously
or in succession during the 90-day period after the accident. 





No payment will be made for losses connected in any way with any of the
following:



1.

SICKNESS



2.

DISEASE



3.

ANY MEDICAL TREATMENT FOR ITEMS 1 OR 2 ABOVE



4.

INFECTION

-- Except a pus-forming infection of an accidental cut or wound or a bacterial
infection resulting from an accidental ingestion of a contaminated substance. 

5.

INTENTIONALLY SELF-INFLICTED INJURY

-- Any intentionally self-inflicted injury, suicide or suicide attempt while
sane. 

6.

WAR

-- War or Act of War, whether or not declared. 

7.

ARMED SERVICE

-- Any Injury received while in any armed service of a country that is at war or
engaged in armed conflict. 

8.

DRUGS

-- Taking drugs, sedatives, narcotics, barbiturates, amphetamines, or
hallucinogens unless prescribed for or administered by a licensed physician. 

9.

INTOXICATION

-- The injured person's intoxication.  "Intoxication" means that blood alcohol
content or the results of other means of testing blood alcohol level meet or
exceed the legal presumption of intoxication under the law of the State where
the accident took place. 



-- 29 --

END OF PAGE 58

SECTION IV



WEEKLY DISABILITY INCOME COVERAGE



 

SCHEDULE OF BENEFITS



WEEKLY BENEFIT AMOUNT

$175 per week, but not more than
66-2/3 of weekly earnings*

DAY BENEFITS BEGIN IN EACH DISABILITY PERIOD:



 

1.

DUE TO INJURY

-- first Working Day of Disability. 

2.

DUE TO ILLNESS

-- the earliest of:

 

a)

the sixth Working Day of continuous Disability,



 

b)

the first Working Day of inpatient Hospital confinement, or



 

c)

the first Working Day of Disability coinciding with or following performance of
major surgery other than as a Hospital inpatient. 



MAXIMUM PAYMENT PERIOD FOR EACH DISABILITY PERIOD



52 weeks

   

*

For any week or partial week for which you are entitled to Disability Benefits
under the Federal Social Security Act, the amount of Benefit payable under the
Weekly Disability Income coverage will be reduced by the amount of such Social
Security Benefits (less the Plan's proportionate share of reasonable attorney's
fees associated with the successful collection of Social Security Benefits) to
which you are entitled for that weekly period or part thereof, including any
amounts payable attributable to your Dependent(s).  You will be considered to be
entitled to Social Security Disability Income Benefits if you would be eligible
for such benefits were application made, except that your Weekly Disability
Income Benefit will not be reduced if you submit proof to the Benefits Committee
that you have applied for Social Security Disability Income Benefits and, after
final determination, your application has been denied. 

Weekly Disability Income coverage terminates on the date you become a Retired
Employee. 

 



EMPLOYEE WEEKLY DISABILITY INCOME BENEFITS



WHEN BENEFITS ARE PAYABLE: 

Weekly Disability Income Benefits are payable when you become Disabled, while
covered under the Plan, by an Injury or by an Illness so as to be unable to
perform your regular work.  Confinement to your home is not necessary; however,
treatment by a legally qualified Physician or Surgeon (Doctor of Medicine,
Doctor of Osteopathy or Doctor of Podiatric Medicine) is required. 





The day on which Weekly Disability Income Benefits begin is shown in the
"Schedule of Benefits" above. 



If you apply for Weekly Disability Income Benefits for a period of Disability
expected to last more than five months, you must also apply for Social Security
Disability Income Benefits.  This includes making timely claim for and fully
pursuing all avenues of appeal provided for under the Social Security Act with
respect to denial of such benefits.  As a condition of the payment of Weekly
Disability Income Benefits, you must, in writing --



-- 30 --

END OF PAGE 59

--

warrant that you (and any person or entity acting on your behalf) have not
settled, discharged, or released any right or claim to Social Security
Disability Income Benefits, and



--

agree to immediately notify the Plan and refund to the Plan all amounts due the
Plan upon receipt of such Benefits. 



AMOUNT OF BENEFITS: 

The Weekly Benefit Amount and the maximum Payment Period are shown in the
"Schedule of Benefits" above.  If Benefits are due for less than a full week,
one-fifth of the Weekly Benefit Amount will be paid for each Covered Day of
Disability.  In no event will Benefits be payable for more than the Maximum
Payment Period during any one Disability Period. 





WEEKLY DISABILITY INCOME DEFINITIONS: 

For purposes of the Weekly Disability Income Benefit provision of the Plan:





1.

"Covered Day of Disability" means each Working Day, which is not excluded from
the payment of Benefits by the Limitations and Exclusions provision, beginning
with the day on which Benefits begin for any one Disability Period. 



2.

"Disability Period" means:



 

a)

any one absence from work because of Disability due to one or more causes;



 

b)

any two or more absences from work because of Disability due to the same or
related cause, except that any two such absences from work which are separated
by your return or medical release to return to Active Work on a Full-Time Basis
for at least two weeks will be considered to have occurred in separate
Disability Periods; or



 

c)

any two or more absences from work because of Disability due to entirely
unrelated causes, except that any two such absences from work which are
separated by your return or medical release to return to Active Work on a
Full-Time Basis for at least one full day will be considered to have occurred in
separate Disability Periods. 



3.

"Injury" means only an accidental bodily Injury caused by a sudden and
unforeseen event, definite as to time and place.  "Illness" means only a
deviation from the normal healthy state resulting from disease, which requires
treatment by a Physician and is not otherwise excluded from coverage under the
Plan, or from pregnancy. 



4.

"Working Day" means Monday through Friday of each week, including holidays and
vacation days. 



LIMITATIONS AND EXCLUSIONS: 

Weekly Disability Income Benefits are not payable for any day of Disability:





1.

PRIOR TO TREATMENT BY PHYSICIAN

-- Prior to the first day on which you are personally treated for the Injury or
Illness causing your Disability by a legally qualified Physician or Surgeon. 

2.

WHILE ENGAGED IN AN OCCUPATION OR EMPLOYMENT

-- On which you engage in your regular occupation or in any other occupation or
employment for compensation, profit, or gain (excluding farming) in which you
were not engaged or were engaged to a lesser extent immediately prior to
commencement of the Disability. 

3.

OCCUPATIONAL ILLNESS OR INJURY

-- Due directly or indirectly to Illness covered by Workers' Compensation law,
occupation sickness law, or laws of a similar character, or to Injury arising
out of or in the course of any occupation or employment for compensation,
profit, or gain with the exception of farming. 



-- 31 --

END OF PAGE 60

4.

SELF-INFLICTED INJURY

-- Due directly or indirectly to any intentionally self-inflicted Injury. 

5.

COMMISSION OF CRIME

-- Due directly or indirectly to an Injury or Illness resulting from the Covered
Individual's commission of an act that is a crime in the jurisdiction where it
is committed.  With respect to such a crime, Weekly Disability Income Benefits
shall not be payable if there is an investigation or charges pending against the
Covered Individual or if the Covered Individual is convicted of the crime. 

6.

ALCOHOL OR DRUG-RELATED INJURY OR ILLNESS

-- Due directly or indirectly to an Injury or Illness resulting from the Covered
Individual being intoxicated due to alcohol consumption or under the influence
of any illegal drug.  For purposes of this paragraph, "intoxicated" means a
substantially impaired mental or physical capacity resulting from the
introduction of a substance into the body. 

7.

COVERED UNDER OTHER COMPANY PLANS

-- Of a Participant who is a participant in the Paul Mueller Company Short-Term
Disability Plan and the Paul Mueller Company Long-Term Disability Plan. 



-- 32 --

END OF PAGE 61

SECTION V



MEDICAL CARE COVERAGE



 

SCHEDULE OF BENEFITS

LIFETIME MAXIMUMS:

 

o

Overall Lifetime Maximum

$ 1,000,000

o

Lifetime Maximum for Alcoholism, Chemical
    Dependency, and Drug Addiction Combined


$ 50,000

o

Lifetime Maximum for Cardiac or Pulmonary Rehabilitation Services

$ 1,500

o

Lifetime Maximum Days of Inpatient Coverage of
    Mental and Nervous Conditions


75 days

ANNUAL MAXIMUMS:

 

o

Annual Maximum for Alcoholism, Chemical Dependency, and Drug Addiction

$ 12,000

o

Annual Maximum Amount of Covered Charges for Chiropractic Services

$ 500

o

Annual Maximum Days of Inpatient Coverage of Mental and Nervous Conditions

30 days

DEDUCTIBLE:

 

o

Deductible (per person per calendar year):

   

x

Preferred Providers

$ 300*

 

x

Non-Preferred Providers (the Deductible for Emergency medical care or during
Out-of-Network Residence or Travel is $400**)



$ 600**

 

x

Spouse eligible for, but not enrolled in, employer's plan



$ 1,000

   

*

$300 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



     

**

$600 ($400 for Emergency medical care or during Out-of-Network Residence or
Travel) for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



 

o

Covered Expenses not Subject to the Deductible:

   

x

Routine mammograms (see paragraph 16 of "Covered Expenses"). 

 

x

Routine pap smears and examinations (see paragraph 17 of "Covered Expenses"). 

 

x

Routine prostate test and examinations (see paragraph 20 of "Covered
Expenses"). 

 

x

Well-baby Hospital charges which meet the High Risk Pregnancy Benefit
requirements (see "High Risk Pregnancy Benefit"). 

 

x

Second Surgical Opinion Benefit (see "Second Surgical Opinion Benefit").



-- 33 --

END OF PAGE 62

BENEFIT AMOUNT (after satisfaction of the Deductible):



o

Preferred Providers

80% of the first $10,000* of Covered Expenses incurred each calendar year; then
100% of all Covered Expenses incurred thereafter that year. 



o

Non-Preferred Providers

50% of the first $10,000** of Covered Expenses incurred each calendar year; then
100% of all Covered Expenses incurred thereafter that year. (70% of the first
$10,000** for Emergency medical care or during Out-of-Network Residence or
Travel.)

 

*

80% of the first $10,000 of Covered Expenses incurred between July 1 and
December 31, 2004, reduced by Covered Expenses incurred between January 1
through June 30, 2004. 



 

**

50% (70% for Emergency medical care or during Out-of-Network Residence or
Travel) of the first $10,000 of Covered Expenses incurred between July 1 and
December 31, 2004, reduced by Covered Expenses incurred between January 1
through June 30, 2004. 

EXCEPTIONS TO BENEFIT AMOUNT PERCENTAGES:



 

o

High Risk Pregnancy Benefit -- first $200 of
    well-baby's Hospital charges reimbursed at


100%

o

Second Surgical Opinion Benefit -- first $100 reimbursed at

100%

o

Routine Mammograms

100%

o

 

Nonroutine mammograms (e.g., those recommended by a Physician following a prior
mammogram that showed tissue changes) are subject to the Deductible and are
reimbursed at 90% for Preferred Providers or 70% for Non-Preferred Providers. 



 

o

Routine Pap Smears and Examinations



100%

o

Routine Prostate Test and Examinations



100%

o

Psychiatric service charges while not Hospital confined -- reimbursed at

50%



EMPLOYEE AND DEPENDENT MEDICAL BENEFITS



DEDUCTIBLE:



[NOTE:  The medical Deductible is separate from and is not related in any way to
the dental and prescription drug Deductibles explained in other sections of this
Plan Document.]



Individual

.  The Deductible is applicable each calendar year to the Covered Expenses
incurred by each Covered Individual.  The Deductible is satisfied as soon as
Covered Expenses are incurred by the Covered Individual in an amount equal to:





1.

In the case of (a) services rendered by a Preferred Provider or (b) radiology,
pathology, anesthesiology, and ambulance services rendered by a service provider
who is not a Preferred Provider during an inpatient or outpatient confinement at
a Hospital which is a Preferred Provider (which confinement is prescribed by a
Physician who is a Preferred Provider), you pay the first $300* as
a Deductible. 



2.

In the case of services rendered by a Non-Preferred Provider for Emergency
medical care or during Out-of-Network Residence or Travel, you pay the first
$400** as a Deductible. 



3.

In the case of services other than those described in paragraphs 1 and 2 above,
the Deductible is $600***.



 

-- 34 --

END OF PAGE 63

 

*

$300 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



 

**

$400 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



 

***

$600 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



Charges applied to any of the Deductibles above count toward the other
Deductibles required above. 



The Deductible does not apply to the Benefits listed under "Covered Expenses not
Subject to the Deductible" (page 33). 



Covered Expenses incurred during the last three months of one calendar year for
which Benefits were not payable solely because of being included in that year's
Deductible may be used toward satisfying the Deductible for the next calendar
year. 



Family

.  The Deductible will be considered satisfied by all members of that family
unit for the remainder of a calendar year if, during that calendar year, covered
Deductible expenses are incurred by a family unit in an amount equal to:





1.

In the case of (a) services rendered by a Preferred Provider or (b) radiology,
pathology, anesthesiology, and ambulance services rendered by a service provider
who is not a Preferred Provider during an inpatient or outpatient confinement at
a Hospital which is a Preferred Provider (which confinement is prescribed by a
Physician who is a Preferred Provider), your family will not pay more than the
first $900* as a Deductible. 



2.

In the case of services rendered by a Non-Preferred Provider for Emergency
medical care or during Out-of-Network Residence or Travel, you pay the first
$1,200** as a Deductible. 



3.

In the case of services other than those described in paragraphs 1 or 2 above,
your family Deductible will be limited to $1,800***. 



 

*

$900 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



 

**

$1,200 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



 

***

$1,800 for charges incurred between July 1, and December 31, 2004, reduced by
amounts satisfied between January 1 and June 30, 2004. 



Charges applied to any of the Deductibles above count toward the other
Deductibles required above. 



COINSURANCE:



Amount of Benefits

.  After satisfaction of the applicable Medical Deductible requirement and
subject to the Maximum Amounts, Benefits are payable in an amount equal to:





 

SITUATION



 

COVERAGE



1.

In the case of (a) services rendered by a Preferred Provider or (b) radiology,
pathology, anesthesiology, and ambulance services rendered by a service provider
who is not a Preferred Provider during an inpatient or outpatient confinement at
a Hospital which is a Preferred Provider, which confinement is prescribed by a
Physician who is a Preferred Provider --

 

the Plan pays an amount equal to 80% of the first $10,000 of Covered Expenses
incurred by a Covered Individual during a calendar year and 100% of Covered
Expenses in excess of $10,000.



-- 35 --

END OF PAGE 64

2.

In the case of services rendered by a Non-Preferred Provider for Emergency
medical care or during Out-of-Network Residence or Travel --

 

the Plan pays an amount equal to 70% of the first $10,000 of Covered Expenses
incurred by a Covered Individual during a calendar year and 100% of Covered
Expenses in excess of $10,000.



3.

In the case of services other than those described in paragraphs 1 and 2 above
--

 

the Plan pays an amount equal to 50% of the first $10,000 of Covered Expenses
incurred by a Covered Individual during a calendar year and 100% of Covered
Expenses in excess of $10,000.



Charges payable under any of the items above count toward the $10,000 required
to be paid at 50% under any of the other items above. 



Exceptions to Amount of Benefits

. 





1.

Covered Expenses described in paragraph 5 -- "Psychiatric Service Charges" (on
page 40) of the section entitled "Covered Expenses" below are payable in an
amount equal to 50% of Covered Expenses incurred while not confined to a
Hospital or treated in a Residential Treatment Program or a Nonresidential
Treatment Program, and such charges will not be considered in determining the
requirement for 100% payment. 



2.

Covered Expenses for mammograms, pap smears, prostate tests, and smoking
cessation, as described in paragraphs 16, 17, 20, and 23, respectively, on pages
42 and 43 of the section entitled "Covered Expenses" are payable in an amount
equal to 100% of Covered Expenses incurred. 



3.

Covered Expenses for Second Surgical Opinion and High Risk Pregnancy are covered
as specified in the following sections rather than in this section. 



If a Preferred Provider's negotiated charges exceed the provider's usual charges
and the Covered Individual is responsible for payment of that excess, the Plan
will pay the Benefits described in the preceding sentence, plus 100% of the
amount by which the negotiated charge exceeds the provider's usual charge. 



Maximum Benefit

.  The total amount of Benefits payable for a Covered Individual for all Covered
Expenses will not exceed a Lifetime Maximum of $1,000,000, effective with
respect to Benefits paid on or after March 22, 1995. 





Benefits payable for treatment of alcoholism, chemical dependency, and drug
addiction are further limited to a maximum of $12,000 per calendar year and
$50,000 lifetime. 



Coverage for inpatient treatment of nervous or mental conditions is limited to
30 days per calendar year and 75 days lifetime (all days, including those prior
to January 1, 1998, are counted toward the lifetime maximum). 



Refer to paragraph 22 (on page 43) of the section entitled "Covered Expenses"
for the $1,500 cardiac and pulmonary rehabilitation services maximum. 



Refer to paragraph 23 (on page 43) of the section entitled "Covered Expenses"
for the $200 smoking cessation maximum. 



VOLUNTARY PREDETERMINATION PROGRAM: 

The Plan does not require that you or your health care provider obtain
precertification prior to receiving health care services or supplies nor does it
provide reduced benefits if you fail to obtain precertification.  The Plan
offers a voluntary predetermination program that you or your health care
provider may use to determine whether the Plan considers health care services or
supplies that have not yet been provided to you to be medically necessary and
appropriate.  If you participate in this voluntary predetermination program and
a service or supply is determined to be medically necessary and appropriate,
when your claim is submitted after the service or supply is provided, your claim
will not be denied on the basis of medical necessity and appropriateness. 





-- 36 --

END OF PAGE 65

There is no penalty for failure to request a predetermination.  However, if you
receive health care services or supplies without obtaining a predetermination,
you risk learning after receiving the services or supplies, that they are not
covered under the Plan because they are not considered medically necessary and
appropriate.  Unless you obtain a predetermination, medical necessity will be
decided when a claim is filed after the service or supply has been provided.  In
such a case, you may be entirely responsible for the cost of any non-covered
services or supplies. 



If you do not request a predetermination or if the predetermination is that the
service is not medically necessary, then a claim submitted after services are
provided will be reviewed without regard to whether you participated in the
voluntary predetermination program or to any negative determination made as part
of that program. 

HOW TO OBTAIN PREDETERMINATION: 

To predetermine whether a hospitalization or a surgical procedure or other
outpatient procedure is considered medically necessary and appropriate, contact
the Administrative Manager at the telephone number listed in the Quick Reference
Guide in the front of this Summary Plan Description.  The Administrative Manager
may refer your request to an independent medical consultant to determine the
medical necessity and appropriateness of the service.  You and your physician
will be informed of the decision





CONCURRENT REVIEW: 

If you obtained a predetermination of hospital admission, the Administrative
Manager will perform periodic reviews of your medical progress and will check
with your physician and/or hospital.  If the Administrative Manager determines
the continued stay to be medically necessary and appropriate, your claim will
not be denied on that basis. 





EMERGENCY HOSPITAL ADMISSIONS: 

In the event of an emergency hospital admission, you or your physician may
contact the Administrative Manager following the admission to participate in the
concurrent review program. 





REVIEW OF PREDETERMINATION DECISIONS: 

If you or your physician disagree with a predetermination that hospitalization,
length of stay, surgery or outpatient procedure is not medically necessary or
appropriate, you or your physician may contact the Administrative Manager to
review the situation.  Because the Plan does not recognize a request as a claim
until after the services have been rendered, the Plan's formal appeal procedure
does not apply to adverse predetermination decisions.  If you disagree with the
predetermination decision, you may obtain the services and, when the claim is
submitted after the services have been performed, the claim will be reviewed by
the Plan without deference to the negative predetermination decision. 





ELIGIBILITY AND COVERAGE: 

If you wish to know whether the patient is eligible and whether the proposed
service or supply is covered or excluded under the terms of the plan, you or
your health care provider should contact the Administrative Manager.  Even if a
service or supply is predetermined to be medically necessary and appropriate,
the Administrative Manager will review the claim for eligibility and coverage
when it is submitted.  Thus, a claim for medically necessary and appropriate
services may be denied on other grounds. 





Neither the Administrative Manager, the Plan nor any medical consultants used by
the Plan will make any decisions regarding your medical treatment or the receipt
of health care services.  You should make all final decisions about your medical
care after consultation with your Physician. 



-- 37 --

END OF PAGE 66

SECOND SURGICAL OPINION BENEFIT: 

Covered Expenses for a second surgical opinion are not subject to the
Deductible, and Benefits will be payable for 100% of the first $100 of Covered
Expenses (regular Plan Benefits apply to any such expenses in excess of $100)
for a second surgical opinion which meets the following conditions:





1.

the second opinion must evaluate the need for surgery previously recommended by
the Covered Individual's Physician which would require either confinement in a
Hospital or treatment in an Ambulatory Surgical Center;



2.

the charges that would be made for the recommended surgery, if it were
performed, must qualify as Covered Expenses;



3.

the Physician furnishing the second opinion must not be financially associated
with the Physician who rendered the first opinion, must agree not to
subsequently perform the surgery, and must be board certified in the appropriate
medical specialty; and



4.

the second opinion must be set forth in writing by the second Physician after
examination of the patient. 



If the first two opinions differ, the Plan will also pay the Benefits described
above for a third opinion. 



HIGH RISK PREGNANCY BENEFIT: 

If a pregnant Participant or Spouse complies with all of the following
requirements and delivers a well baby, the Plan will pay the first $200 of the
baby's Hospital charges at the rate of 100%:





1.

The Participant or Spouse must notify the Administrative Manager within two
weeks following a positive pregnancy test. 



2.

The Participant or Spouse must have the high risk pregnancy questionnaire,
furnished by the Administrative Manager, completed by her obstetrician. 



3.

The pregnant Participant/Spouse must not smoke during the pregnancy. 



4.

If the pregnancy is classified as "high risk," the pregnant Participant/Spouse
must comply with all the recommendations of the case management organization
selected by the Benefits Committee. 



AUDIT BY PARTICIPANTS: 

Subject to the following conditions and limitations, the Plan will pay directly
to the Participant 50% of any reduction in Plan Benefits directly resulting from
billing error(s) detected by the Participant and corrected through his efforts: 





1.

In order to qualify for this payment, the Participant must furnish to the Plan's
Administrative Manager copies of the original itemized bill and the corrected
bill showing the reduction in Covered Expenses resulting from correction of the
billing error(s). 



2.

Payment under this provision is limited to a maximum of $1,000 per Covered
Individual per calendar year. 



If the Covered Individual's Deductible has not been satisfied, 50% of any such
reduction in Covered Expenses will be credited toward his Deductible. 



EMPLOYEE ASSISTANCE PROGRAM: 

The Plan has contracted with a vendor to provide Employee Assistance Program
(EAP) services to Participants and Dependents.  The EAP Vendor is an
organization separate and independent from the Plan.  The Plan pays a fee to the
EAP Vendor to make its EAP services available to Participants and Dependents. 





-- 38 --

END OF PAGE 67

The EAP provides short-term counseling to assist Employees and Dependents with
personal problems, including:



--

family problems



--

marital problems



--

emotional difficulties



--

stress and anxiety



--

Alcoholism



--

drug abuse



--

legal problems



--

financial problems



The EAP provides an assessment interview and up to six counseling sessions at no
cost to you.  In addition, the EAP may refer you to outside Psychiatrists,
Clinical Psychologists, Licensed Clinical Social Workers, and Licensed
Professional Counselors.  A portion of the fees charged by these professionals
may be covered under other provisions of the Plan.  The EAP may also refer you
to other community resources which charge no fees or reduced fees based on your
ability to pay. 



Your use of the EAP is confidential.  Information will not be released to Paul
Mueller Company without your permission. 



You may access the EAP by calling the EAP Vendor whose telephone number is
listed in the Quick Reference Guide in the front of this Summary Plan
Description. 



COVERED EXPENSES: 

Subject to the Deductible and Maximum Benefit, Medical Benefits are payable with
respect to Covered Expenses incurred by a Covered Individual while covered under
the Plan for any of the following:





1.

HOSPITAL ROOM AND BOARD

-- Daily inpatient charges made by a Hospital for room and board and general
nursing services, or special charges in the case of intensive care
accommodations, for each day of confinement as an inpatient, except that the
excess, if any, of the amount charged over the following room-and-board maximums
is not included as a Covered Expense under the Plan:

 

a)

Single-Bed accommodation

-- Highest Semiprivate Charge for the area of the Hospital in which the patient
is confined, except that no maximum applies if it is determined by the Benefits
Committee that, and only for the period of time that, it is medically necessary
that the Covered Individual be isolated from other patients because of Illness
that is highly contagious or because the patient's immunodefense system has been
so compromised that he or she must be protected from all bacteria. 

 

b)

Ward or Semiprivate accommodation

-- No maximum applies. 

 

c)

Intensive Care accommodation

-- No maximum applies. 

2.

OTHER INPATIENT HOSPITAL SERVICES

-- Special inpatient charges made by a Hospital, in its own behalf, for medical
care, services, and supplies rendered or used during a period of confinement for
which a room-and-board charge is made, except:



-- 39 --

END OF PAGE 68

 

a)

those included in paragraph 1 above,



 

b)

special nursing care, and



 

c)

professional services. 



3.

OUTPATIENT HOSPITAL AND AMBULATORY SURGICAL CENTER SERVICES

-- Charges made by a Hospital or an Ambulatory Surgical Center, in its own
behalf, for medical care, services, and supplies rendered or used on an
outpatient basis, except charges for professional services. 

4.

SURGERY AND ANESTHESIA

-- Charges made by a Physician for surgical care and charges made by a Physician
or Certified Registered Nurse Anesthetist for the administration of anesthesia
(including anesthesia supplies). 

5.

PSYCHIATRIC SERVICE CHARGES

-- Psychiatric service charges of a Physician for nervous or mental conditions. 
Covered Expenses for Psychiatric service charges incurred while confined as an
inpatient in a Hospital are limited to charges for one treatment per day. 
Covered Expenses for Psychiatric service charges incurred while not so confined
will be limited to charges for one treatment in any period of seven consecutive
days. 

6.

MEDICAL CARE, LABORATORY, AND X-RAY EXAMINATIONS

-- Professional service charges for medical care and services made by a
Physician or by a laboratory for diagnostic laboratory and x-ray examinations. 

7.

NURSING SERVICES AND PHYSIOTHERAPY

-- Nursing charges by a Registered Nurse (R.N.) in his own behalf for services
in or out of the Hospital or physical therapy by a Physical Therapist or
Occupational Therapist in his own behalf, other than a Registered Nurse (R.N.),
Physical Therapist, or Occupational Therapist who has the same legal residence
as, and is a Close Relative of, the Covered Individual.  Physical Therapy
services in excess of 6 weeks duration must be precertified. 

8.

SPEECH THERAPY

-- Fees of a licensed speech therapist under the direction of a physician for
restorative speech therapy for speech loss or impairment due to an Injury such
as head injury, or Illness such as a stroke, or following surgery performed to
correct a congenital defect.  Charges for speech therapy during developmental
stages even if the patient has delayed speech development due to Illness, such
as prior ear infections, are not covered. 

9.

TRANSPORTATION

-- Transportation charges for:

 

a)

transportation of a Covered Individual by a licensed ambulance (surface or air)
to and/or from a Hospital; and



 

b)

transportation of a Covered Individual within the United States and Canada by a
railroad or by a regularly scheduled flight of a commercial aircraft from the
place at which the Covered Individual becomes Disabled by an Injury or Illness
to (and back from) the nearest Hospital equipped to furnish special treatment
incident to such disability. 



10.

MEDICAL EQUIPMENT

-- Medical Equipment charges for orthopedic or prosthetic appliances and
Hospital-type equipment by any person or institution for:

 

a)

artificial limbs or eyes for the initial replacement of natural limbs or eyes,
casts, splints, or crutches;



 

b)

purchase of the initial truss, brace, or support as a direct result of an Injury
sustained or Illness contracted while covered under the Plan or for a disabling
congenital condition;



-- 40 --

END OF PAGE 69

 

c)

oxygen and the rental of equipment for its administration;



 

d)

rental of a wheelchair or a Hospital-type bed;



 

e)

rental of an iron lung or other mechanical equipment required for the treatment
of a respiratory paralysis; and



 

f)

rental of other Durable Medical Equipment up to a maximum of $l,000 per item. 



 

The Plan will cover the purchase of equipment when, in the Benefits Committee's
opinion, it is less costly than rental, based on the expected duration of use. 



11.

CONVALESCENT NURSING HOME

-- Convalescent Nursing Home charges for daily room and board and general
nursing services made by a Convalescent Nursing Home for each day of Covered
Convalescent Nursing Home Confinement, except that no more than 60 days of
Convalescent Nursing Home services incurred in any one calendar year will be
included as a Covered Expense under the Plan. 



"Covered Convalescent Nursing Home Confinement" means only confinement, or
portion thereof, in a Convalescent Nursing Home, which confinement

 

a)

commences within seven days after a covered Hospital confinement of at least
three days duration or a previously Covered Convalescent Nursing Home
Confinement, as the case may be; and



 

b)

is necessary for care or treatment of the Injury or Illness which was the cause
of the preceding Hospital or Convalescent Nursing Home confinement;



 

provided, however, that the Covered Individual must be under the regular care of
a Physician during such confinement, or portion thereof. 



12.

HOME HEALTH CARE

-- Home Health Care charges made by a Hospital or by a Home Health Agency for
Medical Care rendered after or in lieu of confinement in a Hospital or
Convalescent Nursing Home, subject to the following:

 

a)

A Physician must certify no less frequently than every three months that --



   

i)

Medical Care described in (c) below is necessary in connection with treatment of
the patient's Illness or Injury,



   

ii)

the patient is totally disabled, and



   

iii)

in the absence of Home Health Care, the patient would be confined in a Hospital
or a Convalescent Nursing Home. 



 

b)

The Medical Care must not be custodial in nature. 



 

c)

The Medical Care must consist of care by:



   

i)

a registered professional nurse (R.N.),



   

ii)

a licensed practical nurse (L.P.N.),



   

iii)

a home health aide,



-- 41 --

END OF PAGE 70

   

iv)

an occupational therapist,



   

v)

a physical therapist, or



   

vi)

a licensed respiratory therapist;



 

provided the nurse, aide, or therapist does not have the same legal residence
as, and is not a Close Relative of, the Covered Individual, and further provided
that services of a licensed respiratory therapist are limited to three visits to
train the patient's caretaker following discharge from a Hospital. 



13.

SUBSTANCE ABUSE TREATMENT PROGRAM

-- Charges for treatment of alcoholism, chemical dependency, or drug addiction,
but not tobacco dependency, by a Residential Treatment Program and
Nonresidential Treatment Program. 

14.

HOSPICE

-- Charges by a Hospice for the following services and supplies to the extent
the patient's Physician certifies that the patient is expected to live for less
than six months:

 

a)

Home Health Care services of the type covered under paragraph 12 above, but not
limited to 100 visits per 12 months;



 

b)

palliative care;



 

c)

nutrition services; and



 

d)

counseling and social support services by a Licensed Clinical Social Worker. 



15.

CHIROPRACTIC SERVICES

-- Charges for services rendered by a Chiropractor practicing within the scope
of his profession.  Covered Expense (not benefits paid) for chiropractic
services is limited to $500 for each Covered Individual each calendar year. 

16.

MAMMOGRAMS

-- Charges for routine mammograms performed while the Covered Individual is not
a Hospital inpatient, subject to the following frequency limits:

 

a)

one baseline mammogram during the five-year period beginning on January 1 of the
calendar year in which the Covered Individual attains age 35. 



 

b)

one mammogram during each calendar year beginning with the calendar year during
which the Covered Individual attains age 40. 



 

The frequency limits above are not applicable (i) to persons with a family
history of breast cancer or (ii) to mammograms recommended by a Physician
following a prior mammogram that showed tissue changes. 



17.

PAP SMEARS

-- Charges for one routine pap smear each calendar year performed while the
Covered Individual is not a Hospital inpatient and one Physician's office visit
associated with each such pap smear. 

18.

VOLUNTARY STERILIZATION

-- Even though not medically necessary in connection with the treatment of an
Illness, charges made by a Hospital or a Physician for voluntary sterilization
of a Participant or the Spouse of a Participant. 

19.

BLOOD

-- Charges for blood or blood plasma and its administration, including charges
for direct or autologous blood donation. 



-- 42 --

END OF PAGE 71

20.

PROSTATE TESTS

-- Charges for routine Prostate Specific Antigen (PSA) tests and routine digital
prostate examinations performed while the Covered Individual is not a Hospital
inpatient and one Physician's office visit associated with such tests and
examinations; such tests and examinations are covered only with respect to
Covered Individuals who have attained age 40 and are subject to a limit of one
such test and examination per calendar year. 

21.

ORGAN TRANSPLANTS

-- Organ Transplant Expenses incurred in conjunction with the transplant of a
human organ or tissue in accordance with the rules described in the table
below: 

   

SITUATION



 

COVERAGE



 

a)

Recipient is a Covered Individual under the Plan and receives the organ from a
cadaver.



 

Recipient's Expenses, including the charge for the organ, are covered.

 

b)

Recipient is a Covered Individual under the Plan and receives the organ from a
bank.



 

Expenses of both are covered as two separate claims with separate Deductibles
and copayments.



 

c)

Recipient and Donor are Covered Individuals under the Plan.



     

d)

Recipient is a Covered Individual under the Plan and Donor's expenses are not
covered under any other plan.



 

Expenses of both are covered as two separate claims with separate Deductibles
and copayments.

 

e)

Recipient is a Covered Individual under the Plan and Donor's expenses are
covered under another plan.



 

Only Recipient's Expenses are covered.

 

f)

Donor is a Covered Individual under the Plan but Recipient is not.

 

Expenses of neither are covered.

 

Organ Transplant Expenses include:  pretransplant testing and consultation; all
services and supplies incurred for the transplant procedure; postoperative care
in the Hospital (inpatient or outpatient); extended care in a facility or at
home; pharmaceuticals and their administration, including but not limited to
high-dose chemotherapy or anti-rejection drugs; durable medical equipment; and,
to the extent provided above, the Donor's expenses. 



Covered Individuals must contact the Administrative Manager before undergoing
any organ transplant procedure.  A Covered Individual who does not contact the
Administrative Manager runs the risk of discovering, after expenses have been
incurred, that the procedure may not be covered by the Plan. 



22.

CARDIAC OR PULMONARY REHABILITATION

-- Charges for cardiac or pulmonary rehabilitation services, subject to a
maximum lifetime Benefit of $1,500 per Covered Individual. 

23.

SMOKING CESSATION

-- Charges for the following services and supplies for smoking cessation, up to
a lifetime maximum of $200 per Covered Individual:

 

a)

group or individual counseling provided by medical professionals;



-- 43 --

END OF PAGE 72

 

b)

hypnotherapy provided by a Licensed Hypnotherapist;



 

c)

pharmaceutical aids, including prescription antidepressants (Zyban and
Wellbutrin), nicotine patches (Nicoderm CQ or Nicotrol), nicotine gum
(Nicorette), and nicotine nasal sprays.



 

To obtain reimbursement for the charges listed above, write "STOP SMOKING
PROGRAM" across the top of the claim form you submit with the itemized bills
from the medical professionals and/or pharmacy. 



24.

MASTECTOMY

-- Charges for the following mastectomy-related expenses:

 

a)

Reconstruction of the breast on which the mastectomy was performed,



 

b)

Surgery and reconstruction of the other breast to produce a symmetrical
appearance, and



 

c)

Prostheses and physical complications for all stages of a mastectomy, including
lymphedemas (swelling associated with the removal of the lymph nodes). 



25.

NURSE PRACTITIONER AND PHYSICIAN ASSISTANT SERVICES

-- Charges for the following services performed by a Nurse Practitioner or
Physician Assistant, provided (a) the Nurse Practitioner or Physician Assistant
is employed by a licensed Physician or clinic, which also employs supervisory
Physicians, (b) services are rendered under the supervision of the employing
Physician or clinic and (c) the employing Physician or clinic and Nurse
Practitioner or Physician Assistant participate in the Plan's Preferred Provider
Organization (PPO). 

 

Covered Nurse Practitioner/Physician Assistant Services

:

 

a)

Taking patient histories. 



 

b)

Performing physical examinations. 



 

c)

Performing or assisting in the performance of routine laboratory and patient
screening procedures. 



 

d)

Performing routine therapeutic procedures. 



 

e)

Recording diagnostic impressions and evaluating situations calling for attention
of a Physician to institute treatment procedures. 



 

f)

Instructing and counseling patients regarding mental and physical health using
procedures reviewed and approved by the employing Physician. 



 

g)

Assisting the supervising Physician in institutional settings, including review
of treatment plans, ordering tests and diagnostic laboratory and radiological
procedures and ordering of therapies, using procedures reviewed and approved by
the employing Physician. 



 

h)

Assisting at surgery. 



 

Nurse Practitioner/Physician Assistant Services Not Covered by the Plan

:

 

a)

Services or tasks prohibited by law. 



 

b)

Services not rendered under the supervision of a Physician. 



 

c)

Services that the Nurse Practitioner or Physician Assistant has not adequately
been trained or is not proficient to perform.



-- 44 --

END OF PAGE 73

 

d)

Abortion. 



 

e)

Drugs, medications, devices, therapies or services rendered, furnished or
prescribed by a Nurse Practitioner or Physician Assistant must be rendered,
furnished or prescribed pursuant ot a Supervisions Agreement that is specific to
the clinical condition diagnosed and treated by the supervising Physician. 
Drugs, medications, devices or therapies that do not meet this requirement are
not covered. 



 

f)

Lenses, prisms and contact lenses for the aid, relief or correction of vision or
the measurement of visual power or acuity. 



 

g)

Administration or monitoring of general or regional block anesthesia during
diagnostic tests, surgery or obstetrical procedures. 



 

h)

Expenses for surgical assistance to Physicians who participate in the Plans PPO
are covered only when billed by the PPO physician.  No expenses for surgical
assistance billed by a hospital or surgical facility or an independent Nurse
Practitioner or Physician Assistant or non-PPO physician are covered. 



 

Benefit Amount

:

 

Covered expenses are limited to 85% of the amount that would have been allowed
as a covered expense had a Physician rendered the services.  Such covered
expenses are subject to the Plan's Deductible, PPO reimbursement levels and
subject to all of the Plan's limitations and exclusions. 

LIMITATIONS AND EXCLUSIONS: 

Medical Benefits are not payable for or in connection with:



1.

PREGNANCY FOR A DEPENDENT OTHER THAN SPOUSE

-- Pregnancy and related complications of a Dependent other than the Spouse of a
Covered Employee. 

2.

NOT LEGALLY OBLIGATED TO PAY

-- Medical care, services, and supplies for which no charge is made or for which
the Covered Individual is not, in the absence of this coverage, legally
obligated to pay. 

3.

GOVERNMENT HOSPITAL OR PHYSICIAN

-- Medical care, services, and supplies which are furnished by a Hospital or
facility operated by or at the direction of the United States government or any
authorized agency thereof, or furnished at the expense of such government or
agency, or by a Physician employed by such a Hospital or facility, unless: 

 

a)

the treatment is of an emergency nature and the Covered Individual is not
entitled to such treatment without charge by reason of his status as a veteran
or otherwise, or



 

b)

payment is required by law. 



 

In no event, however, shall the Plan be required to provide greater Benefits for
care furnished by a government Hospital or facility than it would provide for
comparable care at another Hospital or facility. 



4.

PAID BY GOVERNMENT PLAN

-- Medical care, services, or supplies to the extent that they are paid for,
payable, or furnished:

 

a)

pursuant to any plan or program administered by a national government or agency
thereof or with funds received from taxation or contributions collected pursuant
to legislation by a national government, or



-- 45 --

END OF PAGE 74

 

b)

pursuant to any State cash sickness law or laws of a similar character,
including any group insurance policy approved under such a law. 



 

See the section entitled "Medicaid" on page 55. 



5.

EYE GLASSES

-- Eye refractions, surgery to correct refractive error, eye glasses (including
contact lenses), or the fitting of eye glasses, except that this limitation does
not apply to the initial lens replacement following cataract surgery. 

6.

HEARING AIDS

-- Hearing aids or the fitting of hearing aids, with the exception of cochlear
implants. 

7.

BLOOD

-- Blood or blood plasma for which the Hospital or other supplier makes a refund
or allowance to or on behalf of the Covered Individual, either as a result of
the operation of a group blood bank or otherwise, but only to the extent of the
refund or allowance. 

8.

COSMETIC SURGERY

-- Cosmetic surgery or other Medical Care for cosmetic purposes, except for:

 

a)

Medical Care and treatment for Injuries sustained in an accident;



 

b)

Medical Care and treatment for the correction of an abnormal congenital
condition; and



 

c)

reconstructive surgery to correct a defect caused by prior surgery performed for
treatment of an Illness. 



9.

OCCUPATIONAL ILLNESS OR INJURY

-- Illness covered by Workers' Compensation law, occupational disease law, or
laws of a similar character; or Injury arising out of or in the course of any
occupation or employment for compensation, profit, or gain. 

10.

PREEXISTING CONDITIONS

-- A Preexisting Condition, until the earlier of:



--

in the case of a Participant, a period of six consecutive months during which
the Participant has been continuously covered under the Plan and continuously
either at Active Work on a Full-Time Basis or unable to perform Active Work on a
Full-Time Basis due to a health status-related reason, or



--

the end of the period of 12 consecutive months following the Covered
Individual's Enrollment Date. 



 

The 6- or 12-consecutive-month period will be reduced by the Covered
Individual's aggregate periods of Prior Creditable Coverage without a break in
coverage of 63 days or more.  Credit for prior coverage will be granted upon
production of a Certificate of Creditable Coverage from a prior plan.  All
Covered Individuals have the right to obtain such a Certificate from any prior
plan.  This Plan will assist in obtaining a Certificate upon request. 



However, Benefits will be payable for charges otherwise excluded by this
limitation with respect to:



 

a)

a Covered Individual whose coverage was terminated during a period of FMLA Leave
and then reinstated after the conclusion of the FMLA Leave, to the extent the
requirements of this paragraph 10 were satisfied by the Covered Individual
immediately before the FMLA Leave began;



-- 46 --

END OF PAGE 75

 

b)

a Covered Individual whose coverage is terminated and who again becomes covered
within one year of the date his coverage terminates or whose termination of
coverage was the result of Total Disability which continued without interruption
until he resumes employment with the Company, to the extent the provisions of
this limitation were previously satisfied by the Covered Individual during his
previous period of coverage under the Plan;



 

c)

pregnancy, subject to other limits and conditions on pregnancy Benefits provided
elsewhere in the Plan; or



 

d)

genetic information, absent a specific diagnosis, care or treatment for a
condition related thereto. 



 

A special rule applies to a newborn or newly adopted Child (see paragraph 2 on
page 24 of the section entitled "Eligibility Definitions" for a definition of
the term "adoption").  If such a Child began to have creditable coverage within
30 days after the Child's birth, adoption, or placement for adoption, the Child
is deemed to have at least 18 months of creditable coverage as of the date his
or her creditable coverage began, regardless of the Child's actual period of
creditable coverage.  But this special rule ceases to apply after the Child has
a 63-day or longer break in Prior Creditable Coverage.  For example, if you are
covered by the Plan and a Child is placed with you for adoption, and you enroll
the Child within 30 days after the Child is placed with you for adoption, the
Plan will not impose its preexisting condition restriction on the Child because
the Child will be deemed to have at least 18 months of creditable coverage, more
than enough to completely absorb the Plan's exclusion period. 



11.

WAR, INSURRECTION, OR ATOMIC EXPLOSION

-- Injury or Illness resulting from any act or incident of war, whether declared
or undeclared, insurrection, or any atomic explosion or other release of nuclear
energy (except only when being used solely for medical treatment of an Injury or
Illness), whether in peacetime or in wartime and whether intended or
accidental. 

12.

DENTAL CARE

-- Repair, removal, extraction, replacement, and any other treatment of teeth or
nerves connected to teeth, except that this limitation shall not apply to
Covered Expenses incurred for the following:

 

a)

removal of impacted wisdom or other unerupted teeth or tissue or bone impacting
such teeth;



 

b)

medically necessary care, services, and supplies furnished by a Hospital or
Ambulatory Surgical Center during confinement in connection with dental
treatment;



 

c)

administration of anesthesia when medically necessary in connection with a
procedure covered under this paragraph 12;



 

d)

treatment of Injuries to natural teeth sustained in an accident, but only to the
extent that such treatment commences within six months after the accident and is
received within 12 months after the accident; and



 

e)

surgical procedures for incision and drainage of alveolar abscesses,
alveolectomy, apicoectomy, excision of cysts and tumors, excision of epulis,
torus palatinus, gingivectomy, and gingivoplasty. 



13.

CHECKUPS

-- Except as otherwise specifically provided elsewhere in the Plan, medical
examinations for "checkup" purposes when not incident and necessary to the
treatment or diagnosis of an Illness, including but not limited to routine
physical examinations, school physicals, Company physicals, well Child care,
immunizations, and vaccinations. 

14.

EXOGENOUS OBESITY

-- Treatment of exogenous obesity (overweight not due to a medical problem),
including weight loss programs and surgical intervention. 



-- 47 --

END OF PAGE 76

15.

ALCOHOL INTOXICATION

-- Treatment of alcohol intoxication unless part of an alcoholism treatment
program. 

16.

TOBACCO DEPENDENCY

-- Treatment of tobacco dependency, except smoking cessation services to the
extent covered under paragraph 23 (on page 43) of the section entitled "Covered
Expenses."

17.

INCURRED WHILE NOT COVERED

-- Any expense that is incurred while an individual is not a Covered Individual,
unless a Plan provision specifically provides otherwise.  For this purpose, an
expense is incurred at the time the service or supply is actually provided. 

18.

CONDUCT DISORDERS

-- Treatment of conduct or behavioral disorders.  However, such treatment that
has been precertified and approved as medically necessary by the Plan's Employee
Assistance Program is covered subject to all other Plan provisions. 

19.

EXERCISE PROGRAMS

-- Exercise programs, including aquatic exercise, except cardiac and pulmonary
rehabilitation services to the extent covered under paragraph 22 (on page 43) of
the section entitled "Covered Expenses."

20.

EXPERIMENTAL OR INVESTIGATIONAL

-- Any experimental or investigative drug, device, medical treatment, or
procedure.  A drug, device, medical treatment, or procedure is experimental or
investigative:

 

a)

in the case of a drug or device, if it cannot be lawfully marketed without the
approval of the U.S. Food and Drug Administration and if such approval has not
been given at the time the drug or device is provided to the patient; or



 

b)

in the case of a drug or device, if it cannot be lawfully marketed without the
approval of the U.S. Food and Drug Administration and if such approval has not
been given at the time the drug or device is provided to the patient; or



 

c)

if the drug, device, medical treatment, or procedure (i) is the subject of an
ongoing Phase I or Phase II clinical trial; (ii) is the research, experimental,
study, or investigational arm of ongoing Phase III clinical trials; or (iii) is
otherwise under study to determine its maximum tolerated dose, its toxicity, its
safety, its efficacy, or how any of these factors compares with standard means
of treatment or diagnosis; or



 

d)

in the case of a drug or device, if it is prescribed or used "off label" (i.e.,
dispensed for a use for which it is not approved by the U.S. Food and Drug
Administration); or



 

e)

if the drug, device, medical treatment, or procedure is considered by the U.S.
Department of Health and Human Services Health Care Financing Administration to
be investigational, not reasonable and necessary, not primarily medical in
nature, or not verified as effective by scientific controlled studies. 



 

The Benefits Committee may, from time to time, retain a medical consultant, who
may, in the exercise of his/her judgment, waive the exclusion of a drug, device,
medical treatment, or procedure described in subparagraph (b) or (d) above, or
in subparagraph (c) above (but may not waive the exclusion of a drug, device,
medical treatment, or procedure that is the subject of an ongoing Phase I
clinical trial). 



21.

INTENTIONALLY SELF-INFLICTED INJURY

-- Charges incurred in connection with any intentionally self-inflicted Injury
or Illness, except that charges incurred on or after January 1, 2002, for an
Injury or Illness that is due to a medical condition (including physical and
mental conditions) will not be excluded



-- 48 --

END OF PAGE 77

22.

COMMISSION OF A CRIME

-- Injury or Illness resulting from the Covered Individual's commission of an
act that is a crime in the jurisdiction in which it is committed.  With respect
to such a crime, Medical Benefits shall not be payable if there is an
investigation or charges pending against the Covered Individual or if the
Covered Individual is convicted of the crime. 

23.

ALCOHOL OR DRUG-RELATED INJURY OR ILLNESS

-- Injury or Illness resulting from the Covered Individual being intoxicated due
to alcohol consumption or under the influence of any illegal drug.  For purposes
of this paragraph, "intoxicated" means a substantially impaired mental or
physical capacity resulting from the introduction of a substance into the body. 

24.

INJURY OR ILLNESS THAT IS OR MAY BE SUBJECT TO THE PLAN'S SUBROGATION,
RESTITUTION OR SET-OFF RIGHTS

-- Expenses associated with any injury or illness that, as determined by the
Administrative Manager, either is or may be subject to the Plan's rights of
subrogation, restitution or set-off, except as provided in Appendix A. 

25.

SPECIALTY DRUGS

-- The Plan limits the eligible cost of certain specialty drugs dispensed or
administered by a physician to the lowest available cost to the Plan if the
medications were purchased through a specialty pharmacy.  A list of the
medications to which this limit applies is available from the Administrative
Manager. 



MEDICAL DEFINITIONS: 

For purposes of the Medical Benefit provisions of the Plan:





1.

"Ambulatory Surgical Center" means any public or private establishment with an
organized medical staff of Physicians, permanent facilities that are equipped
and operated primarily for the purpose of performing surgical procedures,
continuous Physician services, and registered professional nursing services
whenever a patient is in the facility, and which does not provide services or
other accommodations for patients who stay overnight. 



2.

Clinical Psychologist

" means only a person who specializes in clinical psychology and fulfills the
requirements specified in (a) or (b) below, whichever is applicable:

 

a)

a person who is licensed or certified as a Psychologist by the appropriate
governmental authority having jurisdiction over such licensure or certification,
as the case may be, in the jurisdiction where such person renders service to the
Covered Individual. 



 

b)

if there is no licensure or certification in the jurisdiction where such person
renders service to the Covered Individual, a person who is a Member or Fellow of
the American Psychological Association. 



3.

"Close Relative" means the Participant, his Spouse, and the children, brothers,
sisters, aunts, uncles, and parents of either the Participant or his Spouse. 



4.

"Convalescent Nursing Home" means only an institution, other than a Hospital,
which meets all of the following requirements: 



 

a)

maintains permanent and full-time facilities for bed care of ten or more
resident patients;



 

b)

has available, at all times, the services of a Physician;



 

c)

has a Registered Nurse (R.N.) or Physician on full-time duty in charge of
patient care and one or more Registered Nurses (R.N.s) or Licensed Practical
Nurses (L.P.N.s) on duty at all times;



 

d)

maintains a daily medical record for each patient;



-- 49 --

END OF PAGE 78

 

e)

is primarily engaged in providing continuous skilled nursing care for ill or
injured persons during the convalescent state of their Illness or Injury and is
not, other than incidentally, a rest home or a home for custodial care or for
the aged; and



 

f)

is operating lawfully as a nursing home in the jurisdiction where it is
located. 



 

In no event, however, shall such term include an institution primarily engaged
in the care and treatment of drug addicts or alcoholics. 



5.

"Covered Expense" means only the expense incurred, or portion of such expense,
for Medical Care, services, or supplies which: 



 

a)

are prescribed by a Physician;



 

b)

are necessary in connection with the diagnosis or therapeutic treatment of the
Injury or Illness involved;



   

[NOTE:  In determining whether a service or supply, or what portion of a service
or supply, is included in part (b) of this definition, a service or supply must
be ordered by a Physician and be commonly and customarily recognized throughout
the Physician's profession as safe, effective, and appropriate treatment of the
diagnosed Injury or Illness; it must not be educational; the length of a
Hospital confinement and the Hospital's services and supplies will be necessary
only to the extent they are, as determined by the Benefits Committee, reasonably
related to the treatment of the condition involved; and all of the foregoing
determinations shall be made by the Committee upon the advice of a medical
consultant selected by the Committee.]



 

c)

are not excluded from payment of Benefits by the Limitations and Exclusions
provision; and



 

d)

are not in excess of (i) the contracted rate for Preferred Providers, or (ii)
the reasonable, usual, and customary charges for Non-Preferred Providers for the
same or similar Medical Care, services, and supplies. 



   

[NOTE:  In determining whether an expense, or what portion of an expense, is
included in the reasonable, usual, and customary charges in part (d) of this
definition, the Plan shall take into account the fees and prices generally
charged for cases of comparable nature and severity at the time and place where
such Medical Care, services and supplies are rendered or received.]



 

An expense shall be deemed to be incurred on the date the Medical Care, service,
or supply is rendered or received. 



In the event of an Injury or Illness that is expected to result in Covered
Expenses in excess of $10,000, the Benefits Committee may request a review by a
case management organization designated by the Committee.  If the case
management organization recommends a special treatment program which is expected
to result in less cost to the Plan than if the special treatment program were
not implemented and is acceptable to the Committee, the patient, and the
patient's Physician, the expense of such special treatment program shall
constitute a Covered Expense under the Plan. 



6.

"Disability" or "Disabled" means:



 

a)

in the case of a Participant, that he is unable to perform his regular work
solely as a result of Injury or Illness; or



 

b)

in the case of any other Covered Individual, that he is prevented from engaging
in all the normal activities of a person of like age and sex and in good health
solely as a result of Injury or Illness. 



7.

"Durable Medical Equipment" means equipment which: 



-- 50 --

END OF PAGE 79

 

a)

can withstand repeated use,



 

b)

is primarily and customarily used to serve a medical purpose,



 

c)

is generally not useful to a person in the absence of Injury or Illness, and



 

d)

is appropriate for use in the home. 



8.

"Emergency" means an Illness or Injury which arises suddenly and unexpectedly
and manifests itself by acute symptoms of sufficient severity that the absence
of immediate medical attention would result in (a) serious jeopardy to the
patient's health, (b) serious impairment of bodily functions, or (c) serious
dysfunction of any bodily organ or part.  Examples of conditions that would
constitute an Emergency include severe bleeding, heart attacks, loss of
consciousness and acute appendicitis.  Examples of conditions that would not
constitute an Emergency include elective surgery, influenza, and common colds. 
An Illness or Injury will cease to constitute an Emergency when the Participant
or Dependent can be safely transferred to a Preferred Provider without
significant risk to life or health. 



9.

"Enrollment Date" means the first day of coverage under the Plan or, if there is
a waiting period for coverage, the first day of the waiting period. 



10.

"Highest Semiprivate Charge" means:



 

a)

the standard charge by the Hospital in which confined for semiprivate
room-and-board accommodations, or the highest of such charges for the area of
the Hospital in which the patient is confined where the Hospital has more than
one established level of such charges; or



 

b)

if the Hospital in which confined does not provide any semiprivate
accommodations, the greater of:



   

i)

80% of the highest charge by the Hospital in which confined for single-bed
room-and-board accommodations, or



   

ii)

the average semiprivate rate of all other Hospitals in the community. 



11.

"Home Health Agency" means only an organization that is approved by Medicare as
a Home Health Agency and has signed a Medicare Home Health Agency participation
agreement. 



12.

"Hospice" means an organization that is: 



 

a)

accredited as a Hospice by the Joint Commission for Accreditation of Hospitals
or the National Hospice Organization,



 

b)

approved as a Hospice by Medicare, or



 

c)

certified or accredited as a Hospice under applicable State law. 



13.

"Hospital" means only an institution which meets all of the following
requirements:



 

a)

maintains permanent and full-time facilities for bed care of resident patients;



 

b)

has a Physician in regular attendance;



 

c)

continuously provides 24-hour a day nursing service by Registered Nurses
(R.N.s);



-- 51 --

END OF PAGE 80

 

d)

is primarily engaged in providing diagnostic and therapeutic services and
facilities for medical and surgical care of Injuries or Illnesses on a basis
other than a rest home, nursing home, convalescent home, or a home for the aged;



 

e)

maintains facilities for surgery, except that the requirements of facilities for
surgery shall not apply to a mental institution or other institution operated
primarily for the therapeutic treatment of the chronically ill; and



 

f)

is operating lawfully as a Hospital in the jurisdiction where it is located. 



14.

"Injury" means only an accidental bodily Injury caused by a sudden and
unforeseen event, definite as to time and place; and "Illness" means only a
deviation from the normal healthy state, resulting from disease that requires
treatment by a Physician and is not otherwise excluded from coverage under the
Plan, or pregnancy. 



15.

"Intensive Care Accommodations" means an accommodation, segregated from the rest
of the Hospital's facilities and exclusively reserved for critically and
seriously ill or injured patients requiring constant audiovisual observation,
which provides room and board, specialized Registered Nurse (R.N.) and other
nursing care, and special equipment or supplies immediately available on
a standby basis, as prescribed by the attending Physician. 



16.

"Licensed Clinical Social Worker" means a person who:



 

a)

is trained and experienced as a Clinical Social Worker and who holds a current,
valid license to practice as a Clinical Social Worker in the State in which he
practices, or



 

b)

is a graduate of an accredited school of social work and meets all requirements
for licensure as a Clinical Social Worker. 



17.

"Licensed Professional Counselor" means a person who:



 

a)

is registered, certified or licensed as a Professional Counselor by the State in
which he practices, or



 

b)

is a graduate of an accredited educational institution with at least a master's
degree with a major in counseling or its equivalent, meets all requirements for
certification or licensure as a Professional Counselor other than the
requirement of supervised counseling experience, and who is supervised by a
person who meets the requirements of (a) above. 



18.

"Nonresidential Treatment Program" means only a nonresidential accredited
treatment program for alcoholism, chemical dependency, or drug addiction which
is licensed or certified by the Department of Mental Health or similar
department of the State in which the program is located. 



19.

"Nurse Practitioner" means a person who is recognized by the state in which he
or she practices as an advance practice nurse who meets the following criteria:
(a) holds a current license to practice as a registered professional nurse; and
(b) is certified in his or her respective advances practice nursing clinical
specialty area by a nationally recognized certifying body accepted by the state
board of nursing, (c) submits documented evidence of satisfactory, active,
up-to-date certification/recertification/ maintenance and/or continuing
education/competency status to the state board of nursing as required and (d) is
practicing within the scope and standards of his or her license and advanced
practice clinical specialty area as defined by the state board of nursing.  In
order to meet this definition, a Nurse Practitioner must clearly identify
him/herself as a Nurse Practitioner and shall not refer to him/herself as a
doctor, a physician or surgeon. 



-- 52 --

END OF PAGE 81

20.

"Out-of-Network Residence or Travel" means a period during which a Participant
or Dependent resides, attends school, or travels more than 50 miles from a
Preferred Provider qualified to treat an Illness or Injury.  It does not include
travel for the purpose of obtaining medical care from a Non-Preferred Provider. 



21.

"Physician" means only a legally qualified Physician or Surgeon (Doctor of
Medicine or Doctor of Osteopathy); with respect to certain Covered Expenses
under the Plan, the term "Physician" shall also include a duly licensed Dentist,
Podiatrist, Chiropractor, or Clinical Psychologist practicing within the scope
of his profession; the term "Physician" does not include Social Workers,
Licensed Professional Counselors, Optometrists, Naturopaths, Nurse Midwives,
Speech Therapists, Christian Science Practitioners, etc.; although the term
"Physician" does not ordinarily include Social Workers or Licensed Professional
Counselors, services rendered by Licensed Clinical Social Workers and Licensed
Professional Counselors are covered under the Plan when they are:



 

a)

an integral part of, rendered at, and billed by a mental illness or chemical
dependency treatment program of a Hospital, a Residential Treatment Program, or
a Nonresidential Treatment Program,



 

b)

an integral part of a treatment program approved by the Plan's Employee
Assistance Program, or



 

c)

rendered pursuant to and within the scope of a referral made by the Plan's
Employee Assistance Program. 



22.

"Physician Assistant" means a person who a) has graduated from a Physician
Assistant program accredited by the American Medical Association's Committee on
Allied Health Education and Accreditation (or by its successor agency), (b) has
passed the certifying examination administered by the National Commission on
Certification of Physician Assistants, (c) has active certification by the
National Commission on Certification of Physician Assistants and (d) provides
health care services delegated by a licensed physician.  A person who has been
employed as a physician assistant for three years prior to August 28, 1989 and
who has passed the National Commission on Certification of Physician Assistants
examination and has an active certification of the National Commission on
Certification of Physician Assistants is also included in this definition.  In
order to meet this definition a Physician Assistant must clearly identify
him/herself as a Physician Assistant and shall not refer to him/herself as a
doctor, a physician or a surgeon. 



23.

"Preexisting Condition" means a physical or mental condition (excluding
pregnancy), regardless of the cause of the condition, for which medical advice,
diagnosis, care, or treatment was recommended or received, or for which drugs or
medicines were prescribed during the 90-calendar-day period ending on the
Covered Individual's Enrollment Date. 



24.

"Preferred Provider" means only a Hospital, Physician, or other provider of
medical services or supplies that participates in a Preferred Provider
Organization with which the Plan has entered into a contract.  The Plan will
automatically provide you a separate list of Preferred Providers without
charge. 



25.

"Prior Creditable Coverage" means continuous coverage under any one of the
following:



--

an insured or self-insured group health plan



--

health insurance coverage



--

Medicare



--

Medicaid and Title X



--

Indian Health Service Program



-- 53 --

END OF PAGE 82

--

State high risk pools



--

public health plans



--

Peace Corps benefits



 

provided:



 

a)

the Covered Individual furnishes the Plan with a Certificate of Creditable
Coverage or other evidence of Prior Creditable Coverage satisfactory to the
Benefits Committee, and



 

b)

coverage before a break in coverage of 63 days or more does not count as
continuous coverage. 



26.

"Residential Treatment Program" means only a residential accredited treatment
program for alcoholism, chemical dependency, or drug addiction that is licensed
or certified by the Department of Mental Health or similar department of the
State in which the program is located. 



27.

"Supervision Agreement" means a written agreement with jointly agreed-upon
protocols or standing orders between a supervising Physician and a Nurse
Practitioner or Physician Assistant, which provides for the delegation of health
services from a supervising Physician to the Nurse Practitioner or Physician
Assistant and the review of the Nurse Practitioner's or Physician Assistant's
services by the supervising Physician.  The supervising Physician must accept
responsibility for the oversight of the Nurse Practitioner's or Physician
Assistant's activities and the health care services rendered by the Nurse
Practitioner or Physician Assistant. 



COORDINATION OF BENEFITS: 

Medical Care Benefits otherwise payable under this Plan will be adjusted, if
necessary, so that the total amount of Medical Benefits provided under all
group-basis plans does not exceed 100% of the allowable medical expenses
incurred by the Covered Individual during a calendar year.  You can find the
detailed rules governing coordination of benefits under the Plan in Appendix A
(beginning on page 66). 





To the extent any portion of this summary conflicts or appears to conflict with
rules set forth in Appendix A, the rules set forth in the Appendix A shall
control. 



RECOVERY FROM THIRD PARTIES -- SUBROGATION, RESTITUTION AND SET-OFF: 

This Plan is designed to help you meet the cost of injury and illness.  It is
not intended to provide you with benefits greater than your medical expenses. 
Therefore, if you are entitled to payment of any of your medical expenses by any
other person or any other plan, including your insurance company as well as the
insurance company of anyone responsible for your injury or illness, this Plan
will take such payments into account so that you are not paid twice for your
medical expenses. 





For example, if you are injured in an automobile accident, this Plan may reduce
(or "set off") its benefits by amounts payable under your automobile insurance
policy as well as any amounts payable under the automobile insurance policy of
anyone who may be liable for your injuries, and we may seek "restitution" of
excess payments.  And if this Plan chooses, it may pursue its "subrogation"
right by bringing suit directly against anyone who may be liable for your
injuries.  You are required to assist the Plan in enforcing these equitable
rights of subrogation, restitution and set-off. 



As with coordination of benefits, there are detailed rules that govern the
Plan's rights to recover from you or third parties under its rights of
subrogation, restitution and set-off.  You can find them in Appendix A. 



1.

SUBROGATION. 

This Plan is equitably subrogated to any claim you may have against any other
person or plan for the payment of medical expenses reimbursed by this Plan. 
Subrogation entitles the Plan to share in an award against or settlement by any
plan or person liable for your injury or illness up to the amount of benefits
paid by the Plan on account of such injury or illness.  Subrogation also
entitles this Plan to sue any plan or person liable for an injury or illness for
which this Plan has paid benefits.  You will find a detailed discussion of this
rule in Appendix A. 



-- 54 --

END OF PAGE 83

2.

RESTITUTION OR SET-OFF. 

In the event this Plan pays benefits for treatment of an injury or illness for
which another person or plan is or may be liable, and the other person or plan
makes payment (regardless of how the payment is characterized) to you or on your
behalf under circumstances where this Plan's subrogation rights do not apply,
this Plan is entitled to equitable restitution in an amount equal to the payment
made to you or on your behalf, or the benefits paid by this Plan, whichever is
less.  Alternatively, the Plan may exercise its equitable right of set-off
by reducing the benefits otherwise payable on your behalf by the amount
described in the preceding sentence.  You will find a detailed discussion of
these rules in Appendix A. 

3.

DUTY OF COOPERATION. 

The Plan may, from time to time, require you to take action, give information
and assistance and execute documents required to enforce this Plan's rights
under this provision and Appendix A.  The Plan will make no payments to you or
on your behalf until the Benefits Committee is satisfied that you have complied
with the requirements of this Section and Appendix A. 



To the extent any portion of this summary conflicts or appears to conflict with
rules set forth in Appendix A, the rules set forth in the Appendix A shall
control. 



MEDICARE COVERAGE: 

If you or your Eligible Dependent(s) are entitled to benefits under Medicare
solely due to end-stage renal disease, Benefits under this Plan for medical
expenses incurred after the first 30 months during a period of Medicare
entitlement will be reduced by the amount of benefits you or your Dependent
receive (or would receive if proper claim was made) for those expenses under
Medicare.  The Plan will reimburse you for the cost of Medicare Part B coverage
upon receipt of a written request by the Benefits Committee. 





The preceding paragraph does not apply to you if you are: 



1.

an Active Employee or an Eligible Dependent of an Active Employee who:



 

a)

has been entitled to coverage under Medicare because of end-stage renal disease
for less than 30 months, or



 

b)

is entitled to Medicare for reasons other than end-stage renal disease (for
example, age or disability). 



 

You may elect to remain covered for the regular Medical Benefits provided by
this Plan (if you are also enrolled in Medicare, it may supplement the Benefits
you receive under this Plan), or you may elect Medicare as your primary health
insurance coverage (in which case you will not be covered for any Medical
Benefits under this Plan). 



2.

a Retired Employee or an Eligible Dependent of a Retired Employee.  Your medical
coverage under the Plan terminates when you become entitled to Medicare and the
Plan will not reimburse you for the cost of Medicare coverage. 



MEDICAID: 

Eligibility for coverage under this Plan is not affected by the fact that a
person is eligible for or is provided medical assistance under Medicaid.  In
addition, this Plan's coordination of Benefits provision will not apply to
benefits a person is entitled to receive under Medicaid. 





-- 55 --

END OF PAGE 84

SECTION VI



PRESCRIPTION DRUG COVERAGE



 

SCHEDULE OF BENEFITS



DEDUCTIBLE:



$ 200*

 

*

$200 for charges incurred between July 1, and December 31, 2004



 

BENEFIT AMOUNT:



 

o

Participating retail pharmacies and mail order pharmacies



70%

o

Non-Participating pharmacies



Not Covered

 

*

The Plan will pay 100% of Covered Expenses in excess of $100 for a 30-day supply
($300 for a 90-day supply) high-cost drugs for which there is no generic
equivalent.  A list of the medications to which this applies is available from
the Administrative Manager. 

 



EMPLOYEE AND DEPENDENT PRESCRIPTION DRUG BENEFITS



DEDUCTIBLE:



[NOTE:  The prescription drug Deductible is separate from and is not related in
any way to the medical and dental Deductibles explained in other sections of
this Plan Document.]



Effective July 1, 2004, covered prescription drugs are subject to a Deductible
of $200 for each calendar year for each Covered Individual. 



AMOUNT OF BENEFITS: 

When you obtain covered prescription drugs from a participating retail or mail
order pharmacy, after you satisfy the Deductible, you will be required to pay
30% of the remainder of the discounted cost.  Your 30% copay should be paid
directly to the pharmacy at the time of purchase.  Prescriptions obtained from a
pharmacy that does not participate in the network will not be covered, except as
shown below under "Coordination of Benefits."





COORDINATION OF BENEFITS: 

If your Spouse or your children have prescription drug coverage under another
group health plan and the Paul Mueller Company Employee Benefit Plan is
secondary, you must look to that plan for primary coverage and submit receipts
for any copays, deductibles or coinsurance amounts not paid by that plan for
covered drugs to the Administrative Manager for reimbursement at 100% under the
Paul Mueller Company Employee Benefit Plan. 





PARTICIPATING RETAIL PHARMACIES: 

The Plan has contracted with a Pharmacy Benefit Manager to enable Covered
Individuals to purchase prescription drugs from participating retail
pharmacies.  For locations of participating pharmacies, you may contact the
Pharmacy Benefit Manager by phone or on the Internet at the number and address
listed under "Service Providers" in the Quick Reference Guide in the front of
this Summary Plan Description. 





When you purchase a prescription from a participating retail pharmacy, you must
show your prescription drug card to the pharmacist when the prescription is
presented.  You will be required to pay 30% of the discounted cost of the drug,
which should be paid directly to the pharmacist at the time of purchase.  The
pharmacy will bill the Pharmacy Benefit Manager for the remaining cost of the
drug and the Plan will pay the Pharmacy Benefit Manager directly. 



-- 56 --

END OF PAGE 85

Prescriptions purchased from a nonparticipating pharmacy are not covered (except
if you have another plan as your primary prescription drug coverage). 



MAIL ORDER PHARMACY: 

You may also obtain certain maintenance drugs through the Pharmacy Benefit
Manager's mail order prescription drug program.  For details about the mail
order program, including claims submission instructions and eligible drugs, you
should contact the Pharmacy Benefit Manager (see "Service Providers" in the
Quick Reference Guide in the front of this Summary Plan Description for the
telephone number and address). 





SPECIALTY DRUGS: 

The Plan limits the eligible cost of certain specialty drugs dispensed or
administered by a physician to the lowest available cost to the Plan if the
medications were purchased through a specialty pharmacy.  A list of the
medications to which this limit applies is available from the Administrative
Manager. 





SUPPLY LIMITATIONS: 

Drugs may be purchased from a participating retail pharmacy for up to a maximum
30-day supply.  Maintenance drugs may be purchased through the mail order
pharmacy for up to a maximum 90-day supply.  Drugs purchased through the mail
order pharmacy are generally sold at a lower discounted price than those sold
through a retail pharmacy.  You may obtain maintenance drugs through
participating retail pharmacies, but only for a 30-day supply.  In order to
obtain a 90-day supply of a maintenance medication that you have not taken
previously, you must first purchase a 30-day starter dose to make sure there are
no adverse reactions, that the medication is effective and that no dosage
adjustments are required. 





The following medications will be covered, but are subject to a limited supply:



1.

MIGRAINE MEDICATIONS

--

a)

Imitrex



--

Tablets -- 25 mg. limited to a maximum of 40 per month; 50 mg. limited to a
maximum of 20 per month;



--

Injection -- 12 mg./ml. limited to a maximum of 8 per month;



--

Nasal Spray -- 5 mg. limited to a maximum of 16 per month; 20 mg. limited to a
maximum of 8 per month;



 

b)

Amerge tablets -- 1 mg. or 2.5 mg. limited to a maximum of 10 per month;



 

c)

Maxalt



--

5 mg. limited to a maximum of 24 per month;



--

10 mg. limited to a maximum of 15 per month;



 

d)

Migranal nasal spray -- limited to a maximum of 5 per month. 



2.

ERECTILE DYSFUNCTION OR IMPOTENCY

-- Medication used to treat erectile dysfunction or impotency is limited to six
doses per month.  This includes all dosage forms of such medication. 
Medications for which coverage is limited by this paragraph include, but are not
limited to, Viagra, Levitra, Cialis, Caverject, and Muse. 



COVERED PRESCRIPTIONS:



1.

PRESCRIPTION LEGEND DRUGS

;



-- 57 --

END OF PAGE 86

2.

COMPOUND MEDICATIONS

-- with at least one prescription legend drug ingredient;

3.

INSULIN

-- including hypodermic needles and syringes prescribed by a physician for the
administration of insulin;

4.

CONTRACEPTIVES

-- Oral contraceptives (birth control pills), injectable contraceptives, or
Norplant contraceptive implants prescribed for covered employees and their
Spouses only. 



A covered charge is considered made on the date the prescription is dispensed by
the pharmacist. 



New drugs are constantly being developed; please contact the Pharmacy Benefit
Manager for specific coverage information. 



LIMITATIONS AND EXCLUSIONS: 

The following drugs are not covered and no benefits will be paid with respect to
them. 





1.

NONPRESCRIPTION

-- Drugs, including vitamins, which do not require a physician's prescription
(insulin is the only exception to this);

2.

WORKERS' COMPENSATION

-- Drugs which you are entitled to receive without charge under Workers'
Compensation Law or any governmental program;

3.

EXPERIMENTAL

-- Drugs labeled "Caution -- limited by law to investigational use" or
experimental drugs, even though a charge is made for them;

4.

NOT APPROVED BY THE FOOD AND DRUG ADMINISTRATION

;

5.

IMMUNIZATION AGENTS

-- Immunization agents, biological sera, blood or blood plasma;

6.

MEDICATION WHICH IS TO BE TAKEN OR ADMINISTERED WHILE IN A HOSPITAL OR OTHER
INSTITUTION

;

7.

FERTILITY DRUGS

;

8.

BALDNESS

-- Including, but not limited to, Minoxidil and Rogaine;

9.

INJECTABLES

(other than insulin);

10.

"OFF LABEL"

-- Covered only when preapproved by the Plan's medical consultant;

11.

HYPODERMIC NEEDLES AND SYRINGES

-- For administration of injectable drugs other than insulin;

12.

ANOREXIANTS

(weight loss drugs);

13.

SMOKING CESSATION

(see covered medical expenses);

14.

FLUORIDE

(topical application for Dependent children is covered under Dental Coverage). 



DRUGS REQUIRING PREAUTHORIZATION: 

The following categories of medications require prior authorization.  Examples
of specific drugs are listed as illustrations, but are not intended to be
exclusive; therefore certain drugs not listed below may also require prior
authorization.  Prior authorization ordinarily requires a letter from your
doctor verifying a medical issue.  In order to avoid delays in filling your
prescriptions for these medications, we recommend that you contact the Pharmacy
Benefit Manager in advance to determine exactly what is required.  The phone
number to call is listed under "Service Providers" in the Quick Reference Guide
in the front of this Summary Plan Description.





-- 58 --

END OF PAGE 87

--

Acne medications, such as Retin-A for persons over age 25 and Accutane



--

Antifungal drugs, such as Lamisil, Sporanox, and Diflucan



--

Anti-inflammatory COX II Inhibitors, such as Celebrex and Vioxx



--

Attention Deficit Disorder drugs, such as Ritalin for persons over age 18



--

Arthritis drugs, such as Arava and Enbrel



--

Controlled substances



--

Fertility drugs, such as Clomid, Pergonal, Fertinex, and Pregnyl



--

Growth hormones



--

Multiple Sclerosis medications such as Avonex, Beterseron, and Copaxone



--

Oral Contraceptives --



 

-

Oral contraceptives require a different type of authorization.  The Plan covers
oral contraceptives only for employees and their Spouses (i.e., not for children
of employees).  The pharmacy simply needs to call the Pharmacy Benefit Manager's
Help Desk and verify that the prescription is for an employee or Spouse, and the
Pharmacy Benefit Manager will authorize the transaction. 



 

-

Oral contraceptives are considered maintenance medications for purposes of
obtaining a 90-day supply, after the initial 30-day starter dose. 



-- 59 --

END OF PAGE 88

SECTION VII



DENTAL COVERAGE



 

SCHEDULE OF BENEFITS



MAXIMUM BENEFIT PER CALENDAR YEAR:



$ 1,000

DEDUCTIBLE:



 

o

Preventive Care



None

o

Fillings



$ 50

BENEFIT AMOUNT:



 

o

Preventive Care



100%

o

Fillings

80%



EMPLOYEE AND DEPENDENT DENTAL BENEFITS



DEDUCTIBLE:



[NOTE:  The dental Deductible is separate from and is not related in any way to
the medical and prescription drug Deductibles explained in other sections of
this Plan Document.]



The Deductible is applicable each calendar year to the Covered Expenses incurred
by each Covered Individual.  The Deductible is satisfied as soon as Covered
Expenses are incurred by the Covered Individual in the amount shown in the
Schedule of Benefits. 



AMOUNT OF BENEFITS: 

Dental Benefits for Preventive Care are payable in the amount of 100% of Covered
Dental Expenses incurred during a calendar year while covered under the Plan. 
After satisfaction of the Deductible, Dental Benefits for Fillings are payable
in the amount of 80% of Covered Dental Expenses incurred during a calendar year
while covered under the Plan. 





MAXIMUM BENEFIT: 

The total amount of Benefits payable for a Covered Individual for all Covered
Dental Expenses incurred in a calendar year will not exceed $1,000. 





COVERED DENTAL EXPENSES: 

Subject to the Maximum Benefit, Dental Care Benefits are payable with respect to
Covered Dental Expenses incurred by a Covered Individual for any of the
following:





1.

PREVENTIVE CARE --



 

a)

Routine Examination and Cleaning

-- Routine oral examinations and prophylaxis (including cleaning, scaling, and
polishing) twice in any calendar year. 

 

b)

Fluoride Application

-- Topical application of fluoride to a Dependent Child under age 19 twice in
any calendar year. 

 

c)

Bitewing X-rays

-- Bitewing x-rays twice in any calendar year. 

 

d)

Full Mouth X-rays

-- Full mouth x-rays once in any 36-month period, or more frequently if required
in connection with the diagnosis of specific conditions.



-- 60 --

END OF PAGE 89

2.

FILLINGS

-- Direct restorations using amalgam and composite materials. 



LIMITATIONS AND EXCLUSIONS: 

Dental Benefits are not payable for or in connection with services not
specifically listed under "Covered Dental Expenses" above or charges incurred
for any of the following:





1.

UNNECESSARY SERVICES

-- Services or supplies not reasonably necessary for the preventive Dental Care
of the Covered Individual. 

2.

NOT FURNISHED BY DENTIST

-- Services or supplies not furnished by a Dentist, except x-rays ordered by a
Dentist and services of a Licensed Dental Hygienist under the Dentist's
supervision. 

3.

GOVERNMENT PROGRAM

-- Services or supplies furnished or reimbursed by any government or government
program or law, unless payment is legally required. 

4.

OCCUPATIONAL ILLNESS OR INJURY

-- Services or supplies due to occupational Injuries or diseases, to the extent
covered by Workers' Compensation or similar legislation. 

5.

MISSED APPOINTMENT

-- Failure to keep a scheduled visit with the Dentist. 

6.

NOT MEETING ACCEPTED STANDARDS

-- Services or supplies that do not meet accepted standards of dental practice,
including those that are experimental in nature. 

7.

WAR

-- Services or supplies due to war or act of war, declared or undeclared. 

8.

RESTORATIONS (EXCEPT AS SPECIFICALLY STATED UNDER COVERED DENTAL EXPENSES ABOVE)

. 

9.

COSMETIC DENTAL CARE

-- Services and supplies provided primarily to improve the appearance of the
Covered Individual. 

10.

APPLIANCES. 



11.

ENDODONTICS, PERIODONTICS (EXCEPT PERIODONTAL SCALING), OR ORAL SURGERY. 



12.

CROWNS, INLAYS, ONLAYS, BRIDGEWORK, OR DENTURES. 



13.

ORTHODONTICS. 



14.

COMPLETION OF INSURANCE FORMS. 



15.

INCURRED WHILE NOT COVERED

-- Any expense that is incurred while an individual is not a Covered Individual,
unless a Plan provision specifically provides otherwise.  For this purpose, an
expense is incurred at the time the service or supply is actually provided. 



DENTAL DEFINITIONS: 

For purposes of the Dental Benefit provisions of the Plan:





1.

"Covered Dental Expense" means only the expense incurred, or portion of such
expense, for Dental Care, services, or supplies that are: 



 

a)

furnished or prescribed by a Dentist;



 

b)

not excluded from payment of Benefits by the Limitations and Exclusions
provision; and



-- 61 --

END OF PAGE 90

 

c)

not in excess of the reasonable, usual, and customary charges for the same or
similar Dental Care, services, and supplies. 



   

[NOTE:  In determining whether an expense, or what portion of an expense, is
included in part (c) of this definition, the Plan shall take into account the
fees and prices generally charged for cases of comparable nature and severity at
the time and place where such Dental Care, services, and supplies are rendered
or received.]



 

An expense shall be deemed to be incurred on the date the Dental Care, service,
and supply is rendered or received. 



2.

"Dentist" means a Doctor of Dental Surgery (DDS) or Doctor of Dental Medicine
(DMD) practicing within the scope of his license. 



COORDINATION OF BENEFITS: 

Dental Benefits otherwise payable under this Plan will be adjusted,
if necessary, so that the total amount of Dental Benefits provided under all
group-basis plans does not exceed 100% of the allowable dental expenses incurred
by the Covered Individual during a calendar year.  You can find the detailed
rules governing coordination of benefits under the Plan in Appendix A. 





To the extent any portion of this summary conflicts or appears to conflict with
rules set forth in Appendix A, the rules set forth in Appendix A shall control. 



-- 62 --

END OF PAGE 91

SECTION VIII



PAYING FOR DEPENDENT COVERAGE UNDER THE PLAN



 

Effective July 1, 2004, you must contribute a portion of the cost of your own
coverage and that of your Eligible Dependents.  ALL such contributions MUST be
made through deductions from your pay that you request the Company to make under
the provisions of this Section. 



If you wish to be covered under the Plan, you must elect, within the first 30
days of your eligibility, to contribute toward the cost of your coverage under
the Plan, by deductions from your pay.  Except as provided below, your election
will remain in effect through the end of the Plan Year. 



If you do not file any election, you will be deemed to have elected no coverage
under the Plan.  Except as provided in paragraphs 1 and 2 under the caption
"Changing Elections During the Plan Year" below, you will not be able to enroll
at a later date. 



Prior to the beginning of each Plan Year, you will have the opportunity to drop
coverage.  However, you should note that if you drop coverage, you and your
Dependents may only be reenrolled in the Plan during a special enrollment
period.  If you do not file an election during this annual period, you will be
considered to have elected to continue in effect any prior election. 



TAX STATUS OF CONTRIBUTIONS DEDUCTED FROM YOUR PAY:



1.

GENERAL RULE

-- Contributions deducted from your pay under this Section will be made on a
pre-tax basis. 

2.

FEDERAL INCOME TAX CONSEQUENCES

-- This Section of the Plan is intended to qualify as a "cafeteria plan" under
Section 125 of the Internal Revenue Code.  By structuring the Plan in
this manner, you should realize tax savings on the amounts you contribute for
your coverage.  In general, those amounts will not be subject to Federal or
State income taxes or Federal Social Security taxes. 



Although the Benefits Committee believes that this Section complies with Section
125, and that it provides certain benefits that are free of Federal income and
Social Security taxes pursuant to other provisions of the Code, there is
currently no procedure whereby the Plan can be submitted to the Internal Revenue
Service for its approval.  There can thus be no guarantee that the intended tax
benefits will be available to you. 

3.

EFFECT ON SOCIAL SECURITY BENEFIT

-- By electing to make contributions to this Plan on a pre-tax basis, the amount
of your Social Security benefit may be affected to a small degree.  This is
because the amount of your Social Security benefit is dependent, in part, on
your taxable income.  Because it is intended that your contributions under this
Plan will, in general, be excluded from your taxable income, you will not be
paying Social Security taxes on such amounts.  The amount of your Social
Security benefit may thus be affected. 



CHANGING ELECTIONS DURING THE PLAN YEAR: 

Except as provided in this paragraph, during the Plan Year you may not modify an
election made (or deemed to have been made) under the rules described above. 
You may revoke or modify such an election only if one of the following applies:





1.

HIPAA SPECIAL ENROLLMENT

-- Your revocation and new election correspond with a "special enrollment" right
under the Health Insurance Portability and Accountability Act of 1996
("HIPAA"). 

2.

CHILD SUPPORT ORDER

-- Pursuant to a judgment, decree, or order resulting from a divorce, legal
separation, annulment, or change in legal custody, either --



-- 63 --

END OF PAGE 92

 

a)

you are required to provide health coverage for your Child, in which event you
may elect -- or we may require you -- to begin contributing to this Plan on
behalf of that Child, or



 

b)

your former Spouse is required to provide health coverage for your Child, in
which event you may revoke an existing election to contribute to this Plan on
behalf of that Child. 



3.

MEDICARE OR MEDICAID

-- You, your Spouse, or you Child either gain or lose entitlement to benefits
under either Medicare or Medicaid. 

4.

CHANGE OF STATUS

-- You experience a "change in status" (as defined in (a) below) and your
election change is "consistent with" that change in status (as described in (b)
below). 

 

a)

A "change in status" includes any of the following:



--

a change in your legal marital status -- whether through marriage, divorce,
legal separation, annulment, or the death of your Spouse;



--

a change in the number of your Eligible Dependents -- including the birth,
adoption, placement for adoption, or death of an Eligible Dependent;



--

the termination or commencement of employment by you, your Spouse, or your
Child;



--

a reduction or increase in the hours of employment worked by you, your Spouse,
or your Child -- including a switch between part-time and full-time, a strike or
lockout, or the commencement of, or return from, an unpaid leave of absence;



--

an event that causes your Eligible Dependent to satisfy or cease to satisfy the
requirements for coverage under any plan -- whether due to the attainment of a
specified age, student status, marriage or any similar circumstance described in
this Plan; or



--

a change in your place of residence or work, or in the place of residence or
work of your Spouse or Child. 



 

b)

An election change is "consistent with" a change in status if and only if:



--

The change in status results in you, your Spouse, or your Child either gaining
or losing eligibility for coverage under any plan, and



--

The election change corresponds with that gain or loss of coverage. 



 

[NOTE:  If you wish to discontinue contributions midyear for your Dependent
Child(ren) for reasons other than age (e.g., cessation of full-time student
status or marriage), you must submit an affidavit stating that your last Child
is no longer an eligible Dependent and the reason.  Payroll deductions for
contributions for your dependent Child(ren) will continue to be deducted from
your pay until the pay period following receipt of the affidavit.  In no event,
however, will coverage be provided during that period for a Child who does not
meet the Plan's definition of an Eligible Dependent, except as otherwise
permitted under the Plan.]



5.

CHANGE IN COST

-- If the cost of coverage under the Plan either increases or decreases, the
Company will automatically increase or decrease your pretax contributions
through this Plan to conform to that new cost.  If the cost of coverage under
the Plan significantly increases, you may drop coverage.  A change in the cost
of coverage means an increase or decrease in the amount you must pay for the
benefit, whether as a result of your own actions (such as switching between
full-time and part-time status) or the Company's actions (such as reducing the
amount of Company contributions for a benefit).



-- 64 --

END OF PAGE 93

6.

CHANGE IN COVERAGE

-- If coverage under the Plan is significantly reduced and that reduction
amounts to a loss of coverage, you may drop coverage under the Plan.  A "loss of
coverage" for these purposes generally means a complete loss of coverage under
the Plan, including, but not limited to:

 

a)

loss of coverage under the Plan due to an overall lifetime or annual limit;



 

b)

a substantial decrease in the medical care providers available under the Plan;
or



 

c)

a reduction in benefits for a specific type of medical condition or treatment
with respect to which you or your Dependent is currently in a course of
treatment. 



7.

NEW BENEFIT OPTION

-- If a benefit option is added to the Plan, or if an existing benefit option is
significantly improved, you may elect to pay through this Plan any premium
required for coverage under that new or improved benefit option. 

8.

CHANGE UNDER OTHER EMPLOYER'S PLAN

-- You may revoke an election if a change in coverage is elected under another
employer healthcare or cafeteria plan (including a plan sponsored by the
Company), but only if either of the following is true:

 

a)

The election under the other plan is made under rules similar to those described
in this paragraph, or



 

b)

The plan year under the other plan differs from the Plan Year described in this
Plan. 



9.

CHANGE UNDER GOVERNMENTAL OR EDUCATIONAL INSTITUTION PLAN

-- You may elect to increase (but not decrease or eliminate) your contributions
to the Plan if you or your Dependent loses coverage under a group health plan
sponsored by a governmental or educational institution, such as the State
Children's Health Insurance Program (SCHIP). 



Any new election made under this paragraph must be received by the Human
Resources Department within 30 days after the occurrence of the event permitting
the change.  Such a new election will be effective on the first day of the first
month following the date the election form is completed and returned to
the Human Resources Department, except that any new election attributable to the
birth, adoption, or placement for adoption of a Child will be effective as of
the date of such birth, adoption, or placement for adoption. 



NONDISCRIMINATION RULES:



1.

KEY EMPLOYEES

-- The amounts contributed under this Section of the Plan on behalf of Employees
who are Key Employees (within the meaning of Section 416(i)(1) of the Internal
Revenue Code) may not exceed 25% of the amounts contributed under this Section
of the Plan by all Employees.  If, at any time, it appears that these
limitations may be violated, the Benefits Committee may reduce or reject any Key
Employee's election. 

2.

HIGHLY COMPENSATED PARTICIPANTS

-- The Internal Revenue Code also includes rules prohibiting discrimination
under this Section in favor of highly compensated Participants (within the
meaning of Section 125(e) of the Internal Revenue Code).  If, at any time during
a Plan Year, it appears that this nondiscrimination rule may be violated, the
Benefits Committee may reduce or reject any election made by a highly
compensated Participant by imposing a maximum percentage of pay that the highly
compensated Participant will be allowed to contribute. 



-- 65 --

END OF PAGE 94

APPENDIX A



SUBROGATION, RESTITUTION, SET-OFF, AND

COORDINATION OF BENEFITS



 

The Plan is designed to help you meet the cost of injury or illness.  It is not
intended to provide you with benefits greater than your medical expenses covered
under the Plan.  Consistent with this intent, and to preserve the Plan's assets
for the benefit of all Participants and beneficiaries, the Plan maintains the
rights of subrogation, restitution, set-off and coordination of benefits
detailed below.  Any failure by the Plan, the Benefits Committee, or the
Committee's agents to exercise any right under this Appendix shall not
constitute a waiver of such right or affect the parties' rights under this
Appendix unless expressly agreed to in writing by the Committee. 



In the paragraphs of this Appendix governing Subrogation, Restitution and
Set-Off, the words "you" and "your" refer to both Employees and their Eligible
Dependents.  The term "person or plan" includes but is not limited to:



1.

any person, firm, corporation, association, company, government, insurance
company, or other entity that is in any way responsible for your illness or
injury, or is in any way responsible for providing compensation,
indemnification, or benefits for the illness or injury;



2.

any law or policy of insurance or accidental benefit plan providing, no-fault,
uninsured, underinsured or general group or individual liability coverage;



3.

any medical reimbursement insurance whether or not purchased by the covered
person submitting the claim, or on whose behalf the claim is submitted; and



4.

any specific risk accident or health coverage or insurance, including without
limitation premises or homeowners medical reimbursement coverage, and student,
student-athletic or student-team coverage or insurance. 



SUBROGATION, RESTITUTION, AND SET-OFF:



1.

SUBROGATION

.  Payment by the Plan for treatment, hospitalization, or any other covered
expense to you or on your behalf because of injuries for which any other person
or plan is or may be liable to you shall entitle the Plan to full rights of
equitable subrogation with respect to any claim, suit, or cause of action that
you have against such third party.  Subrogation entitles the Plan to recover the
amount of benefits paid to you or on your behalf from any person or plan that is
or may be responsible for your injury or illness.  This equitable subrogation
right applies to any form of payment to you by a person or plan that is liable
to you, whether the payment is received by settlement, judgment, or otherwise. 
The Plan's subrogation priority extends to all proceeds recovered, whether they
represent a full or partial recovery for your injury or illness. 



Subrogation also entitles the Plan to sue any person or plan who is or may be
liable for an injury or illness for which the Plan has paid benefits.  Upon
written notification to you, the Plan may (but shall not be required to) seek to
recover, in any manner the Plan chooses and from any such person or plan, the
full amount of all medical, hospital, drug, or other covered services or
expenses paid for or furnished by the Plan to you or for your benefit.  The Plan
will first apply any monies collected from any other person or plan to any
reasonable costs and expenses (including attorneys' fees) incurred by the Plan
in connection with the collection of such monies, then to payments made under
this Plan.  Any balance remaining will be paid to you as soon as
administratively practicable. 



-- 66 --

END OF PAGE 95

2.

RESTITUTION OR SET-OFF

.  Whenever the Plan makes payment of covered expenses in a total amount that
exceeds, at any time, the maximum amount of payment necessary to satisfy the
intent of this Appendix, the Benefits Committee shall have the equitable right
to restitution, to the extent of such excess, from any person or plan to, for,
or with respect to whom such payments were made or transferred or any other
person or plan, in any combination.  Alternatively, the Committee may exercise
its equitable right to "set off" the amount of such payments, to the extent of
such excess, against any amount owing, at that time or in the future, to any
person or plan to, for, or with respect to whom such payments were made or
transferred or any other person or plan. 



For example, but not by way of limitation, if this Plan pays a claim of yours
and the Benefits Committee later determines that the claim was for an expense
not covered under this Plan, then the Committee is entitled to recover the
payment from you, a member of your family that is also covered under the Plan,
and/or the person who provided your treatment, in any combination. 
Alternatively, the Committee may set off the amount of the payment from amounts
the Plan owes in the future to you, your covered family member, and/or the
provider, in any combination.  This same rule applies if the Plan pays a claim
for a covered expense, but the amount paid exceeds the amount required to be
paid under the Plan. 



These restitution and set-off provisions apply, among other circumstances, where
the Plan pays covered expenses incurred for treatment of an injury or illness
for which any other person or plan is or may be liable, and where the Plan's
subrogation provision (as described above) does not provide the Plan with a
right to recover amounts it paid or pays.  If the other person or plan, the
other person or plan's insurer, or anyone else on behalf of the other person or
plan makes payment to you or on your behalf as compensation for the your injury
or illness, and this Plan is not subrogated with respect to the payment, the
Plan is entitled to restitution or set-off in an amount equal to the lesser of
(a) the benefits paid by this Plan for treatment of the injury or illness, or
(b) the amount paid to you or on your behalf by the other person or plan.  These
restitution and set-off provisions are inapplicable where the other person or
plan is a medical plan with respect to which this Plan, pursuant to its
coordination of benefits provisions, is the primary payer of the covered
person's allowable expenses. 



In addition, where another person or plan pays compensation to you or on your
behalf for an injury or illness for which the other person or plan is or may be
liable, and you incur (either before or after payment of such compensation)
otherwise covered expenses for treatment of the injury or illness, a special
rule applies.  In that case, any otherwise covered expenses that are incurred
after the date on which the compensation was paid, or that were incurred before
that date but not yet paid by the Plan as of that date, shall be excluded from
coverage under the Plan (and therefore not paid by the Plan), to the extent that
the amount of compensation you or your dependent receives exceeds the amount of
covered expenses the Plan has already paid for treatment of the your injury or
illness. 

3.

IMPLEMENTATION

.  The Plan's rights of subrogation, restitution and set-off detailed in this
Appendix entitle the Plan to priority over all claimants to any award against,
or settlement by, any person or plan liable for your injury or illness -- up to
the amount of benefits paid by the Plan on account of such injury or illness. 
All funds held by such claimants or their agents shall be held in constructive
trust for the benefit of the Plan.  The Benefits Committee, within its sole
discretion, shall determine which of the Plan's rights and remedies it is in the
best interests of the Plan to pursue. 



Acting in his or her sole and unfettered discretion, any individual member of
the Benefits Committee may direct the Administrative Manager to treat as Covered
Expenses any expenses that are otherwise excluded from coverage under the Plan
because they are associated with an injury or illness that either is or may be
subject to the Plan's rights of subrogation, restitution or set-off.  Such
Committee member may then authorize the conditional payment of such expenses,
but only if the Covered Person has first agreed to reimburse the Plan, to the
extent of the conditional benefits paid, from any other payments compensating
the Covered Person for his or her injury or illness.  In addition, such
Committee member may, as a condition of treating otherwise-excluded expenses as
Covered Expenses, require the Covered Person to agree to any combination of the
following:



-- 67 --

END OF PAGE 96

 

a)

to honor the Covered Person's obligation to reimburse the Plan;



 

b)

to assign to the Plan all rights, claims, or causes of action such Covered
Person (or any person or entity acting on behalf of the Covered Person) has
against any person or plan, to the extent of the Plan's subrogation, restitution
or set-off rights;



 

c)

to authorize (but not require) the Plan to sue, enforce, compromise, or settle
(in the Covered Person's name or otherwise) all such rights, claims or causes of
action; and



 

d)

to warrant that the Covered Person (and any person or entity acting on the
Covered Person's behalf) has not settled, discharged, or released any such
right, claim or cause of action against any person or plan, and shall not do so,
except as provided in this Plan. 



 

In no event, however, shall the execution of such an agreement by or on behalf
of the Covered Person obligate any member of the Benefits Committee to authorize
the conditional payments described in this paragraph. 



The Benefits Committee may agree to recover less than the full amount of excess
payments, or to accept less than full subrogation, restitution or set-off, if
(a) the Plan has made, or caused to be made, such reasonable, diligent, and
systematic collection efforts as are appropriate under the circumstances, and
(b) the terms of such agreement are reasonable under the circumstances, based
upon the likelihood of collecting such monies in full or the approximate
expenses the Plan would incur in attempting to collect such monies. 



The Plan shall not be responsible for any attorneys' fees, costs, or expenses
you incur in connection with any recovery from any other person or plan, unless
the Plan agrees in writing to pay a portion of those expenses.  Although the
Plan may agree to accept less than a full recovery of the benefits it has paid
on your behalf -- for example by agreeing to share in payment of reasonable
attorneys' fees you incur in obtaining reimbursement from a third party -- the
Plan is not required to accept less than full recovery.  In particular, the
Plan's right of recovery will not be limited by the "common fund" doctrine.  The
Benefits Committee or its designee may, within its sole discretion, apportion
any monies recovered such that the Plan receives less than full reimbursement. 



The characterization of any amounts paid to you or on your behalf as a result of
your injury or illness, whether through a settlement agreement or otherwise,
shall affect neither the Plan's priority right of equitable subrogation,
restitution or set-off (so as to recover the full amount of benefits paid to
you) nor the Plan's right to characterize otherwise covered charges as
excludable charges pursuant to this Appendix.  Nor will the amount of the Plan's
recovery right be limited simply because the amount you recover from a person or
plan is insufficient to reimburse you for all of your damages, including such
non-medical expense items as "pain and suffering." In other words, the Plan's
recovery right is not limited by the "make whole" doctrine sometimes applicable
in other contexts. 



4.

YOUR OBLIGATIONS AND DUTY OF COOPERATION. 

The Plan may, from time to time, require you to take such actions, give such
information and assistance, and execute such documents as may be required to
enforce the Plan's rights under this Appendix.  The Plan will make no payments
to you or on your behalf until the Benefits Committee is satisfied that you
comply with these requirements.  For example, the Plan may require you and/or
your representative to execute and deliver to the Plan any written document that
the Plan may require to assist the Plan in its recovery, including a document
that requires you, in any combination, to agree to (a) honor your obligation to
reimburse the Plan; (b) assign the Plan all rights, claims, or causes of action
you (or anyone acting on your behalf) has against any person or plan to the
extent of benefits paid or payable under the Plan; and (c) warrant that neither
you nor anyone on your behalf has not settled, discharged, or released any such
right, claim, or causes of action against any person or plan, and that you shall
not do so except as provided in this Plan. 



-- 68 --

END OF PAGE 97

 

Nonetheless, no written document or assignment is essential to perfect the full
and vested subrogation, restitution and set-off rights of the Plan, nor to your
liability or the liability of the responsible person or plan.  Nor shall the
execution of such a document obligate the Plan to make conditional benefit
payments if, in the exercise of its discretion, the Benefits Committee concludes
that your actions or those of your representative are inconsistent with the
Plan's rights under this Appendix.  Further, it is your express duty and
responsibility to advise the Plan, in writing, of the existence of any potential
or actual claim against any person or plan from the outset of your injury or
illness, if another person or plan may be responsible to you because of the
injury or illness.  It is also your express duty and responsibility to cooperate
fully with the Plan to effect its recovery under this Appendix. 



You and any person or entity acting on your behalf must hold in trust for the
benefit of the Plan any amounts recovered to the extent of benefits paid by the
Plan.  Upon receipt of amounts paid by another person or plan, you must
immediately notify the Plan and pay to the Plan all amounts due the Plan.  If
the Plan is forced to pursue litigation against you, your representative, or any
other person or plan to recover amounts due under this Appendix, you will be
required to reimburse the Plan all the costs of collection, including reasonable
attorneys' fees. 



If you act to deprive the Plan of its subrogation, restitution or set-off rights
by any action, omission, default, acceptance of payment, release of claims, or
your failure to advise the Plan of the existence of a claim, potential claim, or
recovery against another person or plan, the Plan may (a) recover from you any
monies to which this Appendix applies, (b) set off proceeds due the Plan against
future benefits under the Plan, whether for the injury in question or for any
other illness or injury -- to the extent of benefits and other expenses paid by
the Plan (including the Plan's expenses and legal fees) in securing such a
recovery, or (c) terminate your coverage under the Plan. 



5.

CONDITIONAL PAYMENTS IN CASE OF WRONGFUL DEATH. 

Where a covered person dies as a result of an injury or illness, and another
covered person, in the judgment of the Benefits Committee, has as a result of
such death a cause of action for the deceased person's wrongful death, the
otherwise covered expenses incurred by or on behalf of the deceased person prior
to his death shall not be considered covered expenses under this Plan.  Solely
at the discretion of the Benefits Committee, however, such expenses may be
treated as conditionally covered expenses and be paid; provided, however that
the covered person with the cause of action agrees, in consideration of the
Plan's payment of such expenses, to reimburse the Plan according to the
paragraphs of this Appendix governing subrogation, restitution and set-off.  The
surviving covered person has all of the obligations and duties described above
under the heading "Your Obligations and Duty of Cooperation." All of the Plan's
remedies detailed under that heading may be used by the Plan.  In addition, if
the covered person with the cause of action fails to honor the obligation to
reimburse the Plan, the Plan may sue the covered person or, as applicable, his
heirs, guardians, executor, or other representative in order to recover the
amounts due the Plan.  In that case, the Plan shall also be entitled to
reimbursement from the covered person of any and all costs of collection,
including reasonable attorneys' fees. 



Where this Plan makes conditional payments and the covered person with the cause
of action elects not to pursue the cause of action, but some other person
related to the deceased person pursues the cause of action and recovers monies
from a person or plan who is or may be responsible for the deceased person's
wrongful death, this Plan is nevertheless entitled to restitution from the
covered person. 

6.

DETERMINATION OF BENEFITS UNDER SUBROGATION, RESTITUTION AND SET-OFF
PROVISIONS. 

The amount of benefits, if any, payable under the Plan pursuant to the preceding
provisions concerning subrogation, restitution and set-off shall be determined
in accordance with the provisions of paragraphs 1 and 2 of the section entitled
Benefit Determination of the Coordination of Benefits and Excess Coverage
Provision of this Appendix as if the proceeds of the settlement, judgment or
Insurance Policy were benefits payable under another plan (that is, the sum of
the benefits payable under this Plan and the proceeds of the settlement or
judgment shall not exceed the Allowable Expenses incurred by the covered
individual during the Benefit Determination Period, as these terms are defined
under that Provision). 



-- 69 --

END OF PAGE 98

COORDINATION OF BENEFITS AND EXCESS COVERAGE: 

If any person covered under this Plan is also covered under any other plan (as
defined below) and is entitled to benefits or services as to medical or Dental
Care, services or supplies for which benefits are payable under this Plan, the
benefits otherwise payable under this Plan shall be adjusted to the extent
hereinafter provided if required by the terms of this provision so as to
consider the benefits or services under such other plan. 





1.

DEFINITIONS

-- As used in this Coordination of Benefits and Excess Coverage provision, the
following terms, whether or not capitalized, shall have the meanings indicated:

 

a)

"Plan" means any plan providing benefits for or by reason of Medical or Dental
Care or treatment for which benefits or services are paid, payable or furnished
by any of the types of coverage, plans or programs listed below or any other
group or blanket-type contracts or plans as are not available to the general
public and under which benefits for an individual and his Dependents can be
obtained and maintained only because of the covered person's membership in or
connection with a particular organization or group, except as otherwise provided
in the next-to-the-last sentence of this definition:



   

i)

any group or blanket insurance plan, or any other plan covering individuals or
members as a group;



   

 ii)

any self-insured or noninsured or any other plan, arranged through any employer,
trustee, union, employer organization, or employee benefit organization;



   

iii)

any hospital service prepayment plan, medical or dental service prepayment plan,
group practice, health maintenance organization, and any other prepayment
coverage; and



   

iv)

any coverage under governmental programs (except Medicare) or any coverage
required or provided by any statute. 



   

In addition, the definition of "plan" shall include group automobile insurance
coverage and individual or family subscriber policies or contracts issued under
a group or blanket type plan, but shall not include hospital indemnity type
contracts, or types of plans covering students for accident benefits only.  The
term "plan" shall be construed separately with respect to each policy, contract
or other arrangement for benefits or services and separately with respect to
that portion of any such policy, contract, or other arrangement which reserves
the right to take the benefits or services of other plans into consideration in
determining the benefits thereunder and that portion which does not. 



 

b)

"Allowable Expense" means any necessary, reasonable, and customary item of
medical or dental expense that is covered under this Plan. 



 

c)

"Benefit Determination Period" means a period from January 1 of each year to
December 31 of the same year, both dates inclusive. 



2.

BENEFIT DETERMINATION

-- The benefits payable under this Plan shall be subject to the following

 

a)

This Coordination of Benefits and Excess Coverage provision shall apply in
determining the benefits as to a person covered under this Plan for any Benefit
Determination Period if the sum of --



-- 70 --

END OF PAGE 99

   

  i)

the benefits that would otherwise be payable under this Plan in the absence of
this provision and



   

 ii)

the benefits that would otherwise be payable under all other plans in the
absence therein of provisions of similar purpose to this provision



   

exceeds the Allowable Expenses incurred by or on behalf of such person during
such period. 



 

b)

As to any Benefit Determination Period with respect to which this provision is
applicable, the benefits that would otherwise be payable under this Plan in the
absence of this provision for the Allowable Expenses incurred by or an behalf of
such person during such Benefit Determination Period shall be reduced, except as
provided in paragraph (c) below, to the extent necessary so that the sum of such
reduced benefits and all the benefits paid for, payable or furnished
in connection with such Allowable Expenses under all other plans shall not
exceed the total of such Allowable Expenses.  For the purposes of this
provision, all benefits payable or furnished under another plan shall be taken
into account whether or not claim has been duly made therefor. 



 

c)

If coverage under another plan is involved, as provided in paragraph (b) above,
and



   

  i)

such plan contains a provision coordinating the benefits thereunder with those
of this Plan and, according to its terms and conditions, benefits thereunder
would not be determined until after the benefits of this Plan have been
determined, and



   

 ii)

the terms and conditions set forth in paragraph (d) below would require benefits
under this Plan to be determined before benefits are determined under such other
plan,



   

then the benefits otherwise provided under such other plan will not be taken
into account for the purposes of determining the benefits under this Plan. 



 

d)

For the purposes of paragraph (c) above, the basis for establishing the order of
benefit determination shall be as follows:



   

  i)

the benefits of the plan which covers the person on whom claim is based other
than as a Dependent shall be determined before the benefits of a plan which
covers such person as a Dependent;



   

 ii)

except for cases of a person for whom claim is made as a Dependent Child whose
parents are separated or divorced, the benefits of a plan which covers the
person on whom claim is based as a Dependent of a person whose date of birth,
excluding year of birth, occurs earlier in a calendar year shall be determined
before the benefits of a plan which covers such person as a dependent of a
person whose date of birth, excluding year of birth, occurs later in a calendar
year;



   

iii)

in the case of a person for whom claim is made as a Dependent Child whose
parents are separated or divorced



     

(1)

if the parent with custody of the Child has not remarried, the benefits of a
plan which covers the Child as a Dependent of the parent with custody of the
Child will be determined before the benefits of a plan which covers the Child as
a Dependent of the parent without custody;



     

(2)

if the parent with custody has remarried, the benefits of a plan which covers
the Child as a Dependent of the parent with custody shall be determined before
the benefits of a plan which covers that Child as a Dependent of the stepparent,
and the benefits of a plan which covers that Child as a Dependent of the
stepparent will be determined before the benefits of a plan which covers that
Child as a Dependent of the parent without custody;



-- 71 --

END OF PAGE 100

     

notwithstanding these two rules, if there is a court decree which would
otherwise establish financial responsibility for the medical, dental or other
health care expenses with respect to the Child, the benefits of a plan which
covers the Child as a Dependent of the parent with such financial responsibility
shall be determined before the benefits of any other plan which covers the Child
as a Dependent



   

iv)

when rules i), ii), and iii) do not establish an order of benefit determination,
the benefits of a plan which has covered the person on whom claim is based for
the longer period of time shall be determined before the benefits of a plan
which has covered such person for the shorter period of time; provided, however,
that the benefits of the plan which covers the person on whose expenses claim is
based as a terminated, laid-off or Retired Employee, a Dependent of such a
person or a former Dependent of a current or former employee shall be determined
after the benefits of any other plan covering such person other than as a
terminated, laid-off or Retired Employee, a Dependent of such a person, or a
former Dependent of a current or former employee. 

 

e)

When this provision operates to reduce the total amount of benefits otherwise
payable with respect to a person covered under this Plan during any Benefit
Determination Period, each benefit that would otherwise be payable in the
absence of this provision shall be reduced proportionately and such reduced
amount shall be charged against any applicable benefit limit of this Plan. 



3.

COORDINATION WITH MEDICAID

-- Eligibility for coverage under this Plan shall not be affected by the fact
that a person is eligible for or is provided medical assistance under Medicaid,
that is, a State plan for medical assistance approved under Title XIX of the
Social Security Act.  In addition, this Plan's Coordination of Benefits
provision will not apply to benefits a person is entitled to receive under
Medicaid. 

4.

EXCESS COVERAGE

-- If one or more of the other plans involved (as defined in this Coordination
of Benefits and Excess Coverage provision) provides benefits on an Excess
Insurance or Excess Coverage basis, paragraphs (c) and (d) of the Benefit
Determination provisions shall not apply to such plan(s), and this Plan will pay
as excess coverage. 

5.

INFORMATION RIGHTS

-- For the purposes of determining the applicability and implementation of the
terms of this provision of this Plan or any provision of similar purpose of any
other plan, the Benefits Committee may, without the consent of or notice to any
person, release to or obtain from any insurance company or other organization or
person any information which the Committee deems to be necessary for such
purposes.  Any person claiming benefits under this Plan shall, as a condition
precedent thereto, furnish to the Committee such information as may be necessary
to implement this provision. 

6.

PAYMENT ADJUSTMENTS

-- Whenever payments, which should have been made under this Plan in accordance
with this provision, have been made under any other plan, the Benefits Committee
shall have the right, exercisable alone and in its sole discretion, to pay over
to any organization making such other payments any amounts it shall determine to
be warranted in order to satisfy the intent of this provision; and amounts so
paid shall be deemed to be benefits paid under this Plan and, to the extent of
such payments, the Committee shall be fully discharged from liability under this
Plan. 



-- 72 --

END OF PAGE 101

7.

RECOVERY RIGHT

-- Whenever payments have been made by the Plan with respect to Allowable
Expense in a total amount, at any time, in excess of the maximum amount of
payment necessary at the time to satisfy the intent of this provision, the
Benefits Committee shall have the right to recover such payments, to the extent
of such excess, from among one or more of the following, as the Committee shall
determine:  (i) any persons to whom, for whom, or with respect to whom such
payments were made; (ii) any insurance companies; and (iii) any other
organizations. 



-- 73 --

END OF PAGE 102

APPENDIX B



COMPLETE NOTICE OF PRIVACY PRACTICES



 

Effective April 14, 2004



 

THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU
MAY BE USED AND DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION



 

PLEASE REVIEW IT CAREFULLY



 



The Paul Mueller Company Employee Benefit Plan (the Plan) has a duty under the
Health Insurance Portability and Accountability Act of 1996 (HIPAA) to outline
its legal obligations regarding your private medical information.  In general,
the Plan is required by this law to maintain the privacy of your health
information.  The Plan must also provide you with a notice of its legal duties
and current privacy practices. 





The Plan has the legal obligation to abide by the terms of this notice, but
retains the right to change those terms when necessary.  Any changes may be
effective for any current health information about you and any information that
may be obtained in the future.  Such changes will be appropriately reflected in
this Notice of Privacy Practices.  The most recent version of our full notice
will always be available to you through our office. 



STANDARD USE AND DISCLOSURE OF YOUR MEDICAL INFORMATION



The Plan is permitted by law to use or disclose your protected health
information (PHI) to provide payment of health benefits and to conduct necessary
healthcare operations, which includes outsourcing of claim administration
services to Benefit Consultants, Inc. (BCI).  There are other purposes for which
the Plan or BCI may use or disclose your PHI, but these are the primary
instances.  Federal law permits the Plan to conduct these activities without
express written consent from you.  The following are some examples of what these
uses and disclosures may entail:



PAYMENT: 

The Plan, acting on its own or through BCI, may be required to use or disclose
your medical information in order to facilitate payment for medical services you
receive.  This may include, but is not limited to the following actions:





1.

Determining your eligibility for plan benefits

-- For example, the Plan or BCI may use employment information to determine
whether you have met the plan's requirements for active eligibility. 

2.

Determining and fulfilling benefit obligations

-- For example, the Plan or BCI may review your healthcare claims to determine
if specific services or treatments that you received are covered by the plan. 

3.

Providing payment for treatment and services

-- For example, the Plan or BCI may send your doctor a payment with an
explanation of how the amount paid was determined. 

4.

Pre-certifying or pre-authorizing health care services

-- For example, the Plan or BCI may consider a request from you or your
physician to verify coverage for a specific hospital admission or surgical
procedure. 



-- 74 --

END OF PAGE 103



5.

Subrogating health claim benefits for which a third party is liable

-- For example, the Plan or BCI may exchange information about an accidental
injury with your attorney who is pursuing reimbursement from another party. 

6.

Coordinating benefits with other plans under which you have health coverage

-- For example, the Plan or BCI may disclose information about your plan
benefits related to a specific claim to another group health plan in which you
or a dependent may participate. 

7.

Obtaining payment under a contract of reinsurance

-- For example, if the total amount of your claim(s) exceeds a certain amount
the Plan or BCI may disclose the necessary information about your claim(s) to
our stop-loss insurance carrier. 



HEALTH CARE OPERATIONS: 

The Plan or BCI may also use and disclose your medical information in their
everyday health care operations.  This may include, but is not limited to the
following actions:





1.

Case management and care coordination

-- For example, a case manager may contact home health agencies to determine
whether they may be of assistance in providing you with services that you need,
or may contact you or a provider regarding treatment alternatives. 

2.

Conducting quality assessment and improvement activities

-- For example, a contracted third party auditor may review your data while
performing a claim audit.  All third parties who have access to the PHI
maintained by the Plan or BCI will be contractually obligated to uphold the
Plan's high privacy standards. 

3.

Employee training

-- For example, the Plan or BCI may need to demonstrate the processing of claims
for health benefits for a new employee.  Generally, generic data will be used,
but in some cases, it may be necessary to train the employee using actual data
while under close supervision. 

4.

Contracting for reinsurance

-- For example, your PHI (such as age and sex) may be disclosed to carriers of
stop loss insurance to obtain premium quotes. 

5.

Reporting to Benefits Committee

-- For example, the Plan or BCI may disclose information to the Benefits
Committee, acting as Plan Sponsor, for reviewing and making determinations
regarding an appeal or for monitoring benefit claims or analyzing benefit
structure and claim experience including those that may or do involve stop-loss
insurance. 



THE PLAN'S DISCLOSURE OF PHI TO THE PLAN SPONSOR



In the course of business practices, the Plan may disclose information to the
Benefits Committee of the Paul Mueller Company, acting as Plan Sponsor, for
reviewing and making determinations regarding an appeal or for monitoring
benefit claims or analyzing benefit structure and claim experience including
those that may or do involve stop-loss insurance.  Generally, the Plan will
disclose PHI to the Plan Sponsor only if necessary for Plan operations and only
after receipt of a certification from the Plan Sponsor that the Plan Documents
have been amended to incorporate the following provisions. 



With respect to PHI, the Plan Sponsor agrees to:



1.

Not use or further disclose the information other than as permitted or required
by the Plan Document or as required by law,



2.

Ensure that any agents, including a subcontractor, to whom the Plan Sponsor
provides PHI received from the Plan agree to the same restrictions and
conditions that apply to the Plan Sponsor with respect to such information,



3.

Not use or disclose the information for employment-related actions and decisions
unless authorized by the individual,



-- 75 --

END OF PAGE 104



4.

Not use or disclose the information in connection with any other benefit or
employee benefit Plan of the Plan Sponsor unless authorized by the individual,



5.

Report to the Plan any use or disclosure of the information that is inconsistent
with the uses or disclosures provided for of which it becomes aware,



6.

Make PHI available to the individual in accordance with the access requirements
of HIPAA,



7.

Make PHI available for amendment and incorporate any amendments to PHI in
accordance with HIPAA,



8.

Make available the information required to provide an accounting of disclosures,



9.

Make internal practices, books, and records relating to the use and disclosure
of PHI received from the group health Plan available to the Secretary of HHS for
the purposes of determining compliance by the Plan with HIPAA, and



10.

If feasible, return or destroy all PHI received from the Plan that the sponsor
still maintains in any form and retain no copies of such information when no
longer needed for the purpose for which disclosure was made.  If return or
destruction is not feasible, limit further uses and disclosures to those
purposes that make the return or destruction impractical. 



LIMITATION ON STAFF WITH ACCESS TO PHI



Adequate separation between the Plan and the Plan Sponsor will be maintained. 
Therefore, in accordance with HIPAA, only the following employees may be given
access to PHI: The Plan Privacy Officer and designated staff. 



The persons described above may only have access to and use and disclose PHI for
Plan administration functions that the Plan Sponsor performs for the Plan. 



If the persons described above do not comply with this Plan Document/Summary
Plan Description, the Plan Sponsor shall provide a mechanism for resolving
issues of noncompliance, including disciplinary sanctions. 



ADDITIONAL USES AND DISCLOSURES



In addition to the general uses and disclosures of your information mentioned
above, there may be some more specific and extremely rare situations when it is
necessary, and permissible, for the Plan or BCI to use or disclose of your
medical information without your permission.  Examples include, but are not
limited to:



1.

As Required by Law --

The Plan or BCI may use or disclose PHI to the extent that such use or
disclosure is required by law and complies with and is limited to the relevant
requirements of such law.  The covered entity also must comply with other
requirements, including notifying the individual of such disclosure except as
otherwise provided. 

2.

For Public Health Activities --

Where disclosures are necessary for public health activities, the Plan or BCI
may disclose to certain designated agencies, authorities and organizations. 

3.

About Victims of Abuse, Neglect, or Domestic Violence --

The Plan or BCI may disclose PHI about an individual whom the covered entity
reasonably believes to be a victim of abuse, neglect or domestic violence to an
appropriate government authority. 

4.

For Health Oversight Activities --

A health oversight agency may receive PHI for designated oversight activities.



-- 76 --

END OF PAGE 105



5.

For Judicial and Administrative Proceedings --

The Plan or BCI may disclose PHI in the course of any judicial or administrative
proceeding; in response to an order of a court or administrative tribunal,
provided only that PHI expressly authorized is disclosed; or in response to a
subpoena, discovery request or other lawful process if certain specific
requirements are met. 

6.

For Law Enforcement Purposes --

The Privacy Standards prescribe several specific circumstances of appropriate
disclosure for law enforcement purposes, including: pursuant to legal process
and as otherwise required by law; for identification and location purposes, as
long as no more than the specified limited information is released; for
identification of a victim of a crime if certain protective requirements are
met; about decedents; to report crime on the covered entity's premises; and to
report crime in emergencies.  Again, disclosure is appropriate only in the
specific situations described in the Privacy Standards and only after the
specific requirements are met. 

7.

About Decedents --

Certain disclosures may be made to coroners, medical examiners and funeral
directors related to deceased individuals. 

8.

For Cadaveric Organ, Eye or Tissue Donation Purposes --

The Plan or BCI may use or disclose PHI to organ procurement organizations or
other entities engaged in the procurement, banking or transplantation of
cadaveric organs, eyes or tissue for donation and transplantation purposes. 

9.

For Research Purposes --

Certain limited uses and disclosures of PHI may occur for academic research
purposes.  Research falling under the auspices of general data analysis is not
affected by this requirement. 

10.

To Avert a Serious Threat to Health or Safety --

The Plan or BCI may disclose limited PHI, consistent with applicable laws and
standards of ethical conduct, if the covered entity, in good faith, believes the
use or disclosure is necessary to prevent or lessen a serious and imminent
threat to health or safety.  Further, such disclosure must be to a person
reasonably able to appropriately act or must be necessary for law enforcement
authorities to identify or apprehend an individual. 

11.

For Specialized Government Functions --

The Privacy Standards recognize the need for special disclosure rules for
certain military and veterans' activities, national security and intelligence
activity, protective services for the President and others, medical suitability
determinations, correctional institutions and other law enforcement custodial
situations and covered entities that are government programs providing public
benefits. 



 

YOUR RIGHTS



The federal law (HIPAA) that protects the privacy of your health information
provides you with several individual rights.  It is important to recognize that
the majority of PHI in the possession of the Plan or BCI is contained in copies
of records owned by the covered entity that provided the information. 
Therefore, to invoke some of the following rights you may need to contact the
owner of the records.  For more details on the processes to follow in order to
invoke these rights, please contact the Plan Privacy Officer. 



1.

You have the right to have a copy of this notice of privacy practices. 
Additional copies can be obtained by contacting the Plan Privacy Officer. 



2.

You have the right to inspect and copy information in the permanent health care
record that the Plan maintains. 



3.

You may also request changes to the information contained in your record, which
the Plan may approve or deny. 



4.

You have the right to request that restrictions be placed on the use and
disclosure of your health information.  Once again, the Plan may approve or deny
this request. 



-- 77 --

END OF PAGE 106



5.

You also have the right to receive a list of the uses and disclosures of your
health information made by the Plan.  Certain limitations may apply. 



6.

You have the right to receive communications from the Plan regarding your health
information in a confidential manner. 



COMPLAINTS



If you believe that your privacy rights have been violated, you may complain to
the organization you believe is at fault.  You may also complain to the
Department of Health and Human Services, though they have advised that initial
complaints should be handled internally and they should be contacted only as a
last resort.  You are protected from retaliation for any and all complaints you
make.  For additional information on the complaints process or for any questions
related to this document, contact the Plan at:



Paul Mueller Company Employee Benefit Plan
ATTN: Privacy Officer
1600 W. Phelps St.
Springfield, MO 65801
(417) 831-3000



-- 78 --

END OF PAGE 107

